Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100353 Page 1 of
                                     206




                         Exhibit G
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100354 Page 2 of
                                     206




     1

     2

     3

     4

     5

     6

     7

     8

     9

    10

    11                     UNITED STATES DISTRICT COURT
    12                  SOUTHERN DISTRICT OF CALIFORNIA
    13

    14   IN RE: QUALCOMM LITIGATION            No. 3:17-cv-0108-GPC-MDD
    15                                         EXHIBIT G: QUALCOMM
    16                                         INCORPORATED’S PROPOSED
                                               JURY INSTRUCTIONS WITH
    17                                         OBJECTIONS
    18                                         Judge:     Hon. Gonzalo P. Curiel
                                               Courtroom: 2D
    19                                         Date:      March 28, 2019
    20                                         Time:      1:30 p.m.
    21

    22

    23

    24

    25

    26

    27
         EXHIBIT G: QUALCOMM’S                            CASE NO. 3:17-CV-0108-GPC-MDD
    28   PROPOSED JURY INSTRUCTIONS
         WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100355 Page 3 of
                                     206




     1                QUALCOMM’S PROPOSED JURY INSTRUCTIONS
     2         Pursuant to the Court’s December 19, 2018 Order, Federal Rule of Civil
     3   Procedure 51 and Local Rule 51.1, Qualcomm, Inc. (“Qualcomm”) submits these
     4   Proposed Jury Instructions.
     5         Qualcomm’s Proposed Jury Instructions do not include instructions
     6   regarding claims and defenses to be decided by the Court or defenses that were not
     7   asserted in the Final Pretrial Conference Order, which are: Apple Counts III
     8   (Violation of Cal. Civ. Code § 1671(b)), IV (Declaratory Relief: BCPA, bullets 2,
     9   3 and 6), LX (Declaratory Relief: STA Assignment Agreement), LXI (Declaratory
    10   Relief: SULAs) and LXIII (Violations of the California UCL); and CM Counts IV
    11   (Violations of the California UCL), VII (Promissory Estoppel), and XII
    12   (Declaration of Unenforceability re: SULAs); Qualcomm defenses (against Apple)
    13   1 (to the extent it alleges failure to state a claim), 3-4, 6, 13-15, 17, 23-25, 28-30
    14   and 36; Qualcomm defenses (against the CMs) 1 (to the extent it alleges failure to
    15   state a claim), 3-4, 6, 20, 24-26 and 31; Apple defenses 1 (to the extent it alleges
    16   failure to state a claim), 3-4, 6-10, 12, 16-17, 23-25, 28-30, 32-35 and 37-39; and
    17   CM defenses 1 (to the extent it alleges failure to state a claim), 2, 3 (to the extent it
    18   challenges subject matter jurisdiction), 6-8, 9 (except as to the question of whether
    19   Qualcomm violated its FRAND commitments, the Sherman Act or the Cartwright
    20   Act), 10-11, 12 (except with regard to Qualcomm’s compliance with FRAND), 14,
    21   16-22, 29 (as to laches) and 31-36. In addition, Qualcomm’s Proposed Jury
    22   Instructions do not include instructions regarding defenses that were not asserted in
    23   the pleadings.
    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                    -ii-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100356 Page 4 of
                                     206




     1                                             TABLE OF CONTENTS
     2                                     PRELIMINARY INSTRUCTIONS 
     3   Claims and Defenses.................................................................................................. 2
     4                                                          PATENT
     5   Patents—General—Introduction ............................................................................... 7 
     6   Patents—General—Invalidity ................................................................................. 12 
     7   Patents—General—Exhaustion ............................................................................... 15 
     8                                           BREACH OF CONTRACT 
     9   Breach of Contract—The Parties’ Contract Claims ................................................ 21 
    10   Contract Formation —Essential Factual Elements ................................................. 23 
    11   Breach of Contract—Essential Factual Elements ................................................... 25 
    12   Disputed Term (BCPA) ........................................................................................... 27 
    13   Meaning of Words Defined By Contract (All Contracts) ....................................... 29 
    14   Meaning of Ordinary Words (All Contracts) .......................................................... 32 
    15   Meaning of Technical Words (All Contracts) ......................................................... 34 
    16   Construction of Contract as a Whole (All Contracts) ............................................. 36 
    17   Construction of Contract By Conduct (All Contracts) ............................................ 38 
    18   Occurrence of Agreed Condition Precedent (BCPA).............................................. 40 
    19   ETSI FRAND Commitment .................................................................................... 42 
    20   Breach of Implied Covenant of Good Faith—Essential Factual Elements
    21       (BCPA, FRAND and SULAs) ............................................................................ 44 
    22   Introduction to Contract Damages........................................................................... 46 
    23   Breach of Contract—Obligation to Pay Money Only ............................................. 48 
    24   Causation ................................................................................................................. 49 
    25   Contract Damages—Jurors Not To Consider Attorney Fees and Court Costs ....... 51 
    26

    27    EXHIBIT G: QUALCOMM’S                                    -iii-                      CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100357 Page 5 of
                                     206




     1                                      TORTIOUS INTERFERENCE 
     2   Tortious Interference—Essential Elements ............................................................. 53 
     3   Tortious Interference—Introduction to Tort Damages ........................................... 55 
     4   Tortious Interference—Punitive Damages .............................................................. 57 
     5                                          UNJUST ENRICHMENT 
     6   Affirmative Defense—Mistake (BCPA) ................................................................. 63 
     7   Unjust Enrichment—Essential Factual Elements.................................................... 66 
     8                                                      WAIVER 
     9   Waiver Claim (FRAND) ......................................................................................... 70 
    10                               NEGLIGENT MISREPRESENTATION 
    11   Negligent Misrepresentation.................................................................................... 72 
    12   Negligent Misrepresentation—Introduction to Tort Damages ................................ 74 
    13                                               ANTITRUST LAW 
    14   Patents—General—Relation to Antitrust Laws ...................................................... 76 
    15   Freedom To Set Prices ............................................................................................. 78 
    16    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
    17                                      OF THE CARTWRIGHT ACT 
    18   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
    19       Cartwright Act—General .................................................................................... 80 
    20   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
    21       Cartwright Act—General—Rule of Reason—Overview ................................... 82 
    22   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
    23       Cartwright Act—General—Rule of Reason—Proof of Competitive Harm....... 84 
    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                                 -iv-                    CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100358 Page 6 of
                                     206




     1   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
     2     Cartwright Act—General—Rule of Reason—Evidence of Competitive
     3     Benefits ............................................................................................................... 87 
     4   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
     5     Cartwright Act—General—Rule of Reason—Balancing the Competitive
     6     Effects ................................................................................................................. 88 
     7   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
     8     Cartwright Act—Contract—Definition, Existence, and Evidence..................... 89 
     9   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
    10     Cartwright Act—Tying Arrangements ............................................................... 94 
    11   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
    12     Cartwright Act—Rationale For Prohibition of Tying Arrangements................. 96 
    13   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
    14     Cartwright Act—Unlawful Tying....................................................................... 99 
    15   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
    16     Cartwright Act—Tying Under Rule of Reason—Presence of Two
    17     Products or Items .............................................................................................. 103 
    18   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
    19     Cartwright Act—Proof of Conditioning ........................................................... 105 
    20   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
    21     Cartwright Act—Existence of Market Power With Respect to the Tying
    22     Product .............................................................................................................. 108 
    23   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
    24     Cartwright Act—Foreclosure of a Substantial Volume of Commerce with
    25     Respect to the Tied Product .............................................................................. 112 
    26

    27    EXHIBIT G: QUALCOMM’S                                   -v-                        CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100359 Page 7 of
                                     206




     1   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
     2      Cartwright Act—Business Justification Defense ............................................. 115 
     3   Section 1 of the Sherman Act and Sections 16720 and 16727 of the
     4      Cartwright Act—Exclusivity Terms ................................................................. 117 
     5                                SECTION 2 OF THE SHERMAN ACT 
     6   Section 2 of the Sherman Act—Monopolization —General—Elements.............. 120 
     7   Section 2 of the Sherman Act—Monopolization—Monopoly Power Defined .... 125 
     8   Section 2 of the Sherman Act—Monopolization—Relevant Market—
     9      General .............................................................................................................. 128 
    10   Section 2 of the Sherman Act—Monopolization—Relevant Product Market ...... 130 
    11   Section 2 of the Sherman Act—Monopolization—Relevant Product
    12      Market—Supply Substitutability ...................................................................... 133 
    13   Section 2 of the Sherman Act—Monopolization—Existence of Monopoly
    14      Power—Indirect Proof ...................................................................................... 136 
    15   Section 2 of the Sherman Act—Monopolization—Existence of Monopoly
    16      Power—Direct Proof ........................................................................................ 139 
    17   Section 2 of the Sherman Act—Monopolization—Willful Acquisition or
    18      Maintenance of Monopoly Power..................................................................... 143 
    19   Section 2 of the Sherman Act—Unilateral Refusal To Deal with a
    20      Competitor ........................................................................................................ 147 
    21   Section 2 of the Sherman Act—Sham Litigation .................................................. 151 
    22                      ANTITRUST LAW CAUSATION AND DAMAGES 
    23   Clayton Act Section 4 and the Cartwright Act Requirements—Injury and
    24      Causation........................................................................................................... 155 
    25   Clayton Act Section 4 Requirements—Introduction—Business or Property ....... 160 
    26

    27    EXHIBIT G: QUALCOMM’S                                   -vi-                       CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100360 Page 8 of
                                     206




     1   Antitrust Damages—Introduction and Purpose..................................................... 162 
     2   Antitrust Damages—Basis for Calculating Damages ........................................... 165 
     3   Antitrust Claims—Causation and Disaggregation ................................................ 168 
     4   Causation and Damages—Damages for Tying Arrangements ............................. 171 
     5   Causation and Damages—Multiple Plaintiffs ....................................................... 174 
     6   Causation and Damages—Plaintiffs’ Participation ............................................... 175 
     7   Damages on Multiple Legal Theories ................................................................... 178 
     8                                        AFFIRMATIVE DEFENSES 
     9   Affirmative Defenses Are Not Evidence ............................................................... 180 
    10   Affirmative Defense—Waiver .............................................................................. 181 
    11   Affirmative Defense—Unjust Enrichment ............................................................ 185 
    12   Affirmative Defense—Statute of Limitations ....................................................... 188 
    13   Affirmative Defense—Ratification, Agreement, Acquiescence or Consent......... 192 
    14   Affirmative Defense—Failure To Mitigate (Breach of Contract and Tortious
    15      Interference) ...................................................................................................... 195 
    16   Affirmative Defense—Antitrust Mitigation .......................................................... 197 
    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                                  -vii-                     CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100361 Page 9 of
                                     206




     1

     2

     3

     4

     5

     6                       PRELIMINARY INSTRUCTIONS
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27   EXHIBIT G: QUALCOMM’S             -1-            CASE NO. 3:17-CV-0108-GPC-MDD
         PROPOSED JURY INSTRUCTIONS
    28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100362 Page 10 of
                                      206




      1      QUALCOMM’S REQUESTED PRELIMINARY INSTRUCTION NO. 1
      2                               CLAIMS AND DEFENSES
      3         To help you follow the evidence, I will give you a brief summary of the
      4   positions of the parties:
      5         Apple asserts the following claims against Qualcomm:
      6         1.     that Qualcomm breached a contract called the Business Cooperation
      7                and Patent Agreement (or “BCPA”);
      8         2.     that Qualcomm breached the covenant of good faith and fair dealing
      9                implied in the BCPA; and
     10         3.     that Qualcomm engaged in anticompetitive behavior prohibited by
     11                Federal competition law.
     12         Apple has the burden of proving these claims.
     13         Qualcomm denies Apple’s claims and also asserts the following claims
     14   against Apple:
     15         1.     that Apple tortiously interfered with Qualcomm’s Subscriber Unit
     16                License Agreements (or “SULAs”) with the Contract Manufacturers
     17                (or “CMs”).
     18         2.     that Apple breached the BCPA;
     19         3.     that Apple breached the covenant of good faith and fair dealing
     20                implied in the BCPA;
     21         4.     that Apple is liable to Qualcomm under the doctrine of unjust
     22                enrichment for the money paid pursuant to the BCPA; and
     23         5.     that Apple breached a contract known as the February 28, 2013
     24                Statement of Work Agreement (or “2013 SOW”).
     25         Qualcomm has the burden of proof on these claims.
     26

     27    EXHIBIT G: QUALCOMM’S                  -2-             CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100363 Page 11 of
                                      206




      1        Qualcomm also contends:
      2        1.    that Qualcomm satisfied with respect to Apple its commitment to the
      3              European Telecommunications Standards Institute (“ETSI”) that it
      4              would be prepared to grant irrevocable licenses on fair, reasonable
      5              and non-discriminatory (“FRAND”) terms and conditions with respect
      6              to Apple.
      7        2.    that Qualcomm’s SULAs with the CMs do not violate its ETSI
      8              FRAND commitment; and
      9        3.    that Qualcomm’s SULAs with the CMs do not violate Federal
     10              competition law.
     11        Apple has the burden of disproving these claims.
     12        Apple denies Qualcomm’s claims.
     13        Qualcomm also asserts the following claims against the CMs:
     14        1.    that each CM breached its SULA with Qualcomm; and
     15        2.    that each CM breached its Master Software Agreement (or “CM
     16              MSA”) with Qualcomm.
     17        Qualcomm has the burden of proving these claims.
     18        The CMs deny Qualcomm’s claims and also contend:
     19        1.    that Qualcomm breached its SULA with each CM;
     20        2.    that Qualcomm breached the covenant of good faith and fair dealing
     21              implied in its SULA with each CM;
     22        3.    that Qualcomm breached its ETSI FRAND commitment with respect
     23              to the CMs;
     24        4.    that Qualcomm breached the covenant of good faith and fair dealing
     25              implied in connection with its ETSI FRAND commitment;
     26

     27   EXHIBIT G: QUALCOMM’S                -3-                CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
     28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100364 Page 12 of
                                      206




      1         5.     that Qualcomm waived its right to collect royalties from the CMs;
      2         6.     that Qualcomm is liable to the CMs for negligent misrepresentation;
      3                and
      4         7.     that Qualcomm engaged in anticompetitive behavior prohibited by
      5                Federal and California competition law.
      6         The CMs have the burden of proof on these claims.
      7         Qualcomm denies the CMs’ claims.
      8         Each party also asserts various affirmative defenses to these claims, which I
      9   will instruct you on later.
     10

     11

     12   Compare Ninth Circuit Model Civil Jury Instructions (2017 Edition, Updated Sept.
     13   2018) 1.5
     14   Given _____________________
     15   Denied ____________________
     16   Withdrawn _________________
     17   Modified ___________________
     18                           APPLE AND CMS’ OBJECTIONS
     19         Apple and the CMs object to this instruction on the grounds that it omits the
     20   issues on which Apple and the CMs seek an advisory jury, as reflected in Apple
     21   and the CMs’ proposed parallel instruction. Apple objects to Qualcomm’s
     22   instruction that Apple has the burden of proof on Qualcomm’s FRAND-related
     23   claims as misleading and likely to confuse the jury. Qualcomm identifies no
     24   support for its position that the burden shifts to Apple by Qualcomm’s assertion of
     25   the claim alone. While the parties agree that the FRAND commitment may be
     26

     27    EXHIBIT G: QUALCOMM’S                 -4-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100365 Page 13 of
                                      206




      1   treated as a contract term, the specific Counts relate to claims made by Qualcomm,
      2   but Apple is not a party to that contract. Qualcomm has entered into contracts with
      3   various SSOs and by doing so has committed to licensing certain patents according
      4   to the FRAND commitment. “It is a fundamental rule that the burden of proof in
      5   its primary sense rests upon the party who, as determined by the pleadings, asserts
      6   the affirmative of an issue and it remains there until the termination of the action.”
      7   Pac. Portland Cement Co. v. Food Mach. & Chem. Corp., 178 F.2d 541, 547 (9th
      8   Cir. 1949). Qualcomm has affirmatively asserted in its Counterclaims II and IV
      9   that it has satisfied its contractual obligations to ETSI. Thus, at a minimum,
     10   Qualcomm has the burden to first make out a prima facie case that it has satisfied
     11   its FRAND commitment.
     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -5-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100366 Page 14 of
                                      206




      1

      2

      3

      4

      5

      6                                  PATENTS
      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27   EXHIBIT G: QUALCOMM’S            -6-            CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
     28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100367 Page 15 of
                                      206




      1         QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 2
      2                     PATENTS—GENERAL—INTRODUCTION
      3         This is not a patent case. There are no claims in this case by any party under
      4   the patent laws. This is a licensing contract dispute. You have heard about patents
      5   because the contract dispute relates to licensing the rights to use patents. To give
      6   you some background about patents that may help you in your deliberations, I will
      7   briefly give you some general information about patents and will explain the patent
      8   concepts of infringement, invalidity and exhaustion. But you are not being asked
      9   to decide those patent law issues.
     10         The basic policy of the patent laws is to encourage inventors to reveal new,
     11   useful, and nonobvious technology to the public, in exchange for the grant by the
     12   U.S. government of a patent on their inventions.
     13         To receive a patent, an inventor pays a fee and submits an application to the
     14   U.S. Patent and Trademark Office (Patent Office). The Patent Office reviews the
     15   application and, if it finds that the application adequately describes a new, useful
     16   and nonobvious invention, it grants, or “issues,” a patent to the inventor. The
     17   inventor may keep the patent or assign it to some other person or entity. The
     18   owner of the patent is called the patentee. The patent provides the patentee the
     19   right, for a specified number of years, to exclude others from making, using,
     20   offering for sale, selling or importing the patented invention throughout the United
     21   States without the permission of the owner of the patent. This potential economic
     22   reward gives people an incentive to invest time, money, and effort in research and
     23   development.
     24         Every inventor who applies for a patent must provide details of his or her
     25   invention to the Patent Office. When the Patent Office issues a patent, a
     26

     27    EXHIBIT G: QUALCOMM’S                  -7-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100368 Page 16 of
                                      206




      1   description of the invention is included in a publicly filed document that describes
      2   the innovation, as well as claims that precisely define what the patent covers. This
      3   public filing allows anyone to find out what was invented and how it works. Thus,
      4   other researchers can learn from a patent owner’s work and can make other
      5   inventions of their own.
      6         An inventor who receives a patent may sell, or “assign,” his or her patent to
      7   someone else. Frequently, employees working for a corporation agree to assign
      8   any patents they receive to their employer. The buyer of a patent acquires all of
      9   the rights that the original patent holder had.
     10         A patent gives the patentee, for 20 years, the right to exclude anyone else
     11   from making, using, offering for sale, or selling throughout the United States or
     12   importing the invention into the United States the patented invention. Using a
     13   patented invention within the 20-year period without the patent owner’s permission
     14   is called “patent infringement” or “infringing the patent”. The patentee may
     15   enforce the right to exclude by bringing a lawsuit to stop the alleged infringement,
     16   to recover damages for the alleged infringement, or both.
     17         A patent owner may give someone else permission to make, use, offer for
     18   sale, sell or import the patented invention. This is called licensing the patent, and
     19   the permission usually is formally set out in a patent license agreement. In the
     20   context of a license, the patent owner may be referred to as the “licensor”, and the
     21   firm or person receiving permission to use the patent is called the “licensee” or
     22   “license holder”. A licensor may license the patent individually or as part of a
     23   portfolio of patents.
     24         Sometimes, two entities or persons both own separate patents, and give each
     25   other permission to use the other’s patented inventions. Such arrangements are
     26

     27    EXHIBIT G: QUALCOMM’S                   -8-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100369 Page 17 of
                                      206




      1   known as “cross licenses.”
      2         Inventors may also file for patents in foreign countries. A patent granted by
      3   a foreign country is regarded as entirely separate and independent from any U.S.
      4   patents and is governed by the laws of the issuing country. Although patent laws
      5   vary in many respects across countries, there are certain features that are common
      6   to all countries. Some common features are that the patented invention must be
      7   new and that the patent holder has the right to exclude others from using the
      8   patented invention for the duration of the patent. The patent holder may enforce
      9   the right to exclude by bringing a lawsuit in the country that granted the patent.
     10

     11

     12   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 175
     13   (2016 Edition); 2 Baxter, World Patent Law & Practice § 1.01 (2018); 7 Pat. L.
     14   Fundamentals §§ 21:3-21:4 (2d ed.)
     15   Given _____________________
     16   Denied ____________________
     17   Withdrawn _________________
     18   Modified ___________________
     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -9-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100370 Page 18 of
                                      206




      1                           APPLE AND CMS’ OBJECTIONS
      2         Apple and the CMs object to Qualcomm’s instruction as misleading and
      3   outside the scope of the claims. Apple and the CMs have crafted instructions that
      4   not only educate the jury about patents generally, but also include basic
      5   descriptions of general patent issues that are relevant here, such as infringement,
      6   invalidity, and unenforceability. Apple and the CMs also include instructions
      7   relating to standard essential patents (SEPs) and standard setting organizations
      8   (SSOs), which are relevant to the issues in this case, including FRAND-related
      9   claims and defenses. Apple and the CMs’ proposed instructions on patent issues
     10   originate in model instructions from sources very familiar with patent law—the
     11   United States District Court for the Northern District of California and the
     12   American Intellectual Property Law Association (AIPLA). In patent infringement
     13   cases, parties regularly rely on model instructions from these sources because they
     14   are accessible to juries and well-grounded in patent law.
     15         In contrast, Qualcomm’s instructions are lengthy, complex, and introduce
     16   concepts that are irrelevant to the claims and defenses here. For example,
     17   Qualcomm’s instruction purports to instruct the jury about patent assignment, but
     18   there are no allegations here related to patent ownership. Qualcomm’s instruction
     19   also includes inappropriate argument because it offers a one-sided, misleading
     20   characterization of this case: “[T]his is not a patent case. . . . This is a licensing
     21   contract dispute.” A key issue in this case is Qualcomm’s failure to comply with
     22   its FRAND commitments for standard essential patents. As such, the instruction
     23   that this case “is not a patent case” will confuse and mislead the jury as the case is
     24   most certainly about patents and patent issues. Apple and the CMs object to the
     25

     26

     27    EXHIBIT G: QUALCOMM’S                   -10-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100371 Page 19 of
                                      206




      1   entire first paragraph of Qualcomm’s instruction, except for the fifth sentence (“To
      2   give you some general background . . . .”).
      3         Finally, Qualcomm has inserted, without model or case law support, a final
      4   paragraph related to obtaining patents in foreign countries. The only issue of
      5   foreign law noticed in this case relates to the ETSI IPR Policy, pursuant to which
      6   Qualcomm has agreed to license its SEPs on FRAND terms. See ECF No. 496.
      7   Any attempt by Qualcomm to introduce foreign law issues in its jury instructions
      8   without proper notice under Rule 44.1 should be rejected on that basis alone. An
      9   instruction that raises issues of foreign patent law in a case where none exists will
     10   confuse the jury. Furthermore, Qualcomm presents an incomplete, self-serving
     11   description of the “features that are common to all countries” because Qualcomm
     12   notably omits “patent exhaustion.”
     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -11-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100372 Page 20 of
                                      206




      1         QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 3
      2                        PATENTS—GENERAL—INVALIDITY
      3          You have heard the term “patent invalidity” during this trial. Patent
      4   invalidity is not a claim; it is a defense to a claim of infringement of a U.S. patent.
      5   There is no claim for patent infringement in this case, and therefore no defense of
      6   patent invalidity is at issue in this case either.
      7          A patent is presumed to be valid. In other words, it is presumed to have
      8   been properly granted by the PTO. But that presumption of validity can be
      9   overcome in a patent infringement case if the alleged infringer proves by clear and
     10   convincing that the patent is invalid.
     11          Even if a patent is proved to be invalid, that is not determinative of a party’s
     12   contract rights. A patent holder’s right to receive royalties under a patent license is
     13   a contract right.
     14

     15

     16   See 2018 AIPLA Model Patent Jury Instructions at 2-6; Verance Corp. v. Digimarc
     17   Corp., No. 10–831, 2011 WL 2182119, at *6-7 (D. Del. Jun. 2, 2011) (rejecting a
     18   patent licensee’s argument that “a finding of invalidity would render the License
     19   Agreement void and unenforceable”, because where “the License Agreement is not
     20   contingent on the validity of the patent”, “a declaration of invalidity or non-
     21   infringement would not obviate [the licensee’s] royalty obligation under its terms
     22   as a matter of federal patent law”).
     23   Given _____________________
     24   Denied ____________________
     25   Withdrawn _________________
     26

     27    EXHIBIT G: QUALCOMM’S                    -12-             CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100373 Page 21 of
                                      206




      1   Modified ___________________
      2                          APPLE AND CMS’ OBJECTIONS
      3         Apple and the CMs object to Qualcomm’s instruction in its entirety as
      4   incorrect and incomplete.
      5         First, Qualcomm improperly characterizes patent invalidity as only “a
      6   defense to a claim of infringement of a U.S. patent” and asserts that the concept is
      7   not relevant in this case because Qualcomm is not asserting patent infringement.
      8   Qualcomm ignores that several claims and defenses implicate Qualcomm’s failure
      9   to comply with its FRAND commitments for SEPs, as well as Qualcomm’s
     10   position that specific SEPs and NEPs are useful in establishing value for its
     11   portfolio. As to SEPs, Qualcomm’s FRAND commitments require Qualcomm to
     12   charge fair, reasonable, and non-discriminatory royalties. And for NEPs,
     13   Qualcomm must prove the patent merits before it can use a patent to show value.
     14   The measure of patent royalties is governed by substantive patent law, which
     15   makes clear that patent owners are not entitled to royalties for patents that are not
     16   infringed or that are invalid, exhausted, unenforceable, or expired. See, e.g.,
     17   Kimble v. Marvel Entm't, LLC, 135 S. Ct. 2401, 2405 (2015) (“[A] patent holder
     18   cannot charge royalties for the use of his invention after its patent term has
     19   expired.”); see MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 135 (2007).
     20   Qualcomm’s assertions that “[e]ven if a patent is proved to be invalid, that is not
     21   determinative of a party’s contract rights” and “[a] patent holder’s right to receive
     22   royalties under a patent license is a contract right” is misleading. For example,
     23   Apple and the CMs seek declarations that the patent license agreements between
     24   Qualcomm and the CMs (the SULAs) are unenforceable as against public policy
     25   because, inter alia, Qualcomm has violated its FRAND commitment. Because
     26

     27    EXHIBIT G: QUALCOMM’S                  -13-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100374 Page 22 of
                                      206




      1   patent invalidity is relevant to FRAND, Qualcomm’s proposed instruction
      2   incorrectly tells the jury that they cannot find the SULAs unenforceable because
      3   they require payments for invalid patents. Qualcomm’s assertion that “[a] patent
      4   holder’s right to receive royalties under a patent license is a contract right” does
      5   not belong in an instruction relating to patent invalidity. If anywhere, it belongs in
      6   connection with the breach of contract collection of instructions.
      7         Qualcomm’s instruction is also incomplete. Qualcomm’s instruction merely
      8   tells the jury about a presumption of invalidity without explaining any principle
      9   under which the jury should evaluate invalidity, such as anticipation and
     10   obviousness. See Apple and CMs’ Proposed Instruction No. 59: Invalidity. As a
     11   result, the instruction incorrectly skews the jury against finding that Qualcomm’s
     12   patents are invalid.
     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -14-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100375 Page 23 of
                                      206




      1         QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 4
      2                       PATENTS—GENERAL—EXHAUSTION
      3          You have heard the term “patent exhaustion” during this trial. Patent
      4   exhaustion is not a claim; it is a defense to a claim of infringement of a U.S. patent.
      5   There is no claim for patent infringement in this case, and therefore no defense of
      6   patent exhaustion is at issue in this case either.
      7          To prove the defense of patent exhaustion with respect to a particular article
      8   in a patent infringement case (which, again, this is not), a party would have to
      9   prove by a preponderance of the evidence:
     10          1.     That the patent holder authorized the sale of a particular article;
     11          2.     That the article embodies the essential or inventive features of the
     12                 allegedly infringed patent;
     13          3.     That the only reasonable and intended use of the article is to practice
     14                 the invention claimed by the allegedly infringed patent; and
     15          4.     That, if a product incorporating the article infringes the patent, it is
     16                 solely because the article, on its own, substantially embodies the
     17                 patent.
     18          A defendant in a patent infringement case would have to prove each of these
     19   elements in order to prevail on the defense of patent exhaustion.
     20          Even if a patent is proved to be exhausted, that is not determinative of a
     21   party’s contract rights. A patent holder’s right to receive royalties under a patent
     22   license is a contract right.
     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                   -15-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100376 Page 24 of
                                      206




      1   See ECF 737 at 11 (“Under Lexmark, Qualcomm’s patent rights are not
      2   determinative of Qualcomm’s contract rights.”); Impression Products, Inc. v.
      3   Lexmark International, Inc., 137 S. Ct. 1523, 1533 (2017) (following an exhaustive
      4   sale, “whatever rights Lexmark retained are a matter of the contracts ”); Quanta
      5   Computer, Inc. v. LG Electronics, Inc., 553 U.S. 617, 637 n.7 (2008) (“We note
      6   that the authorized nature of the sale to Quanta does not necessarily limit LGE’s
      7   other contract rights. LGE’s complaint does not include a breach-of-contract
      8   claim, and we express no opinion on whether contract damages might be available
      9   even though exhaustion operates to eliminate patent damages.”); Keeler v.
     10   Standard Folding Bed Co., 157 U.S. 659, 661 (1895) (“Where the patentee has not
     11   parted, by assignment, with any of his original rights, but chooses himself to make
     12   and vend a patented article of manufacture, it is obvious that a purchaser can use
     13   the article in any part of the United States, and, unless restrained by contract with
     14   the patentee, can sell or dispose of the same.”); ExcelStor Tech., Inc. v. Papst
     15   Licensing GMBH & Co. KG, 541 F.3d 1373, 1377 (Fed. Cir. 2008) (“Patent
     16   exhaustion prohibits patentees from enforcing patent rights in certain
     17   circumstances, but it does not forbid multiple licenses on a single product or even
     18   multiple royalties.”).
     19   Given _____________________
     20   Denied ____________________
     21   Withdrawn _________________
     22   Modified ___________________
     23                            APPLE AND CMS’ OBJECTIONS
     24         Apple and the CMs object to Qualcomm’s instruction in its entirety as
     25   incorrect and incomplete.
     26

     27    EXHIBIT G: QUALCOMM’S                  -16-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100377 Page 25 of
                                      206




      1         First, Qualcomm improperly characterizes patent exhaustion as a defense to
      2   patent infringement only, and asserts that the concept is not relevant in this case
      3   because Qualcomm is not asserting patent infringement. Qualcomm ignores that
      4   several claims and defenses rely on the patent exhaustion doctrine, including the
      5   CMs’ Count I (Violation of Sherman Act § 2), CMs’ Count V (Breach of Contract
      6   – FRAND Commitments), CMs’ Count VIII (Declaration that Qualcomm did not
      7   comply with FRAND commitments), Apple’s Affirmative Defense to Count II
      8   (Declaration that SULAs Do Not Violate FRAND), and Apple’s Affirmative
      9   Defense to Count IV (Declaratory Judgment that Qualcomm satisfied FRAND
     10   commitments to ETSI with respect to Apple). See also 10-26-2018 Hr’g Tr. at
     11   33:16-19 (Mr. Chesler, on behalf of Qualcomm: “Exhaustion will absolutely,
     12   undoubtedly, be part of this trial. We understand that because it has been, from
     13   day one, part of Apple’s argument, this double-dipping argument . . . .” (emphasis
     14   added)); id. at 7:21-24 (Mr. Chesler stating “I could see, for example, a situation
     15   where the issue of exhaustion might relate to the license agreement claims . . . or
     16   with respect to the FRAND claims.”). Therefore, the jury must be instructed on
     17   the issue of patent exhaustion and should not be told that its relevance is limited to
     18   only patent infringement actions.
     19         Second, Qualcomm misstates the elements of patent exhaustion. The test
     20   does not include the phrase: “if a product incorporating the article infringes the
     21   patent, it is solely because the article, on its own, substantially embodies the
     22   patent” (emphases added). The focus of the inquiry is not the sale of an allegedly
     23   infringing product but rather whether a particular sale is authorized and whether
     24   the sold item is a “patented article” or an article that “substantially embodies” a
     25   patent claim. Quanta Computer, Inc. v. LG Elecs., Inc., 553 U.S. 617, 625 (2008)
     26

     27    EXHIBIT G: QUALCOMM’S                  -17-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100378 Page 26 of
                                      206




      1   (“The longstanding doctrine of patent exhaustion provides that the initial
      2   authorized sale of a patented item terminates all patent rights to that item.”
      3   (emphasis added)); JVC Kenwood Corp. v. Nero, Inc., 797 F.3d 1039, 1046 (Fed.
      4   Cir. 2015) (“Exhaustion is triggered only by a sale authorized by the patent holder,
      5   whereby if the thing that is sold ‘substantially embodies’ patented subject matter
      6   owned by the entity that authorized the sale, then the patent is exhausted as to the
      7   thing sold.” (internal citations omitted)); Keurig, Inc. v. Sturm Foods, Inc., 732
      8   F.3d 1370, 1373 (Fed. Cir. 2013). “[T]he traditional bar on patent restrictions
      9   following the sale of an item applies when the item sufficiently embodies the
     10   patents—even if it does not completely practice the patent—such that its only and
     11   intended use is to be finished under the term of the patent.” Quanta, 553 U.S. at
     12   628, 637. There is no requirement that the “article, on its own, substantially
     13   embod[y] a patent.” A product “substantially embodies” a patent “if (1) the only
     14   reasonable and intended use of the article is to practice the allegedly exhausted
     15   patent; and (2) the article embodies the essential or inventive features of the
     16   allegedly exhausted patent.” JVC Kenwood Corp., 797 F.3d at 1046.
     17         Third, Qualcomm’s assertions that “[e]ven if a patent is exhausted with
     18   respect to a particular product, that is not determinative of a party’s contract rights”
     19   and “[a] patent holder’s right to receive royalties under a patent license is a
     20   contract right,” are misleading. Apple and the CMs bring claims that the contracts
     21   at issue—the SULAs—are unenforceable, inter alia, because they violate public
     22   policy, including that embodied in the long-standing doctrine of patent exhaustion.
     23   See, e.g., Apple’s Count LXI (Declaration of Rights Under Qualcomm’s
     24   Agreements with Apple’s CMs). Apple and the CMs assert defenses based on this
     25   same principle. E.g., Apple’s Affirmative Defense to Qualcomm’s Count II
     26

     27    EXHIBIT G: QUALCOMM’S                  -18-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100379 Page 27 of
                                      206




      1   (Declaration that SULAs Do Not Violate FRAND); Apple’s Affirmative Defense
      2   to Qualcomm’s Count III (Declaration that SULAs Do Not Violate Competition
      3   Law). Qualcomm’s proposed instruction attempts to foreclose these claims and
      4   defenses entirely and would leave the jury with the wrong impression that the jury
      5   cannot rely on the patent exhaustion doctrine to find that the SULAs are
      6   unenforceable. Therefore, these two sentences have no place in the patent
      7   exhaustion instruction. If anywhere, the last sentence belongs in connection with
      8   the breach of contract collection of instructions.
      9         Finally, Qualcomm’s instruction is incomplete. For example, it does not
     10   explain (1) that patent exhaustion occurs automatically even if the sale is made
     11   pursuant to an express restriction or is made outside of the United States, (2) how
     12   to determine what is essential or inventive about a patent claim, or (3) the
     13   relevance of alternative uses to the patent exhaustion inquiry. Accordingly, Apple
     14   and the CMs’ instruction accurately sets forth the relevant principles of patent
     15   exhaustion and should be adopted.
     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -19-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100380 Page 28 of
                                      206




      1

      2

      3

      4

      5

      6                           BREACH OF CONTRACT
      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27   EXHIBIT G: QUALCOMM’S            -20-           CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
     28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100381 Page 29 of
                                      206




      1         QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 5
      2       BREACH OF CONTRACT—THE PARTIES’ CONTRACT CLAIMS
      3         Qualcomm, Apple and the CMs bring various contract claims.
      4         Qualcomm claims that the CMs breached their Subscriber Unit License
      5   Agreements (“SULAs”) and Master Software Agreements (“CM MSAs”).
      6         Qualcomm claims that Apple breached the Business Cooperation and Patent
      7   Agreement (“BCPA”), and the February 28, 2013 Statement of Work Agreement
      8   (“2013 SOW”).
      9          Apple claims that Qualcomm breached the BCPA.
     10         The CMs claim that Qualcomm violated its contractual ETSI FRAND
     11   commitment and that Qualcomm breached the SULAs.
     12         Qualcomm, Apple and the CMs each deny the allegations against them.
     13

     14

     15   Final Pretrial Conference Order § III
     16   Given _____________________
     17   Denied ____________________
     18   Withdrawn _________________
     19   Modified ___________________
     20                         APPLE AND CMS’ OBJECTIONS
     21         Apple and the CMs object to Qualcomm’s description of the contract claims
     22   at issue. Qualcomm’s descriptions are overbroad in light of the limited nature of
     23   Qualcomm’s claims. First, Qualcomm generally states that it contends that Apple
     24   breached the BCPA, which is apparently intended to encompass claims that Apple
     25   breached the express terms of the BCPA and the implied covenant of good faith
     26

     27    EXHIBIT G: QUALCOMM’S                  -21-            CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100382 Page 30 of
                                      206




      1   and fair dealing. However, Qualcomm’s counterclaims clearly limit Qualcomm’s
      2   implied covenant claim to only issues related to Section 7 of the BCPA, See
      3   Qualcomm’s Second Amended Answer and Counterclaims (ECF No. 469), at ¶¶
      4   367, 369 (alleging breach of implied covenant with respect to Section 7 only),
      5   ¶¶ 362-371 (omitting any allegation of implied breach with respect to provisions
      6   other than section 7). And it is improper for Qualcomm—on the eve of trial—to
      7   contend otherwise. Qualcomm cannot, at this late stage, broaden the scope of its
      8   breach-of-contract claims. See, e.g., Beck v. Metro. Prop. & Cas. Ins. Co., No.
      9   3:13-CV-00879-AC, 2016 WL 4978411, at *1 (D. Or. Sept. 16, 2016), aff’d 727 F.
     10   Appx. 687, 689 (9th Cir. 2018) (defendant’s “decision to advance for the first time
     11   on the eve of trial a completely new and significant legal theory, and to do so
     12   through [an] awkward procedural mechanism” was inappropriate).
     13         Likewise, Qualcomm does not claim that Apple breached the implied
     14   covenant in the 2013 Statement of Work. But because Qualcomm does not
     15   separate out the claims for express breach and breach of the implied covenant, and
     16   because Qualcomm includes instructions on the elements of breach of contract and
     17   breach of the implied covenant, the jury may be confused into thinking that
     18   Qualcomm is bringing claims of breach of the implied covenant in connection with
     19   2013 SOW. Similarly, Qualcomm does not bring claims of breach of the implied
     20   covenant against the CMs, but the structure of Qualcomm’s instructions might
     21   confuse the jury into thinking the jury must consider whether the CMs violated the
     22   implied covenant.
     23         Moreover, Qualcomm lists its claims first. But as plaintiff, Apple’s claims
     24   should come first. The CMs’ claims should also go before Qualcomm’s claims as
     25   Apple and the CMs are trying their case together.
     26

     27    EXHIBIT G: QUALCOMM’S                 -22-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100383 Page 31 of
                                      206




      1         QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 6
      2       CONTRACT FORMATION — ESSENTIAL FACTUAL ELEMENTS
      3         To prove that the parties entered into a contract, all of the following must be
      4   proved for that contract by a preponderance of the evidence:
      5         1.     That the contract terms were clear enough that the parties could
      6                understand what each was required to do;
      7         2.     That the parties agreed to give each other something of value (a
      8                promise to do something or not to do something may have value); and
      9         3.     That the parties agreed to the terms of the contract.
     10         When you examine whether the parties agreed to the terms of the contract,
     11   ask yourself if, under the circumstances, a reasonable person would conclude, from
     12   the words and conduct of each party, that there was an agreement. You may not
     13   consider the parties’ hidden intentions.
     14         If any of the above has not been proven, then a contract was not created.
     15

     16

     17   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     18   No. 302
     19   Given _____________________
     20   Denied ____________________
     21   Withdrawn _________________
     22   Modified ___________________
     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                     -23-           CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100384 Page 32 of
                                      206




      1                            APPLE AND CMS’ OBJECTIONS
      2         Apple and the CMs object to the placement of this instruction as confusing.
      3   Apple and the CMs have included a similar, modified, instruction as part of the
      4   instruction on Qualcomm’s unjust enrichment claim. The only dispute over
      5   contract formation is in connection with Qualcomm’s unjust enrichment claim—
      6   Qualcomm contends that the BCPA was not legally formed, and therefore
      7   Qualcomm is entitled to recover for unjust enrichment. The notes to this
      8   instruction in CACI state that “This instruction should only be given if the
      9   existence of a contract is contested.” (CACI 302). Accordingly, the jury should be
     10   instructed on this issue only in connection with the unjust enrichment claim.
     11   Moreover, as formulated, the instruction may confuse the jury as to what
     12   Qualcomm must prove to find that the BCPA was not a contract. As Qualcomm
     13   has the burden on the unjust enrichment claim, it is Qualcomm that must prove that
     14   the BCPA was not a contract. Apple’s instruction includes modifications that
     15   make this point clear.
     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                 -24-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100385 Page 33 of
                                      206




      1         QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 7
      2        BREACH OF CONTRACT—ESSENTIAL FACTUAL ELEMENTS
      3         To recover damages for breach of contract, the party asserting the breach of
      4   contract claim (which I will refer to as the “Claimant”) must prove all of the
      5   following by a preponderance of the evidence:
      6         1.      That the Claimant and the other party to the contract (which I will
      7                 refer to as the “Counterparty”) entered into a contract;
      8         2.      That the Claimant did all, or substantially all, of the significant things
      9                 that the contract required it to do; or that the Claimant was excused
     10                 from having to do those things;
     11         3.      That the Counterparty failed to do something that the contract
     12                 required it to do;
     13         4.      That the Claimant was harmed; and
     14         5.      That the Counterparty’s breach of contract was a substantial factor in
     15                 causing the Claimant’s harm.
     16         [Placeholder for issues of contract interpretation, if any, as determined by
     17   the Court.]
     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                   -25-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100386 Page 34 of
                                      206




      1   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
      2   No. 303
      3   Given _____________________
      4   Denied ____________________
      5   Withdrawn _________________
      6   Modified ___________________
      7                           APPLE AND CMS’ OBJECTIONS
      8          The parties have proposed similar instructions. However, Apple and the
      9   CMs maintain it is more appropriate to instruct the jury on the Court’s contractual
     10   interpretation as part of the earlier instruction describing the various contracts in
     11   this case.
     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                   -26-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100387 Page 35 of
                                      206




      1         QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 8
      2                               DISPUTED TERM (BCPA)
      3         Apple and Qualcomm dispute the meaning of Section 7 of the BCPA.
      4         In deciding what the words of a contract mean, you must decide what the
      5   parties intended at the time the contract was created. You may consider the usual
      6   and ordinary meaning of the language used in the contract as well as the
      7   circumstances surrounding the making of the contract.
      8

      9

     10   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     11   No. 314
     12   Given _____________________
     13   Denied ____________________
     14   Withdrawn _________________
     15   Modified ___________________
     16                           APPLE AND CMS’ OBJECTIONS
     17         Apple objects to this instruction as misleadingly informing the jury that it is
     18   required to interpret the terms of the BCPA. The Court is to interpret the BCPA,
     19   and instruct the jury as to the meaning of the BCPA. The parties have briefed the
     20   question of the interpretation of the BCPA, for resolution by the Court (ECF Nos.
     21   602; 632), and it is for the Court to resolve these issues. Under California law, ‘[i]t
     22   is solely a judicial function to interpret a written contract unless the interpretation
     23   turns upon the credibility of extrinsic evidence.’” PSM Holding Corp. v. Nat.
     24   Farm Fin. Corp., 339 F. App’x 693 (9th Cir. 2009) (quoting Hess v. Ford Motor
     25   Co., 41 P.3d 46, 53 (Cal. 2002)).
     26

     27    EXHIBIT G: QUALCOMM’S                   -27-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100388 Page 36 of
                                      206




      1         Moreover, this instruction is essentially superfluous of the “placeholder” for
      2   contract interpretation issues already located elsewhere in the jury instructions.
      3

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -28-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100389 Page 37 of
                                      206




      1         QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 9
      2    MEANING OF WORDS DEFINED BY CONTRACT (ALL CONTRACTS)
      3         If the parties defined a word or a term in a contract, you should follow the
      4   definition provided in the contract.
      5

      6

      7   See Brinderson-Newberg Joint Venture v. Pac. Erectors, Inc., 971 F.2d 272, 278-
      8   79 (9th Cir. 1992); In re Tobacco Cases I, 186 Cal. App. 4th 42, 47-48 (Cal. Ct.
      9   App. 2010).
     10   Given _____________________
     11   Denied ____________________
     12   Withdrawn _________________
     13   Modified ___________________
     14                           APPLE AND CMS’ OBJECTIONS
     15         Apple and the CMs object to this proposed instruction on the grounds that it
     16   has no place in the jury instructions, as issues of contract interpretation are for the
     17   Judge to decide. Under California law, ‘[i]t is solely a judicial function to interpret
     18   a written contract unless the interpretation turns upon the credibility of extrinsic
     19   evidence.’” PSM Holding Corp. v. Nat. Farm Fin. Corp., 339 F. App’x 693 (9th
     20   Cir. 2009) (quoting Hess v. Ford Motor Co., 41 P.3d 46, 53 (Cal. 2002)). Because
     21   there is no indication that the contracts at require jury interpretation, these
     22   instructions are superfluous. Reading these instructions to the jury as a matter of
     23   course risks sowing confusion by encouraging the jury to interpret the relevant
     24   contracts, thereby creating a risk of conflicting interpretations as between the judge
     25   and jury. It is for the Court to instruct the jury as to what the various contracts
     26

     27    EXHIBIT G: QUALCOMM’S                   -29-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100390 Page 38 of
                                      206




      1   mean, and all parties have included placeholders in their instructions whereby the
      2   Court will instruct the jury as to the meaning of the disputed terms at issue after
      3   resolving the contract interpretation disputes that were submitted to the Court.
      4   (ECF No. 881). Although Apple and the CMs have included parallel instructions
      5   in its proposed jury instructions, Apple and the CMs have indicated that these
      6   instructions should not be read to the jury unless the Court intends for the jury to
      7   interpret the various contracts at issue.
      8         This instruction is also redundant as it merely repackages the concepts set
      9   forth in CACI No. 314, which is included elsewhere in Qualcomm’s proposed
     10   instructions (Apple also included CACI No. 314 in its proposed instructions as an
     11   instruction to be read to the jury to extent the Court intends for the jury to interpret
     12   the contracts at issue). To the extent Qualcomm intends for this instruction to be
     13   read to the jury regardless of whether the jury is to engage in contract
     14   interpretation, this instruction will confuse the jury into thinking it is required to
     15   interpret the terms of the contracts at issue. Moreover, this instruction is
     16   unsupported by Qualcomm’s authority. Qualcomm relies on In re Tobacco Cases I,
     17   186 Cal. App. 4th 42, 47-48 (Cal. Ct. App. 2010), wherein the court analyzes a
     18   definitional provision in a contract. But the court never expressly states that the
     19   “defined words or terms in a contract” must be interpreted “in accordance with the
     20   parties’ definitions.” Instead the court relies on basic interpretational canons—
     21   e.g., that contract interpretation is focused on the parties’ intent and that the intent
     22   of a written contract should be derived “from the language of the writing alone”—
     23   to conclude that the definitional provision is unambiguous and affirms the trial
     24   court on this ground. Qualcomm’s other authority, Brinderson-Newberg Joint
     25

     26

     27    EXHIBIT G: QUALCOMM’S                      -30-            CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100391 Page 39 of
                                      206




      1   Venture v. Pac. Erectors, Inc., 971 F.2d 272, 278-79 (9th Cir. 1992), similarly fails
      2   to lock in the rule Qualcomm wants to instruct the jury on regarding defined terms.
      3         Apple and the CMs reserve the right to further object to, or propose
      4   modifications to, these instructions after the Court’s resolution of the contract
      5   interpretation disputes.
      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -31-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100392 Page 40 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 10
      2             MEANING OF ORDINARY WORDS (ALL CONTRACTS)
      3         You should assume that the parties intended the words in a contract to have
      4   their usual and ordinary meaning unless you decide that the parties intended the
      5   words to have a special meaning.
      6

      7

      8   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
      9   No. 315
     10   Given _____________________
     11   Denied ____________________
     12   Withdrawn _________________
     13   Modified ___________________
     14                           APPLE AND CMS’ OBJECTIONS
     15         Apple and the CMs object to Qualcomm’s proposed instructions 10-13 as
     16   confusing and likely to mislead the jury. CACI makes clear that these instructions
     17   are to be read only if the jury is to engage in contract interpretation. Under
     18   California law, ‘[i]t is solely a judicial function to interpret a written contract
     19   unless the interpretation turns upon the credibility of extrinsic evidence.’” PSM
     20   Holding Corp. v. Nat. Farm Fin. Corp., 339 F. App’x 693 (9th Cir. 2009) (quoting
     21   Hess v. Ford Motor Co., 41 P.3d 46, 53 (Cal. 2002)). Because there is no
     22   indication that the contracts at require jury interpretation, these instructions are
     23   superfluous. Reading these instructions to the jury as a matter of course risks
     24   sowing confusion by encouraging the jury to interpret the relevant contracts,
     25   thereby creating a risk of conflicting interpretations as between the judge and jury.
     26

     27    EXHIBIT G: QUALCOMM’S                   -32-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100393 Page 41 of
                                      206




      1   It is for the Court to instruct the jury as to what the various contract mean, and all
      2   parties have included placeholders in their instructions whereby the Court will
      3   instruct the jury as to the meaning of the disputed terms at issue after resolving the
      4   contract interpretation disputes that were submitted to the Court. (ECF No. 881).
      5   Although Apple and the CMs have included parallel instructions in its proposed
      6   jury instructions, Apple and the CMs have indicated that these instructions should
      7   not be read to the jury unless the Court intends for the jury to interpret the various
      8   contracts at issue. Apple and the CMs reserve the right to further object to, or
      9   propose modifications to, these instructions after the Court’s resolution of the
     10   contract interpretation disputes.
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -33-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100394 Page 42 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 11
      2             MEANING OF TECHNICAL WORDS (ALL CONTRACTS)
      3         You should assume that the parties intended technical words used in a
      4   contract to have the meaning that is usually given to them by people who work in
      5   that technical field, unless you decide that the parties clearly used the words in a
      6   different sense.
      7

      8

      9   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     10   No. 316
     11   Given _____________________
     12   Denied ____________________
     13   Withdrawn _________________
     14   Modified ___________________
     15                           APPLE AND CMS’ OBJECTIONS
     16         Apple and the CMs object to Qualcomm’s proposed instructions 10-13 as
     17   confusing and likely to mislead the jury. CACI makes clear that these instructions
     18   are to be read only if the jury is to engage in contract interpretation. Under
     19   California law, ‘[i]t is solely a judicial function to interpret a written contract
     20   unless the interpretation turns upon the credibility of extrinsic evidence.’” PSM
     21   Holding Corp. v. Nat. Farm Fin. Corp., 339 F. App’x 693 (9th Cir. 2009) (quoting
     22   Hess v. Ford Motor Co., 41 P.3d 46, 53 (Cal. 2002)). Because there is no
     23   indication that the contracts at require jury interpretation, these instructions are
     24   superfluous. Reading these instructions to the jury as a matter of course risks
     25   sowing confusion by encouraging the jury to interpret the relevant contracts,
     26

     27    EXHIBIT G: QUALCOMM’S                   -34-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100395 Page 43 of
                                      206




      1   thereby creating a risk of conflicting interpretations as between the judge and jury.
      2   It is for the Court to instruct the jury as to what the various contract mean, and all
      3   parties have included placeholders in their instructions whereby the Court will
      4   instruct the jury as to the meaning of the disputed terms at issue after resolving the
      5   contract interpretation disputes that were submitted to the Court. (ECF No. 881).
      6   Although Apple and the CMs have included parallel instructions in its proposed
      7   jury instructions, Apple and the CMs have indicated that these instructions should
      8   not be read to the jury unless the Court intends for the jury to interpret the various
      9   contracts at issue. Apple and the CMs reserve the right to further object to, or
     10   propose modifications to, these instructions after the Court’s resolution of the
     11   contract interpretation disputes.
     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -35-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100396 Page 44 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 12
      2     CONSTRUCTION OF CONTRACT AS A WHOLE (ALL CONTRACTS)
      3         In deciding what the words of a contract meant to the parties, you should
      4   consider the whole contract, not just isolated parts. You should use each part to
      5   help you interpret the others, so that all the parts make sense when taken together.
      6

      7

      8   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
      9   No. 317
     10   Given _____________________
     11   Denied ____________________
     12   Withdrawn _________________
     13   Modified ___________________
     14                           APPLE AND CMS’ OBJECTIONS
     15         Apple and the CMs object to Qualcomm’s proposed instructions 10-13 as
     16   confusing and likely to mislead the jury. CACI makes clear that these instructions
     17   are to be read only if the jury is to engage in contract interpretation. Under
     18   California law, ‘[i]t is solely a judicial function to interpret a written contract
     19   unless the interpretation turns upon the credibility of extrinsic evidence.’” PSM
     20   Holding Corp. v. Nat. Farm Fin. Corp., 339 F. App’x 693 (9th Cir. 2009) (quoting
     21   Hess v. Ford Motor Co., 41 P.3d 46, 53 (Cal. 2002)). Because there is no
     22   indication that the contracts at require jury interpretation, these instructions are
     23   superfluous. Reading these instructions to the jury as a matter of course risks
     24   sowing confusion by encouraging the jury to interpret the relevant contracts,
     25   thereby creating a risk of conflicting interpretations as between the judge and jury.
     26

     27    EXHIBIT G: QUALCOMM’S                   -36-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100397 Page 45 of
                                      206




      1   It is for the Court to instruct the jury as to what the various contract mean, and all
      2   parties have included placeholders in their instructions whereby the Court will
      3   instruct the jury as to the meaning of the disputed terms at issue after resolving the
      4   contract interpretation disputes that were submitted to the Court. (ECF No. 881).
      5   Although Apple and the CMs have included parallel instructions in its proposed
      6   jury instructions, Apple and the CMs have indicated that these instructions should
      7   not be read to the jury unless the Court intends for the jury to interpret the various
      8   contracts at issue. Apple and the CMs reserve the right to further object to, or
      9   propose modifications to, these instructions after the Court’s resolution of the
     10   contract interpretation disputes.
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -37-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100398 Page 46 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 13
      2    CONSTRUCTION OF CONTRACT BY CONDUCT (ALL CONTRACTS)
      3         In deciding what the words in a contract meant to the parties, you may
      4   consider how the parties acted after the contract was created but before any
      5   disagreement between the parties arose.
      6

      7

      8   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
      9   No. 318
     10   Given _____________________
     11   Denied ____________________
     12   Withdrawn _________________
     13   Modified ___________________
     14                           APPLE AND CMS’ OBJECTIONS
     15         Apple and the CMs object to Qualcomm’s proposed instructions 10-13 as
     16   confusing and likely to mislead the jury. CACI makes clear that these instructions
     17   are to be read only if the jury is to engage in contract interpretation. Under
     18   California law, ‘[i]t is solely a judicial function to interpret a written contract
     19   unless the interpretation turns upon the credibility of extrinsic evidence.’” PSM
     20   Holding Corp. v. Nat. Farm Fin. Corp., 339 F. App’x 693 (9th Cir. 2009) (quoting
     21   Hess v. Ford Motor Co., 41 P.3d 46, 53 (Cal. 2002)). Because there is no
     22   indication that the contracts at require jury interpretation, these instructions are
     23   superfluous. Reading these instructions to the jury as a matter of course risks
     24   sowing confusion by encouraging the jury to interpret the relevant contracts,
     25   thereby creating a risk of conflicting interpretations as between the judge and jury.
     26

     27    EXHIBIT G: QUALCOMM’S                   -38-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100399 Page 47 of
                                      206




      1   It is for the Court to instruct the jury as to what the various contract mean, and all
      2   parties have included placeholders in their instructions whereby the Court will
      3   instruct the jury as to the meaning of the disputed terms at issue after resolving the
      4   contract interpretation disputes that were submitted to the Court. (ECF No. 881).
      5   Although Apple and the CMs have included parallel instructions in its proposed
      6   jury instructions, Apple and the CMs have indicated that these instructions should
      7   not be read to the jury unless the Court intends for the jury to interpret the various
      8   contracts at issue. Apple and the CMs reserve the right to further object to, or
      9   propose modifications to, these instructions after the Court’s resolution of the
     10   contract interpretation disputes.
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -39-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100400 Page 48 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 14
      2        OCCURRENCE OF AGREED CONDITION PRECEDENT (BCPA)
      3         If you find that Qualcomm’s obligation to make payments under the BCPA
      4   was conditioned on Apple’s performance of a condition precedent, you must
      5   determine whether Apple performed that condition precedent. If Apple does not
      6   prove that it performed the condition precedent, then Qualcomm was not required
      7   to make payments.
      8         [Placeholder for issues of contract interpretation, if any, as determined by
      9   the Court.]
     10

     11

     12   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     13   No. 322
     14   Given _____________________
     15   Denied ____________________
     16   Withdrawn _________________
     17   Modified ___________________
     18                          APPLE AND CMS’ OBJECTIONS
     19         Apple and the CMs object to this instruction as misleading and inaccurate.
     20   In proposing this instruction, Qualcomm appears to construe the second paragraph
     21   of Section 7 of the BCPA—which provides that Qualcomm’s Section 7 obligations
     22   to make certain BCPA Payments to Apple continues only so long as Apple does
     23   not engage in conduct that induces litigation against Qualcomm—as a condition
     24   precedent. But for reasons explained more fully in Apple’s submission as part of
     25   the parties’ joint brief on contract interpretation (ECF No. 881), the second
     26

     27    EXHIBIT G: QUALCOMM’S                 -40-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100401 Page 49 of
                                      206




      1   paragraph of Section 7 is a condition subsequent, i.e., a condition of breach, not a
      2   condition precedent. See Cal. Civ. Code § 1438; Restatement (Second) of
      3   Contracts § 230 (1981); Title Guar. & Sur. Co. v. Nichols, 224 U.S. 346, 351
      4   (1912) (“The coming into effect of a contract may be made to depend upon the
      5   happening or performance of a condition. But a condition subsequent presupposes
      6   a contract in effect which may be defeated by the happening or performance of a
      7   condition.”).
      8         Specifically, Qualcomm’s Section 7 payment obligation arose at the moment
      9   the BCPA became effective. At most, Apple’s subsequent conduct could only
     10   relieve Qualcomm of this existing and ongoing obligation. This supports the
     11   conclusion that Section 7’s second paragraph operates as a condition subsequent.
     12   See 1 Witkin, Summary of Cal. Law (10th Ed. 2005) Contracts, § 776 (“A
     13   condition is a fact, the happening or nonhappening of which creates (condition
     14   precedent) or extinguishes (condition subsequent) a duty on the part of the
     15   promisor. . . . [I]f the promisor makes a conditional promise, he or she is bound to
     16   perform only if the condition precedent occurs, or is relieved from the duty if the
     17   condition subsequent occurs.”).
     18         Because Qualcomm’s Section 7 obligation is not subject to a condition
     19   precedent, and because Qualcomm has not identified any other contract that is,
     20   such conditions are irrelevant to this case. Accordingly, there is no basis for giving
     21   this standalone instruction to the jury.
     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                     -41-           CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100402 Page 50 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 15
      2                              ETSI FRAND COMMITMENT
      3         [Placeholder for instructions on ETSI FRAND commitment following the
      4   Court’s determination of French law.]
      5

      6

      7   [Ruling on Qualcomm’s Motion for Determination of French Law Pursuant to Fed.
      8   R. Civ. P. 44.1 at [●]]
      9   Given _____________________
     10   Denied ____________________
     11   Withdrawn _________________
     12   Modified ___________________
     13                             APPLE AND CMS’ OBJECTIONS
     14         Apple and the CMs object to Qualcomm’s placeholder instruction on the
     15   ETSI FRAND Commitment. Qualcomm’s placeholder instruction ignores the
     16   established framework for assessing the FRAND commitment. Apple and the
     17   CMs have proposed instructions that capture this framework. For example, Apple
     18   and the CMs have proposed an instruction based on a model instruction from the
     19   United States District Court for the Northern District of California about the
     20   “commitment to license on reasonable and nondiscriminatory terms.” See N.D.
     21   Cal. Model Patent Jury Instructions (Rev. Aug. 2017, Updated Dec. 2018) at 53.
     22   This model instruction applies to the FRAND commitment with any SSO.
     23         Qualcomm’s instruction is also misleading because Qualcomm has FRAND
     24   commitments with three SSOs relevant to the claims and defenses in this case: the
     25   European Telecommunications Standards Institute (ETSI), the
     26

     27    EXHIBIT G: QUALCOMM’S                  -42-             CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100403 Page 51 of
                                      206




      1   Telecommunications Industry Association (TIA), and the Alliance for
      2   Telecommunications Industry Solutions (ATIS). TIA and ATIS are not subject to
      3   French law, and their FRAND commitments are similarly not subject to French
      4   law.
      5          Apple reserves the right to further object to any instruction Qualcomm
      6   proposes following the Court’s determination of contract and Rule 44.1
      7   determinations.
      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                 -43-             CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100404 Page 52 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 16
      2     BREACH OF IMPLIED COVENANT OF GOOD FAITH—ESSENTIAL
      3              FACTUAL ELEMENTS (BCPA, FRAND AND SULAS)
      4         In every contract or agreement there is an implied promise of good faith and
      5   fair dealing. This means that each party will not do anything to unfairly interfere
      6   with the right of any other party to receive the benefits of the contract; however,
      7   the implied promise of good faith and fair dealing cannot create obligations that are
      8   inconsistent with the terms of the contract. To establish a breach of the implied
      9   covenant of good faith and fair dealing, the Claimant must prove all of the
     10   following by a preponderance of the evidence:
     11         1.     That the Claimant and the Counterparty entered into a contract;
     12         2.     That the Claimant did all, or substantially all, of the significant things
     13                that the contract required it to do, or that it was excused from having
     14                to do those things;
     15         3.     That all conditions required for the Counterparty’s performance had
     16                occurred or were excused;
     17         4.     That the Counterparty unfairly interfered with the Claimant’s right to
     18                receive the benefits of the contract; and
     19         5.     That the Claimant was harmed by the Counterparty’s conduct.
     20

     21

     22   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     23   No. 325
     24   Given _____________________
     25   Denied ____________________
     26

     27    EXHIBIT G: QUALCOMM’S                  -44-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100405 Page 53 of
                                      206




      1   Withdrawn _________________
      2   Modified ___________________
      3                          APPLE AND CMS’ OBJECTIONS
      4         Apple and the CMs object to Qualcomm’s proposed instruction on the
      5   implied covenant of good faith and fair dealing. Qualcomm’s proposed instruction
      6   is improper for similar reasons as Qualcomm’s proposed instruction on “conditions
      7   precedent.” Qualcomm’s instruction is modeled on CACI No. 325 and seeks to
      8   include an optional element regarding conditions for performance. See CACI No.
      9   325 (describing optional third element for conditions of performance). However,
     10   as the notes to CACI No. 325 make clear, this optional element is to be included
     11   only where a condition precedent exists. See CACI No. 325 (adopting by reference
     12   discussion of condition precedent element in CACI No. 303). There are no
     13   conditions precedent involved in this litigation. Including this element risks
     14   unnecessarily confusing the jury. Apple and the CMs also object to this instruction
     15   in tandem with Qualcomm’s Instruction on “Contract Interpretation-Defined
     16   Terms” because it unfairly implies that Qualcomm is claiming breach of the
     17   implied covenant in all of its contracts, when its complaint is not so broad.
     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -45-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100406 Page 54 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 17
      2                    INTRODUCTION TO CONTRACT DAMAGES
      3         If you decide that Qualcomm, Apple or the CMs have proved any claims for
      4   breach of contract or breach of the implied covenant of good faith and fair dealing,
      5   you also must decide how much money will reasonably compensate that Claimant
      6   for the harm caused by the breach. This compensation is called “damages.” The
      7   purpose of such damages is to put the Claimant in as good a position as it would
      8   have been if the Counterparty had performed as promised.
      9         To recover damages for any harm, a Claimant must prove by a
     10   preponderance of the evidence that when the contract was made, both parties knew
     11   or could reasonably have foreseen that the harm was likely to occur in the ordinary
     12   course of events as a result of the breach of the contract.
     13         The Claimant also must prove the amount of its damages according to the
     14   following instructions. It does not have to prove the exact amount of damages.
     15   You must not speculate or guess in awarding damages.
     16         Qualcomm claims damages in the form of unpaid royalties from the CMs for
     17   breach of the SULAs and the CM MSAs. Apple and Qualcomm seek damages
     18   from each other for breach of the BCPA. Qualcomm also claims damages from
     19   Apple for breach of the 2013 SOW, in addition to the [●] Apple admits it owes
     20   Qualcomm under the 2013 SOW.
     21

     22

     23   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     24   Nos. 350; 3934
     25   Given _____________________
     26

     27    EXHIBIT G: QUALCOMM’S                  -46-                  CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100407 Page 55 of
                                      206




      1   Denied ____________________
      2   Withdrawn _________________
      3   Modified ___________________
      4                          APPLE AND CMS’ OBJECTIONS
      5          Apple and the CMs object to Qualcomm’s proposed instruction on contract
      6   damages. Qualcomm’s closing instruction on contract damages seeks to inform
      7   the jury that Apple admits it owes Qualcomm [●] in connection with the 2013
      8   Statement of Work. This fact, if presented to a jury, will be unduly prejudicial to
      9   Apple as it implies that Apple is already liable for breach of contract. The jury can
     10   be informed of the [●] figure in other ways, such as through witness testimony.
     11   Moreover, Apple’s position is that this time, this instruction should not include any
     12   narrative statement as to the categories of damages claimed by the parties because
     13   it is overbroad and inaccurate. For example, Qualcomm contends that it seeks
     14   “unpaid royalties” from the CMs. But some of the damages sought do not
     15   constitute royalties, they constitute (improper) attempts to recover late payments
     16   and other forms of damages. Accordingly, for the sake of accuracy and
     17   minimizing confusing, there should be no narrative explanation. Alternatively,
     18   should such a narrative statement be appropriate, it can be added to the instructions
     19   at a later date.
     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -47-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100408 Page 56 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 18
      2      BREACH OF CONTRACT—OBLIGATION TO PAY MONEY ONLY
      3         To recover damages for the breach of a contract to pay money, the Claimant
      4   must prove the amount due under the contract by a preponderance of the evidence.
      5

      6

      7   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
      8   No. 355
      9   Given _____________________
     10   Denied ____________________
     11   Withdrawn _________________
     12   Modified ___________________
     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                -48-             CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100409 Page 57 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 19
      2                                      CAUSATION
      3         A substantial factor in causing harm is a factor that a reasonable person
      4   would consider to have contributed to the harm. It must be more than a remote or
      5   trivial factor. It does not have to be the only cause of the harm.
      6

      7

      8   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
      9   No. 430; U.S. Ecology, Inc. v. State, 129 Cal. App. 4th 887, 909 (2005)
     10   Given _____________________
     11   Denied ____________________
     12   Withdrawn _________________
     13   Modified ___________________
     14                          APPLE AND CMS’ OBJECTIONS
     15         Apple and the CMs object to Qualcomm’s proposed “substantial factor”
     16   instruction. Both parties propose to give an instruction modeled on CACI No. 430,
     17   which explains the substantial factor causation standard relevant to the parties’
     18   contract claims. In part, CACI No. 430 proposes that the following optional
     19   statement be included in the instruction: “Conduct is not a substantial factor in
     20   causing harm if the same harm would have occurred without that conduct.”
     21   Qualcomm proposes to omit this optional statement, while Apple and the CMs
     22   propose to include it. This optional statement clarifies that only “culpable acts or
     23   omissions” (as opposed to trivial, nonculpable acts) are properly considered
     24   “substantial factors.” Id. Omitting this statement thus risks confusing the jury.
     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -49-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100410 Page 58 of
                                      206




      1   Without this statement, the jury may interpret the “substantial factor” test more
      2   broadly than intended.
      3

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                 -50-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100411 Page 59 of
                                      206




      1         QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 20
      2     CONTRACT DAMAGES—JURORS NOT TO CONSIDER ATTORNEY
      3                               FEES AND COURT COSTS
      4          You must not include as part of any award attorney fees or expenses that the
      5   parties incurred in bringing or defending this lawsuit. This instruction applies to
      6   all of the claims in this case.
      7

      8

      9   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     10   No. 3964
     11   Given _____________________
     12   Denied ____________________
     13   Withdrawn _________________
     14   Modified ___________________
     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                 -51-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100412 Page 60 of
                                      206




      1

      2

      3

      4

      5

      6                         TORTIOUS INTERFERENCE
      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27   EXHIBIT G: QUALCOMM’S            -52-           CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
     28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100413 Page 61 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 21
      2              TORTIOUS INTERFERENCE—ESSENTIAL ELEMENTS
      3         To establish a claim for tortious interference, Qualcomm must prove all of
      4   the following by a preponderance of the evidence:
      5         1.     That there were SULAs between Qualcomm and each of the CMs;
      6         2.     That Apple knew of the SULAs;
      7         3.     That Apple’s conduct prevented the CMs’ performance or made the
      8                CMs’ performance more expensive or more difficult;
      9         4.     That Apple intended to disrupt the performance of the SULAs or
     10                knew that disruption of performance was certain or substantially
     11                certain to occur;
     12         5.     That Qualcomm was harmed; and
     13         6.     That Apple’s conduct was a substantial factor in causing Qualcomm’s
     14                harm.
     15

     16

     17   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     18   No. 2201
     19   Given _____________________
     20   Denied ____________________
     21   Withdrawn _________________
     22   Modified ___________________
     23                          APPLE AND CMS’ OBJECTIONS
     24         Apple objects to Qualcomm’s proposed instruction on tortious interference
     25   with contract. Both parties include a proposed instruction for Qualcomm’s tortious
     26

     27    EXHIBIT G: QUALCOMM’S                -53-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100414 Page 62 of
                                      206




      1   interference claim modeled on CACI No. 2201, which sets forth the elements
      2   Qualcomm must prove to prevail on its claim. Apple modified these instructions to
      3   make clear that Qualcomm alleges Apple interfered with four discrete contracts
      4   (i.e., Qualcomm’s Subscriber Unit License Agreement (SULAs) with each of the
      5   four CMs). Qualcomm cannot establish that Apple interfered with all four SULAs
      6   absent evidence that Apple intended to disrupt each of these four agreements (or
      7   knew disruption was probable). Qualcomm itself made this point at the summary
      8   judgment stage, when it opposed Apple’s statute of limitations argument by
      9   asserting (incorrectly) that Apple had failed to provide evidence as to each of the
     10   four SULAs. ECF 626 at 5 (challenging Apple’s evidence as to Wistron and
     11   Compal). These modifications are necessary to provide clarity to the jury as to the
     12   appropriate standard. Qualcomm has failed to include this specificity in its
     13   proposed instructions, which could confuse the jury into thinking it is sufficient to
     14   award all damages requested if Qualcomm proves that Apple interfered with even
     15   one SULA.
     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -54-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100415 Page 63 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 22
      2    TORTIOUS INTERFERENCE—INTRODUCTION TO TORT DAMAGES
      3         If you decide that Qualcomm has proved its tortious interference claim
      4   against Apple, you also must decide how much money will reasonably compensate
      5   the injured party for its harm. This compensation is called “damages.”
      6         The amount of damages must include an award for the harm that was caused
      7   by the wrongful conduct, even if the particular harm could not have been
      8   anticipated.
      9         Qualcomm does not have to prove the exact amount of damages that will
     10   provide reasonable compensation for the harm. However, you must not speculate
     11   or guess in awarding damages.
     12         In addition to compensatory damages, Qualcomm seeks punitive damages
     13   from Apple, which I will now instruct you about.
     14

     15

     16   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     17   No. 3900
     18   Given _____________________
     19   Denied ____________________
     20   Withdrawn _________________
     21   Modified ___________________
     22                          APPLE AND CMS’ OBJECTIONS
     23         Apple objects to this proposed instruction. The proposed instruction omits
     24   the statement that Apple has included in its parallel instruction that damages can be
     25   awarded only if the jury finds that Apple has not proved its affirmative defenses. It
     26

     27    EXHIBIT G: QUALCOMM’S                 -55-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100416 Page 64 of
                                      206




      1   may confuse the jury into thinking that it can award damages even if Apple has
      2   proved its affirmative defenses.
      3         There is also no need to reference the fact that Qualcomm also seeks
      4   punitive damages from Apple. This could mislead the jury into thinking that the
      5   punitive damages inquiry overlaps with the tort damages inquiry. The punitive
      6   damages inquiry is separate, and should be kept separate.
      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                -56-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100417 Page 65 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 23
      2                 TORTIOUS INTERFERENCE—PUNITIVE DAMAGES
      3         If you decide that Apple tortiously interfered with the CMs’ SULAs and
      4   caused Qualcomm harm, you must decide whether that conduct justifies an award
      5   of punitive damages. The purposes of punitive damages are to punish a wrongdoer
      6   for the conduct that harmed the injured party and to discourage similar conduct in
      7   the future.
      8         You may award punitive damages only if Qualcomm proves that Apple
      9   engaged in tortious interference with malice, oppression, or fraud. To do this,
     10   Qualcomm must prove one of the following by clear and convincing evidence:
     11         1.       That the conduct constituting malice, oppression, or fraud was
     12                  committed by one or more officers, directors, or managing agents of
     13                  Apple, who acted on behalf of Apple; or
     14         2.       That the conduct constituting malice, oppression, or fraud was
     15                  authorized by one or more officers, directors, or managing agents of
     16                  Apple; or
     17         3.       That one or more officers, directors, or managing agents of Apple
     18                  knew of the conduct constituting malice, oppression, or fraud and
     19                  adopted or approved that conduct after it occurred.
     20         “Malice” means actions with intent to cause injury or conduct that was
     21   despicable and was done with a willful and knowing disregard of the rights or
     22   safety of another. A person acts with knowing disregard when he or she is aware of
     23   the probable dangerous consequences of his or her conduct and deliberately fails to
     24   avoid those consequences.
     25

     26

     27    EXHIBIT G: QUALCOMM’S                   -57-             CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100418 Page 66 of
                                      206




      1         “Oppression” means conduct that was despicable and subjected Qualcomm
      2   to cruel and unjust hardship in knowing disregard of its rights.
      3         “Despicable conduct” is conduct that is so vile, base, or contemptible that it
      4   would be looked down on and despised by reasonable people.
      5         “Fraud” means the intentional misrepresentation or concealment of a
      6   material fact with the intent to harm Qualcomm.
      7         An employee is a “managing agent” if he or she exercises substantial
      8   independent authority and judgment in his or her corporate decision-making such
      9   that his or her decisions ultimately determine corporate policy
     10         There is no fixed formula for determining the amount of punitive damages,
     11   and you are not required to award any punitive damages. If you decide to award
     12   punitive damages, you should consider all of the following factors in determining
     13   the amount:
     14         (a)     How reprehensible was Apple’s conduct? In deciding how
     15         reprehensible Apple’s conduct was, you may consider, among other factors:
     16         1.      Whether Qualcomm was financially weak or vulnerable and Apple
     17                 knew Qualcomm was financially weak or vulnerable and took
     18                 advantage of it;
     19         2.      Whether Apple’s conduct involved a pattern or practice; and
     20         3.      Whether Apple acted with trickery or deceit.
     21         (b)     Is there a reasonable relationship between the amount of punitive
     22         damages and Qualcomm’s harm or between the amount of punitive damages
     23         and potential harm to Qualcomm that Apple knew was likely to occur
     24         because of its conduct?
     25

     26

     27    EXHIBIT G: QUALCOMM’S                 -58-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100419 Page 67 of
                                      206




      1         (c)    In view of Apple’s financial condition, what amount is necessary to
      2         punish it and discourage future wrongful conduct? You may not increase the
      3         punitive award above an amount that is otherwise appropriate merely
      4         because Apple has substantial financial resources.
      5         Punitive damages may not be used to punish Apple for the impact of its
      6   alleged misconduct on persons other than Qualcomm.
      7         Punitive damages may only be awarded to Qualcomm for Qualcomm’s
      8   tortious interference claim against Apple. For all other claims in this case,
      9   including the contract claims and the antitrust claims, you must not include in your
     10   award any damages to punish or make an example of the parties. Such damages
     11   would be punitive damages, and they cannot be a part of your verdict, unless they
     12   are awarded to Qualcomm for Qualcomm’s tortious interference claim against
     13   Apple.
     14

     15

     16   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     17   Nos. 3924, 3945
     18   Given _____________________
     19   Denied ____________________
     20   Withdrawn _________________
     21   Modified ___________________
     22                          APPLE AND CMS’ OBJECTIONS
     23         Apple objects to Qualcomm’s proposed instruction on punitive damages.
     24   Qualcomm has included only one instruction on punitive damages, which
     25   combines the questions of (1) whether Apple is liable for punitive damages and (2)
     26

     27    EXHIBIT G: QUALCOMM’S                  -59-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100420 Page 68 of
                                      206




      1   the amount of punitive damages. Apple objects to instructing the jury on issues
      2   related to the amount of punitive damages prior to any determination of whether
      3   Apple is liable for such damages. The jury’s determination of whether punitive
      4   damages is appropriate requires consideration of Apple’s financial condition, and
      5   for the reasons set forth in Apple’s Motion in Limine, see Apple Inc.’s Motion In
      6   Limine No. 5 to Exclude Evidence of Apple’s Wealth, Financial Resources, and
      7   Profit Information (ECF No. 861), it would be highly prejudicial to permit the jury
      8   to hear this evidence prior to deciding liability. See Doe v. Rose, 2016 WL
      9   9150617, at *1 (C.D. Cal. July 27, 2016); see also Cal. Civ. Code § 3295(d) (“The
     10   court shall, on application of any defendant, preclude the admission of evidence of
     11   that defendant s profits or financial condition until after the trier of fact returns a
     12   verdict for plaintiff awarding actual damages and finds that a defendant is guilty of
     13   malice, oppression, or fraud in accordance with Section 3294.”).
     14         Apple’s proposed punitive damages instruction avoids this potential
     15   prejudice by mirroring California’s two-part model instructions for trials bifurcated
     16   on the issue of punitive damages. See CACI Nos. 3946, 3942 (providing first phase
     17   and second phase instructions). The Court has “broad discretion to try the liability
     18   phase first.” M2 Software, Inc., v. Madacy Entm’t, 421 F.3d 1073, 1088 (9th Cir.
     19   2005). Bifurcating trial with respect to the issue of punitive damages would
     20   prevent the evidence of Apple’s wealth from unfairly prejudicing or influencing
     21   the jury’s determination of liability.
     22         Moreover, Apple objects to Qualcomm’s effort to eliminate the following
     23   language from the model punitive damages instruction: “whether the conduct
     24   caused physical harm” and “whether [Apple] disregarded the health or safety of
     25   others.” CACI No. 3942 does not list these factors as optional; to the contrary, the
     26

     27    EXHIBIT G: QUALCOMM’S                    -60-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100421 Page 69 of
                                      206




      1   model instruction states that the jury “should consider all of the following factors
      2   in determining the amount” of punitive damages to be awarded. Id. (emphasis
      3   added). Both CACI No. 3942 and California case law largely mirror the U.S.
      4   Supreme Court’s articulation of the factors to be considered in a punitive damages
      5   award. State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 419 (2003)
      6   (listing Qualcomm’s omitted factors as the first two factors for consideration);
      7   Walker v. Farmers Ins. Exchange, 63 Cal. Rptr. 3d 507, 512 (Cal. Ct. App. 2007)
      8   (stating trial court’s analysis complied with “the listing of factors indicating
      9   reprehensibility” in State Farm). Under State Farm, all factors must be
     10   considered. 538 U.S. at 419 (listing factors in the conjunctive and noting that “the
     11   absence of all of them renders any award suspect”). Qualcomm’s exclusion of
     12   these mandatory factors in its proposed instruction, therefore, would prejudice
     13   Apple. Accordingly, Apple objects to Qualcomm’s deviation from the model as
     14   legally incorrect and incomplete and respectfully refers the Court to Apple and the
     15   CMs’ Proposed Instruction Nos. 107 & 108 for the proper formulation.
     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -61-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100422 Page 70 of
                                      206




      1

      2

      3

      4

      5

      6                            UNJUST ENRICHMENT
      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27   EXHIBIT G: QUALCOMM’S            -62-           CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
     28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100423 Page 71 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 24
      2                  AFFIRMATIVE DEFENSE—MISTAKE (BCPA)
      3         As an alternative to its claim for breach of the BCPA, Qualcomm claims that
      4   there was no contract because both Qualcomm and Apple were mistaken about
      5   their obligations under the BCPA. To succeed, Qualcomm must prove both of the
      6   following by a preponderance of the evidence:
      7         1.     That both parties were mistaken about their obligations under
      8                Section 7 of the BCPA; and
      9         2.     That Qualcomm would not have agreed to enter into the BCPA if it
     10                had known about the mistake.
     11         If you decide that Qualcomm has proved both of the above, then the BCPA
     12   was not legally formed.
     13

     14

     15   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     16   No. 331
     17   Given _____________________
     18   Denied ____________________
     19   Withdrawn _________________
     20   Modified ___________________
     21                          APPLE AND CMS’ OBJECTIONS
     22         Apple and CMs disagree that Qualcomm can maintain a claim for unjust
     23   enrichment for the reasons stated in Apple’s summary judgment briefing. (ECF
     24   No. 602). Therefore, the proposed instructions on “mistake” and unjust
     25   enrichment are improper. Should the court find it appropriate to instruct the jury
     26

     27    EXHIBIT G: QUALCOMM’S                 -63-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100424 Page 72 of
                                      206




      1   on mistake, Apple and the CMs object to Qualcomm’s formulation of the proposed
      2   instruction.
      3         First, Apple disagrees with Qualcomm’s use of the “mistake” instruction
      4   prior to instructing the jury on the elements of unjust enrichment. Apple proposes
      5   that the Court should instead instruct the jury on the elements of contract
      6   formation, as in Apple’s proposed instructions. As Apple pointed out in its reply
      7   in support of its Motion for Summary Judgment on the BCPA, Qualcomm has
      8   never claimed in this case that the BCPA can be avoided due to mistake or fraud.
      9   See Apple’s Reply In Support of Its Motion for Summary Judgment on BCPA
     10   Counterclaims, at 5 (Oct. 12, 2018) (ECF No. 664). Qualcomm cannot now, on
     11   the eve of trial, contend that the BCPA can be avoided due to mistake or fraud.
     12         Rather, Qualcomm must prove instead that the BCPA was not a contract.
     13   Qualcomm acknowledges in its unjust enrichment instruction that Qualcomm
     14   would be entitled to recover for unjust enrichment only “[i]f . . . the BCPA was not
     15   legally formed . . . .” That is because “[t]he elements for a claim of unjust
     16   enrichment are receipt of a benefit and unjust retention of the benefit at the
     17   expense of another.” Prakashpalan v. Engstrom, Lipscomb & Lack, 167 Cal. Rptr.
     18   3d 832, 855 (Cal. Ct. App. 2014) (cited in Allstate Life Ins. Co. v. Attisha, 2016
     19   WL 3199028, at *2 (S.D. Cal. June 9, 2016)). And retention of a benefit pursuant
     20   to a valid contract is not unjust. Hameed v. IHOP Franchising LLC, 520 F. App’x
     21   520, 522 (9th Cir. 2013) (stating that under California law, the existence of a valid
     22   contract precludes an unjust enrichment claim on the same subject (citing Klein v.
     23   Chevron U.S.A., Inc., 137 Cal. Rptr. 3d 293, 330 (Ca. Ct. App. 2012)). The most
     24   straightforward way for the jury to determine whether the BCPA is “legally
     25   formed” and therefore a valid contract is to instruct them on contract formation, so
     26

     27    EXHIBIT G: QUALCOMM’S                  -64-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100425 Page 73 of
                                      206




      1   that the jury can ascertain whether there was a valid contract formed between the
      2   parties.
      3          Second, Apple and the CMs object that the “mistake” identified by
      4   Qualcomm lacks specificity and is ultimately an allegation that the parties disagree
      5   about the meaning of a contract provision, not a “mistake of fact.” Rather than
      6   providing a detailed description of an alleged mistake of fact, Qualcomm’s
      7   proposed instruction states that the mistake is “about [the parties’] obligations
      8   under Section 7 of the BCPA.” Qualcomm Instruction No. 25. This is highly
      9   overbroad, lacks any specificity, and, ultimately, is an alleged mistake of opinion
     10   or belief about the interpretation of the provision, not fact. See, e.g., Great
     11   Northern Ry. Co. v. Fowler, 136 F. 118, 122-23 (9th Cir. 1905) (“mistakes of
     12   belief . . . form no basis for the avoidance of [] contracts”). Qualcomm cannot now
     13   claim that the parties’ dispute over the meaning of the provision amounts to a
     14   “mistake of fact” that would allow Qualcomm to void the contract.
     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                   -65-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100426 Page 74 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 25
      2           UNJUST ENRICHMENT—ESSENTIAL FACTUAL ELEMENTS
      3           If you find that the BCPA was not legally formed due to the parties’ mutual
      4   mistake about their obligations under Section 7 of the BCPA, you must decide
      5   whether Qualcomm is entitled to recover from Apple for unjust enrichment. To
      6   recover from Apple for unjust enrichment, Qualcomm must prove by a
      7   preponderance of the evidence that:
      8           1.    Apple’s receipt of payments under the BCPA constituted a benefit
      9                 Apple received from Qualcomm; and
     10           2.    Apple’s retention of the benefit at the expense of Qualcomm would be
     11                 unjust.
     12

     13

     14   In re Nat’l W. Life Ins. Deferred Annuities Litig., 268 F.R.D. 652, 668 (S.D. Cal.
     15   2010)
     16   Given _____________________
     17   Denied ____________________
     18   Withdrawn _________________
     19   Modified ___________________
     20                           APPLE AND CMS’ OBJECTIONS
     21           Apple and CMs disagree that Qualcomm can maintain a claim for unjust
     22   enrichment for the reasons stated in Apple’s summary judgment briefing. (ECF
     23   No. 602). Therefore, the proposed instruction on unjust enrichment is completely
     24   improper. Should the court find it appropriate to instruct the jury on unjust
     25   enrichment, Apple and the CMs object to Qualcomm’s formulation of the proposed
     26

     27    EXHIBIT G: QUALCOMM’S                  -66-             CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100427 Page 75 of
                                      206




      1   instruction.
      2         Qualcomm has included jury instructions on unjust enrichment on the
      3   grounds that unjust enrichment claims are jury triable as of right. But unjust
      4   enrichment is an equitable claim that is for the Court, not the jury. (Apple and the
      5   CMs maintain that an advisory jury is appropriate and unjust enrichment claims
      6   should be presented to an advisory jury—Qualcomm’s position is that only claims
      7   with a jury right should be tried to a jury). The Ninth Circuit has held that the
      8   “cause of action for ‘unjust enrichment’” is “synonymous with ‘restitution.’”
      9   Astiana v. Hain Celestial Group, Inc., 783 F.3d 753, 762 (9th Cir. 2015); see also
     10   Chauffeurs, Teamsters and Helpers, Local No. 391 v. Terry, 494 U.S. 558, 570
     11   (1999); Shum v. Intel Corp., 630 F. Supp. 2d 1063, 1078 (N.D. Cal. 2009) (“There
     12   is little doubt that unjust enrichment is an equitable claim.”). Restitution is an
     13   equitable issue for the Court to decide. Grayson v. 7-Eleven, Inc., No. [], 2013 WL
     14   1187010 09-CV-GPC (WMC), at *6 (S.D. Cal. 2013) (describing the “equitable
     15   remedy of restitution when an unjust enrichment has occurred”). Apple has
     16   included a draft instruction on unjust enrichment, but on the grounds that this is an
     17   appropriate issue for resolution by an advisory jury.
     18         Qualcomm’s unjust enrichment instruction is also prejudicial because it fails
     19   to provide sufficient explanation as to what it means for a party to be “unjustly
     20   enriched.” In its instructions, Apple includes the following language to make clear
     21   that simply receiving a benefit is insufficient to constitute unjust enrichment: “The
     22   fact that Apple received a benefit is not enough. Rather, where a company has
     23   received a benefit from another, it is liable to pay only if the circumstances of its
     24   receipt or retention are such that, as between the two companies, it is unjust for it
     25   to retain that benefit.” See Apple & CMs’ Proposed Instruction No. 100. The
     26

     27    EXHIBIT G: QUALCOMM’S                   -67-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100428 Page 76 of
                                      206




      1   elements of unjust enrichment should be more neutral, and not reference the
      2   specific benefit Qualcomm contends are at issue here—BCPA payments.
      3

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                -68-             CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100429 Page 77 of
                                      206




      1

      2

      3

      4

      5

      6                                  WAIVER
      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27   EXHIBIT G: QUALCOMM’S            -69-           CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
     28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100430 Page 78 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 26
      2                               WAIVER CLAIM (FRAND)
      3         To establish waiver, the CMs must prove by clear and convincing evidence
      4   that Qualcomm freely and knowingly gave up rights to obtain compensation, other
      5   than on FRAND terms, for the patents it had declared to ETSI as potentially
      6   essential to a cellular standard.
      7         A waiver may be oral or written or may arise from conduct that shows that
      8   the other party gave up that right.
      9

     10

     11   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     12   No. 336
     13   Given _____________________
     14   Denied ____________________
     15   Withdrawn _________________
     16   Modified ___________________
     17                           APPLE AND CMS’ OBJECTIONS
     18         The CMs object to Qualcomm’s proposed instruction on the CMs’ waiver
     19   claim because it only lists one of the SSOs to whom Qualcomm has promised to
     20   license on FRAND terms. The CMs respectfully submit that, should Qualcomm’s
     21   instruction be adopted, it should generally apply to Qualcomm’s FRAND
     22   commitment to any SSO.
     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                -70-             CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100431 Page 79 of
                                      206




      1

      2

      3

      4

      5

      6                    NEGLIGENT MISREPRESENTATION
      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27   EXHIBIT G: QUALCOMM’S            -71-           CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
     28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100432 Page 80 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 27
      2                      NEGLIGENT MISREPRESENTATION
      3         To establish a claim for negligent misrepresentation, the CMs must prove all
      4   of the following by a preponderance of the evidence:
      5         1.    That Qualcomm represented to ETSI that a fact was true;
      6         2.    That Qualcomm’s representation was not true;
      7         3.    That Qualcomm had no reasonable grounds for believing the
      8               representation was true when Qualcomm made it;
      9         4.    That Qualcomm intended that the CMs rely on this representation;
     10         5.    That the CMs reasonably relied on Qualcomm’s representation;
     11         6.    That the CMs were harmed; and
     12         7.    That the CMs’ reliance on Qualcomm’s representation was a
     13               substantial factor in causing their harm.
     14

     15

     16   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     17   No. 1903
     18   Given _____________________
     19   Denied ____________________
     20   Withdrawn _________________
     21   Modified ___________________
     22                         APPLE AND CMS’ OBJECTIONS
     23         The CMs object to Qualcomm’s proposed instruction on the CMs’ negligent
     24   misrepresentation claim because it only lists one of the SSOs to whom Qualcomm
     25   has promised to license on FRAND terms. The CMs respectfully submit that,
     26

     27    EXHIBIT G: QUALCOMM’S                -72-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100433 Page 81 of
                                      206




      1   should Qualcomm’s instruction be adopted, it should generally apply to
      2   Qualcomm’s FRAND commitment to any SSO, including at least ETSI, ATIS, and
      3   TIA.
      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S               -73-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100434 Page 82 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 28
      2     NEGLIGENT MISREPRESENTATION—INTRODUCTION TO TORT
      3                                      DAMAGES
      4         If you decide that the CMs have proved their negligent misrepresentation
      5   claim against Qualcomm, you also must decide how much money will reasonably
      6   compensate the injured parties for their harm. This compensation is called
      7   “damages.”
      8         The amount of damages must include an award for the harm that was caused
      9   by the wrongful conduct, even if the particular harm could not have been
     10   anticipated.
     11         The injured parties do not have to prove the exact amount of damages that
     12   will provide reasonable compensation for the harm. However, you must not
     13   speculate or guess in awarding damages.
     14

     15

     16   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     17   No. 3900
     18   Given _____________________
     19   Denied ____________________
     20   Withdrawn _________________
     21   Modified ___________________
     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                -74-             CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100435 Page 83 of
                                      206




      1

      2

      3

      4

      5

      6                                ANTITRUST LAW
      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27   EXHIBIT G: QUALCOMM’S            -75-           CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
     28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100436 Page 84 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 29
      2          PATENTS—GENERAL—RELATION TO ANTITRUST LAWS
      3         The basic purpose of the patent and antitrust laws is to promote innovation
      4   and industry. In general, the antitrust laws seek to promote innovation and
      5   industry by maintaining competitive markets. The antitrust laws prohibit
      6   anticompetitive conduct to obtain or preserve monopoly power, restraints on trade
      7   that unduly interfere with the competitive process, and mergers and acquisitions
      8   that may substantially lessen competition. The patent laws seek to promote
      9   innovation and industry by providing an economic incentive for people and firms
     10   to invest in scientific research and product development. These investments can
     11   lead to new and better products and better ways of making things. In this way, a
     12   patent holder’s exercise of its right to exclude others from using the patented
     13   invention for the duration of the patent can be reconciled with antitrust policy.
     14         Thus, so long as the patent owner acts only to take advantage of the right to
     15   exclude created by his or her patent, he or she does not violate the antitrust laws.
     16   If, on the other hand, the patent owner seeks to restrain trade beyond the right to
     17   exclude conferred by the patent, his or her conduct may be an antitrust violation.
     18

     19

     20   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 179
     21   (2016 Edition)
     22   Given _____________________
     23   Denied ____________________
     24   Withdrawn _________________
     25   Modified ___________________
     26

     27    EXHIBIT G: QUALCOMM’S                  -76-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100437 Page 85 of
                                      206




      1                          APPLE AND CMS’ OBJECTIONS
      2         Apple and the CMs object to this instruction as misleading because it fails to
      3   instruct the jury on correct statements of relevant law regarding standard essential
      4   patents (SEPs) and the FRAND commitment. The antitrust claims in this case
      5   involve issues related to SEPs, which are patents that are declared standards-
      6   essential by the patent owner (in this case Qualcomm) to various standard-setting
      7   organizations (SSOs). By participating in an SSO, Qualcomm has promised to
      8   license its SEPs to all willing licensees, including competitors, on FRAND terms.
      9   These concepts are entirely absent from this instruction. Apple and the CMs
     10   contend that this instruction should not be given at all. But if the Court determines
     11   that an instruction on patent law’s relation to antitrust law should be given, such an
     12   instruction could be proper only if amended to add the following language:
     13         Because patents at issue in this case include patents that Qualcomm has
                declared as essential to certain standards, it is important to understand
     14
                how the patent owner’s rights are affected by the patent owner’s
     15         commitments to relevant standard-setting organizations (SSOs). A
                patent owner’s right to exclude others from using the patented invention
     16
                differs between Standard Essential Patents (or SEPs) and non-standard
     17         essential patents (or NEPs). A holder of SEPs is obligated to license its
                patents to all willing licensees, including competitors, on fair,
     18
                reasonable, and nondiscriminatory (FRAND) terms. In this case,
     19         Qualcomm has promised standard-setting organizations that it would
                make its patent licenses available under FRAND terms. Please see
     20
                Instruction No. [] (FRAND commitment) for further information.
     21
          See Apple and CMs’ Proposed Jury Instruction Nos. 12, 52.
     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -77-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100438 Page 86 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 30
      2                              FREEDOM TO SET PRICES
      3         The antitrust laws impose no limit on a company’s freedom to set whatever
      4   prices it sees fit for its products unless its prices were due to a contract constituting
      5   an unreasonable restraint of trade or unless the company engaged in
      6   anticompetitive conduct. I will explain these terms later in these instructions.
      7

      8

      9   Alaska Airlines, Inc. v. United Airlines, Inc., 948 F.2d 536, 548-49 (9th Cir. 1991);
     10   Lucas v. Citizens Commc’ns Co., 409 F. Supp. 2d 1206, 1217 (D. Haw. 2005)
     11   Given _____________________
     12   Denied ____________________
     13   Withdrawn _________________
     14   Modified ___________________
     15                           APPLE AND CMS’ OBJECTIONS
     16         Apple and the CMs object to this instruction in its entirety because it would
     17   not aid the jury’s understanding of the relevant law in any way, and it is therefore
     18   confusing and has the potential to mislead. Qualcomm’s instruction says, in
     19   essence: “The antitrust laws do not prohibit certain conduct unless that conduct
     20   violates the antitrust laws.” This case involves a number of antitrust claims
     21   asserted by Apple and the CMs, and this proposed instruction is nothing more than
     22   a circular framing device intended to signal to the jury Qualcomm’s view that
     23   some of Qualcomm’s alleged conduct was not unlawful.
     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                   -78-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100439 Page 87 of
                                      206




      1

      2

      3

      4

      5

      6   SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
      7                         OF THE CARTWRIGHT ACT
      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27   EXHIBIT G: QUALCOMM’S            -79-           CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
     28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100440 Page 88 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 31
      2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
      3                     OF THE CARTWRIGHT ACT—GENERAL
      4         Section 1 of the Sherman Act and Sections 16720 and 16727 of the
      5   Cartwright Act prohibit contracts that unreasonably restrain trade. To establish a
      6   violation of Section 1 of the Sherman Act or Sections 16720 or 16727 of the
      7   Cartwright Act, the CMs must prove the following by a preponderance of the
      8   evidence:
      9         1.     the existence of a contract between or among at least two separate
     10                entities;
     11         2.     that the contract unreasonably restrains trade; and
     12         3.     that the restraint caused the CMs to suffer an injury to their business
     13                or property.
     14

     15

     16   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 2
     17   (2016 Edition); Judicial Council of California Civil Jury Instructions
     18   (2019 Edition) No. 3405
     19   Given _____________________
     20   Denied ____________________
     21   Withdrawn _________________
     22   Modified ___________________
     23                            APPLE AND CMS’ OBJECTIONS
     24         The CMs agree that establishing a violation under Section 1 of the Sherman
     25   Act will establish a violation under Sections 16720, 16726, and 16727 of the
     26

     27    EXHIBIT G: QUALCOMM’S                 -80-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100441 Page 89 of
                                      206




      1   Cartwright Act. However, the CMs object to the extent that Qualcomm does not
      2   also include a separate instruction for finding a per se tying violation under Section
      3   16727 of the Cartwright Act. While the elements of proof for a per se tying
      4   violation under Section 16727 of the Cartwright Act are similar to those required
      5   under Sherman Act Section 1, courts are clear that a plaintiff bringing a claim
      6   under Section 16727 of the Cartwright Act need not establish that “a substantial
      7   amount of sale was affected in the tied product,” an element that is otherwise
      8   required under Sherman Act Section 1 and Cartwright Act Sections 16720 and
      9   16726 tying claims. Morrison v. Viacom, Inc., 61 Cal. Rptr. 2d 544, 551 (Cal. Ct.
     10   App. 1997) (“Under section 16727, a per se violation is established if either
     11   element (2) [defendant’s ‘sufficient economic power in the tying market to coerce
     12   the purchase of the tied product’] or (3) [‘a substantial amount of sale was affected
     13   in the tied product’] is established along with elements (1) and (4).”) (emphasis
     14   added); see also CACI No. 3421 (in setting forth the essential factual elements to
     15   prove a Section 16727 violation, describing as optional proof that tie restrained
     16   competition for a substantial amount of sales in the tied product).
     17         Accordingly, it is possible for the CMs to fail to establish a violation under
     18   Section 1 of the Sherman Act, and Sections 16720 and 16726 of the Cartwright
     19   Act, and yet succeed in establishing a violation under Section 16727 of the
     20   Cartwright Act. The CMs object to Qualcomm’s Section 1 and Cartwright Act
     21   instructions on the basis that they fail to instruct the jury on the correct legal
     22   standards.
     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                   -81-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100442 Page 90 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 32
      2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
      3       OF THE CARTWRIGHT ACT—GENERAL—RULE OF REASON—
      4                                       OVERVIEW
      5         Under Section 1 of the Sherman Act and Sections 16720 and 16727 of the
      6   Cartwright Act, a restraint of trade is illegal only if it is found to be unreasonable.
      7   You must determine, therefore, whether the restraints that the CMs allege here are
      8   unreasonable. In making this determination, you must first determine whether the
      9   CMs have proven that an alleged restraint has resulted in a substantial harm to
     10   competition in a relevant product market. If you find that the CMs have proven
     11   that an alleged restraint results in a substantial harm to competition in a relevant
     12   product market, then you must consider whether the alleged restraint produces
     13   countervailing competitive benefits. If you find that it does, then you must balance
     14   the competitive harm against the competitive benefit. An alleged restraint is illegal
     15   under Section 1 of the Sherman Act or Sections 16720 or 16727 of the Cartwright
     16   Act only if you find that the competitive harm substantially outweighs the
     17   competitive benefit.
     18         I will now review each step of the analysis in more detail.
     19

     20

     21   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 3
     22   (2016 Edition); Judicial Council of California Civil Jury Instructions
     23   (2019 Edition) No. 3411
     24   Given _____________________
     25   Denied ____________________
     26

     27    EXHIBIT G: QUALCOMM’S                   -82-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100443 Page 91 of
                                      206




      1   Withdrawn _________________
      2   Modified ___________________
      3

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27   EXHIBIT G: QUALCOMM’S            -83-           CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
     28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100444 Page 92 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 33
      2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
      3       OF THE CARTWRIGHT ACT—GENERAL—RULE OF REASON—
      4                         PROOF OF COMPETITIVE HARM
      5         As I mentioned, to prove that an alleged restraint is unreasonable, the CMs
      6   first must demonstrate that the alleged restraint has resulted in a substantial harm to
      7   competition. Although it may be relevant to the inquiry, harm that occurs merely
      8   to the individual business of the CMs is not sufficient, by itself, to demonstrate
      9   harm to competition generally. That is, harm to a single competitor or group of
     10   competitors does not necessarily mean that there has been harm to competition.
     11         Furthermore, the CMs must show that the harm to competition occurred in
     12   an identified market, known as a relevant product market. It is the CMs’ burden to
     13   prove the existence of a relevant market.
     14         If you find that the CMs have proven the existence of a relevant market, then
     15   you must determine whether the CMs also have proven that the alleged restraint
     16   has a substantial harmful effect on competition in that market. A harmful effect on
     17   competition, or competitive harm, refers to a reduction in competition that results
     18   in the loss of some of the benefits of competition, such as lower prices, increased
     19   output, or higher product quality. If the alleged conduct has not resulted in higher
     20   prices, decreased output, lower quality, or the loss of some other competitive
     21   benefit, then there has been no competitive harm, and you should find that the
     22   alleged conduct was not unreasonable.
     23         In determining whether an alleged restraint has produced competitive harm,
     24   you may look at the following factors:
     25

     26

     27    EXHIBIT G: QUALCOMM’S                   -84-             CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100445 Page 93 of
                                      206




      1              the effect of the alleged restraint on prices, output, product quality,
      2                and service;
      3              the purpose and nature of the alleged restraint;
      4              the nature and structure of the relevant market;
      5              the number of competitors in the relevant market and the level of
      6                competition among them, both before and after the alleged restraint
      7                was imposed; and
      8              whether the defendant possesses market power.
      9         The last factor mentioned, market power, has been defined as an ability to
     10   profitably raise prices, for a sustained period of time, above those that would be
     11   charged in a competitive market. A firm that possesses market power generally
     12   can charge higher prices for the same goods or services than a firm in the same
     13   market that does not possess market power. The ability to charge higher prices for
     14   better products or services, however, is not market power. An important factor in
     15   determining whether Qualcomm possesses market power is Qualcomm’s market
     16   share, that is, its percentage of the products or services sold in the relevant market
     17   by all competitors. If Qualcomm does not possess a substantial market share, it is
     18   less likely that Qualcomm possesses market power. If Qualcomm does not possess
     19   market power, it is less likely that the alleged restraint has resulted in a substantial
     20   harmful effect on competition in the market.
     21

     22

     23   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 5-6
     24   (2016 Edition); Judicial Council of California Civil Jury Instructions
     25   (2019 Edition) Nos. 3411-13
     26

     27    EXHIBIT G: QUALCOMM’S                   -85-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100446 Page 94 of
                                      206




      1   Given _____________________
      2   Denied ____________________
      3   Withdrawn _________________
      4   Modified ___________________
      5                           APPLE AND CMS’ OBJECTIONS
      6         Apple and the CMs further object to Qualcomm’s alteration of the ABA
      7   model jury instruction to change “challenged restraint” to “alleged restraint.” This
      8   instruction states a basic theoretical principle of antitrust law, and there is no
      9   reason to deviate from the model instruction, which is accurate. The word
     10   “challenged” is accurate, neutral language, and the Court should reject
     11   Qualcomm’s needless variation on the wording of the model instruction.
     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                   -86-               CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100447 Page 95 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 34
      2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
      3       OF THE CARTWRIGHT ACT—GENERAL—RULE OF REASON—
      4                     EVIDENCE OF COMPETITIVE BENEFITS
      5         If you find that the CMs have proven that an alleged restraint resulted in
      6   substantial harm to competition in a relevant market, then you next must determine
      7   whether the alleged restraint also benefits competition in other ways. If you find
      8   that the alleged restraint does result in competitive benefits, then you also must
      9   consider whether the alleged restraint was reasonably necessary to achieve the
     10   benefits. If the CMs prove that the same benefits could have been readily achieved
     11   by other, reasonably available alternative means that create substantially less harm
     12   to competition, then they cannot be used to justify the alleged restraint.
     13

     14

     15   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 8 (2016 Edition);
     16   Judicial Council of California Civil Jury Instructions (2019 Edition) No. 3411
     17   Given _____________________
     18   Denied ____________________
     19   Withdrawn _________________
     20   Modified ___________________
     21

     22

     23

     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -87-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100448 Page 96 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 35
      2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
      3       OF THE CARTWRIGHT ACT—GENERAL—RULE OF REASON—
      4                   BALANCING THE COMPETITIVE EFFECTS
      5         If you find that an alleged restraint was reasonably necessary to achieve
      6   competitive benefits, then you must balance those competitive benefits against the
      7   competitive harm resulting from the same alleged restraint.
      8         If the competitive harm substantially outweighs the competitive benefits,
      9   then the alleged restraint is unreasonable. If the competitive harm does not
     10   substantially outweigh the competitive benefits, then the alleged restraint is not
     11   unreasonable. In conducting this analysis, you must consider the benefits and
     12   harm to competition and consumers, not just to a single competitor or group of
     13   competitors. The CMs bear the burden of proving by a preponderance of the
     14   evidence that the anticompetitive effect of the conduct substantially outweighs its
     15   benefits.
     16

     17

     18   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 9
     19   (2016 Edition); Dimidowich v. Bell & Howell, 803 F.2d 1473, 1484 (9th Cir. 1986)
     20   Given _____________________
     21   Denied ____________________
     22   Withdrawn _________________
     23   Modified ___________________
     24

     25

     26

     27    EXHIBIT G: QUALCOMM’S                  -88-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100449 Page 97 of
                                      206




      1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 36
      2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
      3          OF THE CARTWRIGHT ACT—CONTRACT—DEFINITION,
      4                            EXISTENCE, AND EVIDENCE
      5         To show a contract to restrain trade, the CMs must prove both of the
      6   following elements by a preponderance of the evidence:
      7         1.     that an alleged contract to restrain trade existed; and
      8         2.     that Qualcomm knowingly became party to a contract to restrain
      9                trade. To act knowingly means to participate deliberately, and not
     10                because of mistake or accident or other innocent reason.
     11         The basis of a contract to unreasonably restrain trade is an agreement or
     12   understanding between two or more persons that unreasonably restricts competitive
     13   conditions. Every contract may literally restrain trade in some way, but that does
     14   not mean that every contract is illegal under Section 1 of the Sherman Act or the
     15   Cartwright Act. Instead, the question is whether the contract unreasonably
     16   restrains trade. To determine whether a contract unreasonably restrains trade, you
     17   may consider the nature of the contract and whether the surrounding circumstances
     18   give rise to the inference that the contract was intended to restrain trade and
     19   enhance prices. The key consideration is the impact on competitive conditions.
     20         Direct evidence of an agreement may not be available, and therefore a
     21   contract to unreasonably restrain trade also may be shown through circumstantial
     22   evidence. You may infer the existence of a contract to unreasonably restrain trade
     23   from the circumstances, including what you find the alleged party actually did and
     24   the words they used. Mere similarity of conduct among various persons, however,
     25   or the fact that they may have associated with one another and may have met or
     26

     27    EXHIBIT G: QUALCOMM’S                  -89-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100450 Page 98 of
                                      206




      1   assembled together, does not by itself establish the existence of a contract to
      2   unreasonably restrain trade. If they acted similarly but independently of one
      3   another, without any agreement among them, then there would not be a contract to
      4   unreasonably restrain trade.
      5         In determining whether an agreement or understanding between two or more
      6   persons to unreasonably restrain trade has been proved, you must view the
      7   evidence as a whole and not piecemeal.
      8

      9

     10   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 13
     11   (2016 Edition); Judicial Council of California Civil Jury Instructions
     12   (2019 Edition) No. 3406; Nat’l Soc. of Prof’l Eng’rs v. United States., 435 U.S.
     13   679, 687-90 (1978); County of Tuolumne v. Sonora Cmty. Hosp., 236 F.3d 1148,
     14   1160 (9th Cir. 2001)
     15   Given _____________________
     16   Denied ____________________
     17   Withdrawn _________________
     18   Modified ___________________
     19                          APPLE AND CMS’ OBJECTIONS
     20         Qualcomm’s proposed instruction misstates the law, applies inapposite case
     21   law, and will mislead and confuse the jury about how to find the existence of a
     22   “contract” to satisfy Section 1’s requirement. Apple and the CMs’ proposed
     23   instruction on this element provides the correct standards, borrowed from cases
     24   presenting identical claims. Qualcomm’s instruction should be rejected, and the
     25   Court should adopt Apple and the CMs’ instruction instead.
     26

     27    EXHIBIT G: QUALCOMM’S                  -90-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100451 Page 99 of
                                      206




      1         First, while it is correct that Section 1 only proscribes concerted, rather than
      2   unilateral, activity, Qualcomm proposes standards for inferring concerted conduct
      3   from cases analyzing conspiracy and collusion. These instructions are irrelevant
      4   and inappropriate under the circumstances of this case, where the CMs allege that
      5   Qualcomm’s well-documented commercial contracts with the CMs are
      6   unreasonable restraints of trade. Qualcomm has never denied the existence of its
      7   contracts with the CMs, and even produced them in discovery. Qualcomm
      8   misconceives the law in attempting to require some “agreement” beyond the
      9   commercial contracts being challenged by the CMs. See, e.g., Paladin Associates,
     10   Inc. v. Montana Power Co. 328 F.3d 1145, 1153 (9th Cir. 2003) (finding that
     11   defendants’ commercial assignments were “express ‘agreements’” signed by
     12   defendants’ representatives and thus are “direct evidence of ‘concerted activity’”).
     13   Indeed, cases dealing with tying claims such as the claims brought by the CMs
     14   here, make abundantly clear that the CMs can readily prove this element by
     15   reference to their contracts with Qualcomm for the “tied products” (although, of
     16   course, they can also prove this element with circumstantial evidence). See, e.g.,
     17   Datagate, Inc. v. Hewlett-Packard Co. 60 F.3d 1421, 1426–1427 (9th Cir. 1995)
     18   (“the ‘contract’ requirement is satisfied in tie-in cases by the coerced sales contract
     19   for the tied item”) (emphasis original); Toscano v. PGA Tour, Inc., 70 F. Supp. 2d
     20   1109, 1115 (E.D. Cal. 1999), aff'd sub nom. Toscano v. Prof'l Golfers Ass'n, 258
     21   F.3d 978 (9th Cir. 2001) (“a sales contract alone may give rise to an inference of
     22   concerted action under § 1 if the agreement was part of a tying arrangement”);
     23   Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1179 (9th Cir. 2016)
     24   (“tying conditions need not be spelled out in express contractual terms to fall
     25   within the Sherman Act’s prohibitions”).
     26

     27    EXHIBIT G: QUALCOMM’S                  -91-              CASE NO. 3:17-CV-0108-GPC-MDD
           PROPOSED JURY INSTRUCTIONS
     28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100452 Page 100
                                    of 206




     1         Given the foregoing, Qualcomm’s focus on the standards for inferring
     2   agreement are puzzling and likely to confuse the jury. To the extent this indicates
     3   Qualcomm’s belief that the tying arrangements alleged in this case do not satisfy
     4   Section 1’s concerted action requirement because Qualcomm views them as
     5   unilaterally imposed conditions on buyers, such an argument has been specifically
     6   rejected by courts. See Systemcare, Inc. v. Wang Labs. Corp., 117 F.3d 1137,
     7   1142-43 (10th Cir. 1997) (rejecting defendant’s argument “that in imposing a tying
     8   arrangement, a producer merely acts independently to establish a unilateral term of
     9   sale” and holding that “a contract between a buyer and seller satisfies the concerted
    10   action element of section 1 of the Sherman Act where the seller coerces a buyer’s
    11   acquiescence in a tying arrangement imposed by the seller”).
    12         Second, Qualcomm’s proposed instruction improperly conflates the element
    13   of “contract” with the notion of “unreasonableness.” This is legally incorrect, as
    14   the law does not require any finding of “unreasonableness” in order to find that a
    15   “contract” exists to satisfy Section 1’s “contract, combination, or conspiracy”
    16   requirement. See, e.g., Paladin Associates, Inc. v. Montana Power Co. 328 F.3d
    17   1145, 1153 (9th Cir. 2003) (treating “agreement” and “unreasonableness” as
    18   separate elements). In fact, courts have explicitly held otherwise. In Paladin, the
    19   Ninth Circuit concluded the district court “reached an erroneous conclusion” when
    20   it held that written contracts were not direct evidence of concerted activity for
    21   failing to “evidence a specific intent to control prices or destroy competition
    22   through predatory or anti-competitive conduct.” Id. at 1153. “Our antitrust law is
    23   clear that [plaintiff] need not prove intent to control prices or destroy competition
    24   to demonstrate the element of ‘an agreement…among two or more entities.” Id. at
    25   1153-54.
    26

    27    EXHIBIT G: QUALCOMM’S                  -92-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100453 Page 101
                                    of 206




     1         None of Qualcomm’s cited cases discuss much less resolve this issue in
     2   Qualcomm’s favor. See Nat’l Soc. of Prof’l Eng’rs v. U.S., 435 U.S. 679, 687-90
     3   (1978) (discussing the rule of reason’s operation in Section 1 cases); Cty. of
     4   Tuolumne v. Sonora Cmty. Hosp., 236 F.3d 1148, 1160 (9th Cir. 2001) (applying
     5   the rule of reason to balance a restraint’s anticompetitive harms against
     6   procompetitive effects).
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -93-               CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100454 Page 102
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 37
     2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
     3           OF THE CARTWRIGHT ACT—TYING ARRANGEMENTS
     4         A tying arrangement is one in which the seller will sell one product (referred
     5   to as the tying product) only on the condition that buyers also purchase a different
     6   item (referred to as the tied product).
     7

     8

     9   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 84
    10   (2016 Edition); Judicial Council of California Civil Jury Instructions
    11   (2019 Edition) No. 3420
    12   Given _____________________
    13   Denied ____________________
    14   Withdrawn _________________
    15   Modified ___________________
    16                           APPLE AND CMS’ OBJECTIONS
    17         Qualcomm needlessly alters the phrase “purchase a different product” used
    18   in the ABA’s Model Jury Instructions in Civil Antitrust Cases to “purchase a
    19   different item.” There is no reason to depart from the accurate wording of the
    20   model instruction and the instruction should continue to say “purchase a different
    21   product.” Qualcomm’s use of the phrase “different item” presumably is intended
    22   to mislead the jury into believing that a tied product must be a physical object or
    23   ordinary good. This is not the law. Tying arrangements may involve intangibles
    24   and services as either the tying or the tied produce. See, e.g., Jefferson Parish
    25   Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2, 24-26 (1984) (anesthesiology services tied
    26

    27    EXHIBIT G: QUALCOMM’S                    -94-            CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100455 Page 103
                                    of 206




     1   to other facilities and services of hospital); Fortner Enters. v. United States Steel
     2   Corp., 394 U.S. 495 (1969) (tying good was favorable credit terms); Northern Pac.
     3   Ry. v. United States, 356 U.S. 1, 7-8 ((1958) (railway services tied to land); Siegel
     4   v. Chicken Delight, Inc., 448 F.2d 43, 47-49 (9th Cir. 1971) (franchise license tied
     5   to supplies), cert. denied, 405 U.S. 955 (1972). Qualcomm’s deviation from the
     6   model instruction makes little sense, as it uses the phrase “tied product” elsewhere
     7   in this very instruction, as well as in its own versions of various other instructions,
     8   such as the instruction regarding the rationale for the prohibition on tying
     9   arrangements. The deviation is likely to mislead and confuse the jury, and should
    10   be rejected.
    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                   -95-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100456 Page 104
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 38
     2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
     3     OF THE CARTWRIGHT ACT—RATIONALE FOR PROHIBITION OF
     4                              TYING ARRANGEMENTS
     5         Not all tying arrangements are unlawful. The essential characteristic of an
     6   invalid tying arrangement is a seller’s exploitation of its market power over the
     7   alleged tying product to force buyers to purchase the alleged tied product that
     8   buyers did not want or need at all or might have preferred to purchase elsewhere.
     9

    10

    11   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 85
    12   (2016 Edition); SC Manufactured Homes, Inc. v. Liebert, 162 Cal. App. 4th 68, 85
    13   (Cal. Ct. App. 2008)
    14   Given _____________________
    15   Denied ____________________
    16   Withdrawn _________________
    17   Modified ___________________
    18                          APPLE AND CMS’ OBJECTIONS
    19         The CMs object to Qualcomm’s instruction on several grounds.
    20         First, Qualcomm needlessly alters the ABA’s model jury instruction to add
    21   the word “alleged” in front of “tying product.” This instruction merely states a
    22   basic tenet of antitrust law to aid the jury’s understanding of the law. It is wholly
    23   unnecessary to add the phrase “alleged,” which injects a reference to the parties’
    24   dispute, in conveying this tenet. The model instruction uses accurate, neutral
    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -96-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100457 Page 105
                                    of 206




     1   language, and the Court should adopt the wording from the model instruction and
     2   reject Qualcomm’s unwarranted alterations.
     3         Second, Qualcomm seeks to instruct the jury that it must consider whether
     4   the tied product is one that “buyers did not want or need at all or might have
     5   preferred to purchase elsewhere.” (emphasis added). Qualcomm’s departure from
     6   the ABA’s model instruction lacks support in the law. As an initial matter,
     7   Qualcomm’s edits alters the language from the Supreme Court’s opinion on which
     8   that instruction is based nearly verbatim. See Jefferson Par. Hosp. Dist. No. 2 v.
     9   Hyde, 466 U.S. 2, 12 (1984), abrogated on other grounds by by Illinois Tool Works
    10   Inc. v. Indep. Ink, Inc., 547 U.S. 28 (2006) (a tied product is one that a buyer is
    11   forced to purchase and that the buyer “either did not want at all, or might have
    12   preferred to purchase elsewhere on different terms”). Further, this alteration is
    13   misleading and improperly invites the jury to find that an invalid tying
    14   arrangement does not exist if buyers need the tied product, presumably in order to
    15   work with the tying product. That is simply incorrect, and completely at odds with
    16   the law. See e.g., Jefferson Parish Hospital, 466 U.S. at 19 n. 30 (“We have often
    17   found arrangements involving functionally linked products at least one of which is
    18   useless without the other to be prohibited tying devices.”); Thompson v.
    19   Metropolitan Multi-List, Inc., 934 F.2d 1566, 1575 (11th Cir. 1991) (rejecting
    20   argument against tying arrangement where one product was claimed to be
    21   “useless” without the other).
    22         Consider how Qualcomm’s instruction would apply to a company that sells
    23   cameras and film. If the company refuses to sell consumers a camera unless the
    24   consumer also purchases its film cartridges, the consumers may have a tying claim.
    25   That is true even if though the consumers “need” film in conjunction with the
    26

    27    EXHIBIT G: QUALCOMM’S                  -97-               CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100458 Page 106
                                    of 206




     1   camera. Qualcomm’s instruction would invite the jury to reject the existence of an
     2   invalid tying agreement, in contravention of guidance from the Supreme Court.
     3   See Eastman Kodak, 504 U.S. at 463 (“we would be forced to conclude that there
     4   can never be separate markets, for example, for cameras and film, computers and
     5   software, or automobiles and tires. That is an assumption we are unwilling to
     6   make.”) (citing Jefferson Parish Hospital, 466 U.S. at 19 n. 30). Qualcomm’s
     7   proposed instruction should be rejected.
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                -98-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100459 Page 107
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 39
     2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
     3               OF THE CARTWRIGHT ACT—UNLAWFUL TYING
     4         To prevail on their tying claims, the CMs must prove each of the following
     5   elements by a preponderance of the evidence:
     6         1.     The alleged tying products and the alleged tied product are separate
     7                and distinct products;
     8         2.     Qualcomm will sell the alleged tying products only on the condition
     9                that the buyer also purchase the alleged tied product;
    10         3.     Qualcomm has sufficient market power with respect to the alleged
    11                tying products to enable it to restrain competition as to the alleged tied
    12                product;
    13         4.     The alleged tying arrangement has foreclosed a substantial volume of
    14                commerce as to the alleged tied product;
    15         5.     The alleged tying arrangement has unreasonably restrained trade in
    16                that it had a substantial adverse effect on competition as to the alleged
    17                tied product; and
    18         6.     The CMs were injured in their business or property because of the
    19                tying arrangement.
    20         If you find that the evidence is sufficient to prove all six of these elements,
    21   then you should consider Qualcomm’s contention that the tying arrangement was
    22   justified, which I will instruct you on later. If you find that the evidence is
    23   sufficient to prove all six of these elements, and that the evidence is insufficient to
    24   prove Qualcomm’s contention that the tying arrangement was justified, then you
    25   must find for the CMs and against Qualcomm on the CMs’ tying claim. If you find
    26

    27    EXHIBIT G: QUALCOMM’S                   -99-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100460 Page 108
                                    of 206




     1   that the evidence is insufficient to prove any one of these elements, then you must
     2   find for Qualcomm and against the CMs on the CMs’ tying claim.
     3

     4

     5   Compare ABA Jury Instructions in Civil Antitrust Cases at 88 (2016 Edition);
     6   Judicial Council of California Civil Jury Instructions (2019 Edition) Nos. 3420-21
     7   Given _____________________
     8   Denied ____________________
     9   Withdrawn _________________
    10   Modified ___________________
    11                          APPLE AND CMS’ OBJECTIONS
    12         Qualcomm’s proposed instruction provides the elements for proving a tying
    13   claim under the rule of reason. See ABA Jury Instructions in Civil Antitrust Cases
    14   at 88 (2016 Edition) (discussing in the Notes the rule of reason standard).
    15   However, the CMs are alleging a per se tying violation. Tying has long been
    16   recognized as a per se violation, and cases are legion that apply the per se standard
    17   when evaluating tying claims. Jefferson Parrish, 466 U.S. 2, 9 (1984) (“certain
    18   tying arrangements pose an unacceptable risk of stifling competition and therefore
    19   are unreasonable ‘per se’”); Northern Pacific Railway v. United States, 356 U.S. 1,
    20   6 (1958) (“[a]mong the practices which the courts have heretofore deemed to be
    21   unlawful in and of themselves are…tying arrangements); Eastman Kodak Co. v.
    22   Image Technical Services, Inc., 504 U.S. 451, 461 (1992) (tying arrangement
    23   analyzed under per se analysis set forth in Northern Pacific Railway v. United
    24   States, 356 U.S. 1, 6 (1958)); Siegel v. Chicken Delight, Inc., 448 F.2d 43, 46 (9th
    25   Cir. 1971) (tying arrangement analyzed as “unlawful per se under Section 1 of the
    26

    27    EXHIBIT G: QUALCOMM’S                 -100-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100461 Page 109
                                    of 206




     1   Sherman Act”); see also United States Steel Corp. v. Fortner Enters., 394 U.S.
     2   495, 503 (1969) (observing that tying arrangements “generally serve no legitimate
     3   business purpose that cannot be achieved in some less restrictive way”).
     4   Qualcomm may disagree, as a matter of policy or economics, with established
     5   precedent, but it cannot on that basis instruct the jury to disregard the law.
     6         CMs also object to Qualcomm’s attempt to use the ABA model instruction
     7   for tying violations under Sherman Act Section 1 to instruct the jury on what
     8   constitutes a violation of Section 16727 of the Cartwright Act. As noted before in
     9   Apple and the CMs’ objection to Qualcomm’s proposed Instruction No. 31, the
    10   law is clear that a plaintiff bringing a claim under Section 16727 of the Cartwright
    11   Act need not establish that “a substantial amount of sale was affected in the tied
    12   product.” Morrison v. Viacom, Inc., 61 Cal. Rptr. 2d 544, 551 (Cal. Ct. App.
    13   1997) (“Under section 16727, a per se violation is established if either element (2)
    14   [defendant’s ‘sufficient economic power in the tying market to coerce the purchase
    15   of the tied product’] or (3) [‘a substantial amount of sale was affected in the tied
    16   product’] is established along with elements (1) and (4).”) (emphasis added); see
    17   also CACI No. 3421 (in setting forth the essential factual elements to prove a
    18   Section 16727 violation, describing as optional proof that tie restrained
    19   competition for a substantial amount of sales in the tied product). This eliminates
    20   the need for plaintiffs bringing tying claims under Cartwright Act Section 16727 to
    21   prove an element that is otherwise required when proving a tying claim under
    22   Sherman Act Section 1 or Cartwright Act Sections 16720 and 16726. Specifically,
    23   element #4 in Qualcomm’s proposed instruction (“foreclose[ure of] a substantial
    24   volume of commerce as to the alleged tied product”) is an optional, not a required
    25   element under Section 16727. Accordingly, Apple and the CMs object to the
    26

    27    EXHIBIT G: QUALCOMM’S                  -101-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100462 Page 110
                                    of 206




     1   extent that Qualcomm does not also include an additional, separate instruction for
     2   finding a per se tying violation under Section 16727 of the Cartwright Act.
     3   Accordingly, Apple and the CMs object to the extent that Qualcomm does not also
     4   include an additional, separate instruction for finding a per se tying violation under
     5   Section 16727 of the Cartwright Act.
     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -102-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100463 Page 111
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 40
     2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
     3     OF THE CARTWRIGHT ACT—TYING UNDER RULE OF REASON—
     4                   PRESENCE OF TWO PRODUCTS OR ITEMS
     5         To determine whether the alleged tying products and the alleged tied product
     6   are separate and distinct products, you should consider whether there would be
     7   demand for each of them if they were offered separately. If enough customers
     8   would want to purchase the alleged tying products alone and obtain the alleged tied
     9   product alone to induce sellers generally to provide the alleged tying products
    10   alone and the alleged tied product alone, then the alleged tying products and the
    11   alleged tied product are separate products. If there is very little demand for one of
    12   the products by itself, that is, without the other product, then the alleged tying
    13   products and the alleged tied product are not two separate products for the
    14   purposes of the tying claim, even if they are sometimes sold separately.
    15         Products may be separate products even if one of them is useless without the
    16   other. The relevant issue is whether there is sufficient demand from customers to
    17   induce sellers to provide them separately, even if the customer needs to obtain both
    18   products from one or more suppliers.
    19

    20

    21   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 90
    22   (2016 Edition); Judicial Council of California Civil Jury Instructions
    23   (2019 Edition) No. 3422
    24   Given _____________________
    25   Denied ____________________
    26

    27    EXHIBIT G: QUALCOMM’S                  -103-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100464 Page 112
                                    of 206




     1   Withdrawn _________________
     2   Modified ___________________
     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27   EXHIBIT G: QUALCOMM’S            -104-          CASE NO. 3:17-CV-0108-GPC-MDD
         PROPOSED JURY INSTRUCTIONS
    28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100465 Page 113
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 41
     2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
     3          OF THE CARTWRIGHT ACT—PROOF OF CONDITIONING
     4         You may find that a tying arrangement exists between the alleged tying
     5   products and the alleged tied product if Qualcomm either refused to sell the alleged
     6   tying products unless purchasers also agreed to buy the alleged tied product or
     7   effectively coerced purchasers into buying the alleged tied product in addition to
     8   the alleged tying products. To prove coercion, the CMs must prove by a
     9   preponderance of the evidence that Qualcomm exploited its control over the
    10   alleged tying products to force the buyer into the purchase of the alleged tied
    11   product, which the buyer did not want or need at all, and that any appearance of
    12   choice was illusory. Mere sales pressure or persuasion is not coercion. Mere
    13   ownership of patents is not coercion.
    14

    15

    16   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 93
    17   (2016 Edition); Rick-Mik Enterprises, Inc. v. Equilon Enterprises LLC, 532 F.3d
    18   963, 972 (9th Cir. 2008); Lloyd Design Corp. v. Mercedes Benz of N. Am., Inc., 78
    19   Cal. Rptr. 2d 185, 187 (Cal. Ct. App. 1998)
    20   Given _____________________
    21   Denied ____________________
    22   Withdrawn _________________
    23   Modified ___________________
    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -105-            CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100466 Page 114
                                    of 206




     1                          APPLE AND CMS’ OBJECTIONS
     2         First, Qualcomm’s proposed instruction is incomplete and, as a result, likely
     3   to mislead and confuse the jury. The CMs’ instruction cures this defect, and
     4   should be given instead. The law recognizes that, in tying cases, a clear form of
     5   coercion exists when a seller with market power refuses to deal with buyers under
     6   certain conditions. Packaging Systems, Inc. v. PRC-Desoto Int’l, Inc., 268 F.
     7   Supp. 3d 1071, 1085 (C.D. Cal. 2017) (“[A]n express refusal to sell the tying
     8   product without the tied product obviously constitutes coercion.”). As one court
     9   put it, “ordinarily if the purchaser must purchase the tied product in order to get the
    10   tying product and the seller has market power in the tying product coercion may be
    11   presumed.” Mozart Co. v. Mercedes-Benz of North America, Inc., 593 F. Supp.
    12   1506, 1513 (N.D. Cal. 1984). Thus, the jury should be instructed that express
    13   refusals to sell may constitute coercion in the tying context, when a seller has
    14   market power in the tying product. Absent such an instruction, the jury may be
    15   confused and misled into believing that something amounting to threats or force
    16   may be required. But that is not the law.
    17         Second, Qualcomm again seeks to instruct the jury that it must consider
    18   whether the tied product is one that “buyers did not want or need at all or might
    19   have preferred to purchase elsewhere.” (emphasis added). Qualcomm’s departure
    20   from the ABA’s model instruction lacks support in the law. As an initial matter,
    21   Qualcomm’s edits alters the language from the Supreme Court’s opinion on which
    22   that instruction is based nearly verbatim. See Jefferson Par. Hosp. Dist. No. 2 v.
    23   Hyde, 466 U.S. 2, 12 (1984), abrogated on other grounds by by Illinois Tool Works
    24   Inc. v. Indep. Ink, Inc., 547 U.S. 28 (2006) (a tied product is one that a buyer is
    25   forced to purchase and that the buyer “either did not want at all, or might have
    26

    27    EXHIBIT G: QUALCOMM’S                  -106-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100467 Page 115
                                    of 206




     1   preferred to purchase elsewhere on different terms”). Further, this alteration is
     2   misleading and improperly invites the jury to find that an invalid tying
     3   arrangement does not exist if buyers need the tied product, presumably in order to
     4   work with the tying product. That is simply incorrect, and completely at odds with
     5   the law. See e.g., Jefferson Parish Hosp., 466 U.S. at 19 n. 30 (“We have often
     6   found arrangements involving functionally linked products at least one of which is
     7   useless without the other to be prohibited tying devices.”); Thompson v.
     8   Metropolitan Multi-List, Inc., 934 F.2d 1566, 1575 (11th Cir. 1991) (rejecting
     9   argument against tying arrangement where one product was claimed to be
    10   “useless” without the other). Qualcomm’s proposed alteration to the model
    11   instruction should be rejected.
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -107-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100468 Page 116
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 42
     2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
     3      OF THE CARTWRIGHT ACT—EXISTENCE OF MARKET POWER
     4                   WITH RESPECT TO THE TYING PRODUCT
     5         You may find that Qualcomm has market power with respect to the alleged
     6   tying products if, by reason of some advantage, Qualcomm has the power to raise
     7   its prices for the alleged tying products without losing an appreciable amount of its
     8   business or otherwise to force a purchaser of the alleged tying products to do
     9   something that the purchaser would not do in a more competitive market.
    10         Allegations of unlawful tying that assert a patent or patented product is the
    11   tying product are evaluated in the same way as other alleged tying arrangements.
    12   With respect to the third element of a tying claim, market power with respect to the
    13   alleged tying products, the mere fact that the tying products are patented does not
    14   support a presumption that Qualcomm has market power with respect to the
    15   alleged tying products. The potential for market power in the tying product
    16   markets is to be assessed in the same manner as in other tying claims.
    17         The CMs may prove power over price with respect to the alleged tying
    18   products by establishing that the price of the tied package is higher than the price
    19   charged in competitive markets.
    20         In the alternative, you may determine whether Qualcomm has market power
    21   with respect to the alleged tying products by considering whether Qualcomm has a
    22   high share of the market for the alleged tying products such that purchasers do not
    23   have alternative sources of the alleged tying products or a reasonably
    24   interchangeable substitute readily available. If Qualcomm’s market share of the
    25   market for any alleged tying product is below 30 percent, Qualcomm does not have
    26

    27    EXHIBIT G: QUALCOMM’S                 -108-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100469 Page 117
                                    of 206




     1   market power in the market for that alleged tying product. But if Qualcomm’s
     2   market share of the market for any alleged tying product is above 30 percent, you
     3   may consider that in determining whether Qualcomm has market power in the
     4   market for that alleged tying product.
     5         Whether a high market share is an indicator of Qualcomm’s power to raise
     6   prices without loss of appreciable business is a function of numerous market
     7   conditions, including the uniqueness of the product, the ability of existing
     8   competitors to expand production, and the ease with which new competitors can
     9   enter the market and make a price increase unprofitable. If you find that
    10   purchasers of the alleged tying products do not have readily available alternative
    11   sources of supply and are forced as a practical matter to buy the alleged tying
    12   products from Qualcomm, you may find that Qualcomm has market power. You
    13   may also consider in your market power determination the presence of any unique
    14   features or costs associated with the alleged tying products that effectively prevent
    15   others from offering a comparable product.
    16

    17

    18   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 94-96, 221
    19   (2016 Edition); Judicial Council of California Civil Jury Instructions
    20   (2019 Edition) No. 3423; County of Tuolumne v. Sonora Cmty. Hosp., 236 F.3d
    21   1148, 1160 (9th Cir. 2001)
    22   Given _____________________
    23   Denied ____________________
    24   Withdrawn _________________
    25   Modified ___________________
    26

    27    EXHIBIT G: QUALCOMM’S                   -109-            CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100470 Page 118
                                    of 206




     1                          APPLE AND CMS’ OBJECTIONS
     2         First, Qualcomm’s proposed instruction is incomplete and, as a result, likely
     3   to mislead and confuse the jury. The CMs’ instruction cures this defect, and
     4   should be given instead. The law recognizes that, in tying cases, a clear form of
     5   coercion exists when a seller with market power refuses to deal with buyers under
     6   certain conditions. Packaging Systems, Inc. v. PRC-Desoto International, Inc., 268
     7   F. Supp. 3d 1071, 1085 (C.D. Cal. 2017) (“[A]n express refusal to sell the tying
     8   product without the tied product obviously constitutes coercion.”). As one court
     9   put it, “ordinarily if the purchaser must purchase the tied product in order to get the
    10   tying product and the seller has market power in the tying product coercion may be
    11   presumed.” Mozart Co. v. Mercedes-Benz of North America, Inc. (N.D. Cal.
    12   1984) 593 F. Supp. 1506, 1513. Thus, the jury should be instructed that express
    13   refusals to sell may constitute coercion in the tying context, when a seller has
    14   market power in the tying product. Absent such an instruction, the jury may be
    15   confused and misled into believing that something amounting to threats or force
    16   may be required. But that is not the law.
    17         Second, Qualcomm again seeks to instruct the jury that it must consider
    18   whether the tied product is one that “buyers did not want or need at all or might
    19   have preferred to purchase elsewhere.” (emphasis added). Qualcomm’s departure
    20   from the ABA’s model instruction lacks support in the law. As an initial matter,
    21   Qualcomm’s edits alters the language from the Supreme Court’s opinion on which
    22   that instruction is based nearly verbatim. See Jefferson Par. Hosp. Dist. No. 2 v.
    23   Hyde, 466 U.S. 2, 12 (1984), abrogated on other grounds by by Illinois Tool Works
    24   Inc. v. Indep. Ink, Inc., 547 U.S. 28 (2006) (a tied product is one that a buyer is
    25   forced to purchase and that the buyer “either did not want at all, or might have
    26

    27    EXHIBIT G: QUALCOMM’S                  -110-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100471 Page 119
                                    of 206




     1   preferred to purchase elsewhere on different terms”). Further, this alteration is
     2   misleading and improperly invites the jury to find that an invalid tying
     3   arrangement does not exist if buyers need the tied product, presumably in order to
     4   work with the tying product. That is simply incorrect, and completely at odds with
     5   the law. See e.g., Jefferson Parish Hospital, 466 U.S. at 19 n. 30 (“We have often
     6   found arrangements involving functionally linked products at least one of which is
     7   useless without the other to be prohibited tying devices.”); Thompson v.
     8   Metropolitan Multi-List, Inc., 934 F.2d 1566, 1575 (11th Cir. 1991) (rejecting
     9   argument against tying arrangement where one product was claimed to be
    10   “useless” without the other). Qualcomm’s proposed alteration to the model
    11   instruction should be rejected.
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -111-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100472 Page 120
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 43
     2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
     3    OF THE CARTWRIGHT ACT—FORECLOSURE OF A SUBSTANTIAL
     4    VOLUME OF COMMERCE WITH RESPECT TO THE TIED PRODUCT
     5         If you determine that the alleged tying products and the alleged tied product
     6   are separate products that have been tied to one another and that Qualcomm has
     7   market power for the alleged tying products then you must determine whether the
     8   CMs have proven that Qualcomm has foreclosed a substantial amount of
     9   commerce with respect to competing products in the market for the alleged tied
    10   product.
    11         In determining whether Qualcomm has foreclosed a substantial amount of
    12   commerce with respect to the alleged tied product, you should first consider the
    13   total dollar amount of Qualcomm’s sales of the alleged tied product achieved by
    14   the tying arrangement in absolute terms.
    15         If the dollar amount of Qualcomm’s sales of the alleged tied product was
    16   substantial, you should next consider whether there has been a substantial adverse
    17   effect on competition with respect to competing products in the market for the
    18   alleged tied product due to the tying arrangement. If there was not a substantial
    19   adverse effect on competition with respect to competing products in the market for
    20   the alleged tied product due to the tying arrangement, then you must find in favor
    21   of Qualcomm on the tying claim.
    22         There is no substantial foreclosure if only a small percentage of sales of
    23   competing products in the market for the alleged tied product were affected by the
    24   tying arrangement. There also is no substantial foreclosure if you find that
    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -112-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100473 Page 121
                                    of 206




     1   purchasers would not have bought the alleged tied product at all in the absence of
     2   the tying arrangement.
     3

     4

     5   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 97
     6   (2016 Edition); Morrison v. Viacom, Inc., 78 Cal. Rptr. 2d 133, 137 (Cal. Ct. App.
     7   1998)
     8   Given _____________________
     9   Denied ____________________
    10   Withdrawn _________________
    11   Modified ___________________
    12                            APPLE AND CMS’ OBJECTIONS
    13           First, the CMs object to this instruction to the extent it overlaps with Apple
    14   and the CMs’ proposed Instruction No. 23. Instruction No. 23 already instructs the
    15   jury that it needs to find that “the alleged tying arrangement foreclosed a
    16   ‘substantial volume of commerce.’” Instruction No. 23, which is based on pattern
    17   instructions accepted by the Ninth Circuit, already instructs the jury that, “[i]n
    18   deciding this question, you must look to the total dollar volume of sales by
    19   Qualcomm to the CMs of the products, if any, that you find to have been tied to the
    20   tying products.” Qualcomm’s proposed instruction merely repeats this
    21   unnecessarily: “In determining whether Qualcomm has foreclosed a substantial
    22   amount of commerce with respect to the alleged tied product, you should first
    23   consider the total dollar amount of Qualcomm’s sales of the alleged tied product
    24   achieved by the tying arrangement in absolute terms.”
    25

    26

    27    EXHIBIT G: QUALCOMM’S                   -113-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100474 Page 122
                                    of 206




     1         Second, the CMs object to this instruction to the extent that it directs the jury
     2   to consider whether there has been a “substantial adverse effect on competition
     3   with respect to competing products in the market for the alleged tied product due to
     4   the tying arrangement.” A showing of actual adverse effect on competition is not
     5   necessary to establish a per se tying claim, which the CMs have alleged. Indeed,
     6   the per se framework is designed to shortcut the need for any extended analysis of
     7   competitive conditions in the affected market. Northern Pacific Railway v. United
     8   States, 356 U.S. 1, 3 (1958) (asserting that principle of per se unreasonableness
     9   “avoids the necessity for an incredibly complicated and prolonged economic
    10   investigation…to determine at large whether a particular restraint has been
    11   unreasonable”). Qualcomm’s proposed instruction injects an additional hurdle for
    12   the CMs’ claim which is not supported by the law, by requiring an element that is
    13   required in rule of reason cases, and not in per se cases. See, e.g., Brantley v. NBC
    14   Universal, Inc., 675 F.3d 1192, 1200 (9th Cir. 2012) (holding that “a plaintiff
    15   bringing a rule of reason tying case…must allege an ‘actual adverse effect on
    16   competition’ caused by the tying arrangement”) (citations omitted).
    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -114-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100475 Page 123
                                    of 206




     1         QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 44
     2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
     3    OF THE CARTWRIGHT ACT—BUSINESS JUSTIFICATION DEFENSE
     4          If you find that the CMs have proven all of the elements of a tying claim,
     5   then you should consider whether Qualcomm has proven, by a preponderance of
     6   the evidence, a business justification for the tying arrangement. Qualcomm has the
     7   burden of proof on this issue.
     8          In determining whether the tying arrangement is justified, you must decide
     9   whether it serves a legitimate business purpose of Qualcomm. In making this
    10   determination, you should consider whether the justification Qualcomm offers is
    11   the real reason that it imposed the tying arrangement.
    12          You must also consider whether Qualcomm’s claimed objective could
    13   reasonably have been realized through less restrictive means. Even if some type of
    14   constraint is necessary to promote a legitimate business interest, Qualcomm must
    15   not adopt a constraint that is more restrictive than reasonably necessary to achieve
    16   that interest.
    17          In determining whether Qualcomm’s objective could reasonably have been
    18   achieved through other means, you may assess such factors as whether other means
    19   to achieve Qualcomm’s objective were more or less expensive and more or less
    20   effective than the means chosen by Qualcomm.
    21          If you find that Qualcomm could reasonably have achieved its legitimate
    22   business purpose by less restrictive means, then you may find that there was no
    23   business justification and find for the CMs on the tying claim. If you find that the
    24   tying arrangement serves a legitimate business purpose of Qualcomm, and that
    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -115-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100476 Page 124
                                    of 206




     1   there are not less restrictive means reasonably available to achieve that purpose,
     2   then you must find for Qualcomm and against the CMs on the tying claim.
     3

     4

     5   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 99
     6   (2016 Edition); In re Cipro Cases I & II, 348 P.3d 845, 870-71 (Cal. 2015);
     7   Dimidowich v. Bell & Howell, 803 F.2d 1473, 1483 (9th Cir. 1986)
     8   Given _____________________
     9   Denied ____________________
    10   Withdrawn _________________
    11   Modified ___________________
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -116-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100477 Page 125
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 45
     2    SECTION 1 OF THE SHERMAN ACT AND SECTIONS 16720 AND 16727
     3             OF THE CARTWRIGHT ACT—EXCLUSIVITY TERMS
     4         An exclusive dealing agreement is not, in and of itself, a violation of Section
     5   1 of the Sherman Act or Sections 16720 or 16727 of the Cartwright Act because an
     6   exclusive dealing agreement may have procompetitive effects. An exclusive
     7   dealing agreement does not violate Section 1 of the Sherman Act or Sections
     8   16720 or 16727 of the Cartwright Act unless it constitutes an unreasonable
     9   restraint of trade. Thus, you must decide whether the anticompetitive effect of any
    10   alleged exclusive dealing agreement substantially outweighed the beneﬁcial effect
    11   on competition and whether any alleged exclusive dealing agreement caused the
    12   CMs to suffer injury to their business or property.
    13

    14

    15   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 3, 71-72
    16   (2016 Edition); Theme Promotions, Inc. v. News Am. Marketing FSI, 546 F.3d 991,
    17   1000-01 (9th Cir. 2008)
    18   Given _____________________
    19   Denied ____________________
    20   Withdrawn _________________
    21   Modified ___________________
    22                          APPLE AND CMS’ OBJECTIONS
    23      The CMs object to this instruction in its entirety. Qualcomm’s instruction
    24   regarding how exclusive dealing arrangements may violate Sherman Act Section 1
    25   or the Cartwright Act is irrelevant and has no application in this case. The CMs
    26

    27    EXHIBIT G: QUALCOMM’S                 -117-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100478 Page 126
                                    of 206




     1   are not alleging a discrete violation of Section 1 or the Cartwright Act based on
     2   Qualcomm’s exclusivity agreements with Apple. Rather, the CMs allege that
     3   Qualcomm’s exclusivity agreements with Apple support the CMs’ Section 2
     4   monopolization claim. Thus, Qualcomm’s proposed instruction does not apply to
     5   any actual claim that the jury will be asked to decide. There is no basis for
     6   providing the jury with a superfluous and irrelevant instruction; doing so will only
     7   serve to confuse the jury about the claims they will need to decide.
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -118-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100479 Page 127
                                    of 206




     1

     2

     3

     4

     5

     6                     SECTION 2 OF THE SHERMAN ACT
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27   EXHIBIT G: QUALCOMM’S            -119-          CASE NO. 3:17-CV-0108-GPC-MDD
         PROPOSED JURY INSTRUCTIONS
    28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100480 Page 128
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 46
     2        SECTION 2 OF THE SHERMAN ACT—MONOPOLIZATION —
     3                              GENERAL—ELEMENTS
     4         To prevail on their claims under Section 2 of the Sherman Act, Apple and
     5   the CMs must prove each of the following elements by a preponderance of the
     6   evidence:
     7         1.    the alleged market is a valid antitrust market;
     8         2.    Qualcomm possessed monopoly power in the alleged antitrust market;
     9         3.    Qualcomm willfully acquired or maintained monopoly power in the
    10               alleged antitrust market by engaging in anticompetitive conduct; and
    11         4.    Apple and the CMs were injured in their business or property because
    12               of Qualcomm’s anticompetitive conduct.
    13         If you find that Apple and the CMs have failed to prove any of these
    14   elements, then you must find for Qualcomm and against Apple and the CMs on the
    15   Sherman Act Section 2 claims. If you find that Apple and the CMs have proved
    16   each of these elements by a preponderance of the evidence, then you must find for
    17   Apple and the CMs against Qualcomm on the Sherman Act Section 2 claims.
    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                -120-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100481 Page 129
                                    of 206




     1   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 102
     2   (2016 Edition)
     3   Given _____________________
     4   Denied ____________________
     5   Withdrawn _________________
     6   Modified ___________________
     7                          APPLE AND CMS’ OBJECTIONS
     8         Apple and the CMs object to this instruction because it improperly describes
     9   monopoly power as being “the power to control prices, restrict output, and exclude
    10   competition,” while Ninth Circuit and Supreme Court case law make clear that
    11   monopoly power is “the power to control prices or exclude competition.” See
    12   Image Tech. Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1202 (9th Cir.
    13   1997) (“Monopoly power is ‘the power to control prices or exclude competition.’”
    14   (emphasis added) (quoting United States v. Grinnell Corp., 384 U.S. 563, 571
    15   (1966)); see also Apple and CMs’ Proposed Jury Instruction No.13. Apple and the
    16   CMs object to this and any other instruction that misstates the law by describing
    17   these aspects of monopoly power in the conjunctive rather than the disjunctive.
    18         Apple and the CMs object to this instruction—and every other antitrust
    19   instruction—as not making clear the relevant time period at which the jury must
    20   assess whether Qualcomm had monopoly power. For example, Qualcomm states
    21   in this instruction that the jury must find that Qualcomm “possessed monopoly
    22   power in the alleged antitrust market,” whereas Apple and the CMs state that the
    23   jury must find that Qualcomm “possesses or at relevant times possessed monopoly
    24   power.” See Apple and the CMs’ Proposed Jury Instruction No. 11. This
    25   modification makes clear to the jury that it must look to the relevant time periods
    26

    27    EXHIBIT G: QUALCOMM’S                 -121-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100482 Page 130
                                    of 206




     1   to determine whether Qualcomm had monopoly power. This kind of precision is
     2   necessary because, in other instructions, Qualcomm uses the present tense
     3   “possesses.” See Qualcomm’s Proposed Jury Instruction No. 33 (Rule of
     4   Reason—Proof of Competitive Harm). Qualcomm’s use of the present tense in its
     5   antitrust instructions is legally incorrect. See, e.g., L.A. Land Co. v. Brunswick
     6   Corp., 6 F.3d 1422, 1425, 1429 n.7 (9th Cir. 1993) (“The jury could have inferred
     7   from the evidence presented, however, that Brunswick was a desirable supplier at
     8   the relevant time.”) (emphasis added); see also Oahu Gas Service, Inc., v. Pacific
     9   Resources, Inc., 838 F.2d 360 (9th Cir. 1988) (affirming a finding of monopoly
    10   power measured during the “relevant period” of alleged exclusionary conduct,
    11   despite the fact that a significant number of competitors entered the market
    12   between the time period of exclusionary conduct and the time of trial, by which
    13   time the competitive environment had changed due to the new entrants); Microbix
    14   Biosystems, Inc. v. Biowhittaker, Inc., 172 F. Supp. 2d 680, 695 (D. Md. 2000)
    15   (dismissing as “without merit” defendant’s argument that it could not have
    16   monopoly power because it had a zero percent market share at the time of
    17   summary judgment) (“[Defendant’s] monopoly power is determined as of the time
    18   the alleged monopolization occurred.”).
    19         Apple also objects to Qualcomm’s statement that Apple must prove that it
    20   “[was] injured.” Apple seeks injunctive relief under Section 16 of the Clayton Act,
    21   not damages under Section 4 of the Clayton Act. Injunctive relief is available
    22   under Section 16 of the Clayton Act “even though the plaintiff has not yet suffered
    23   actual injury; [it] need only demonstrate a significant threat of injury from an
    24   impending violation of the antitrust laws or from a contemporary violation likely to
    25   occur.” Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 130 (1969);
    26

    27    EXHIBIT G: QUALCOMM’S                 -122-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100483 Page 131
                                    of 206




     1   see also Datagate, Inc. v. Hewlett-Packard Co., 941 F.2d 864 (9th Cir. 1991). As
     2   reflected in Apple’s proposed instructions, Apple makes clear that the jury needs to
     3   find that Apple faced a significant threat of injury, as opposed to actual injury.
     4   Accordingly, Apple objects to any proposed jury instructions that state that Apple
     5   must prove actual injury, as opposed to a “significant threat” of injury.
     6            Moreover, Qualcomm has completely omitted any instruction to the jury
     7   regarding the form of injury that Apple must prove. Qualcomm has included a
     8   separate instruction detailing what the CMs must prove in order to demonstrate
     9   injury, but has not included any similar instruction with respect to Apple. In
    10   contrast, Apple has included an instruction making clear that Apple must
    11   demonstrate “significant threat of injury” under Section 16 of the Clayton Act—
    12   and explaining what this means—that is Instruction 38 in Apple and the CMs’
    13   instructions. Apple objects to Qualcomm’s complete lack of instructions to the
    14   jury on the question of Apple’s injury. The complete lack of instruction on this
    15   point may mislead and confuse the jury with respect to Apple’s claims. The jury
    16   may also be confused into thinking that Apple must prove actual injury, as opposed
    17   to significant threat of injury.
    18            Apple and the CMs also object to Qualcomm’s references to a singular
    19   “antitrust market.” Apple and the CMs allege multiple antitrust markets (the
    20   CDMA and premium LTE markets), and therefore it would be inappropriate for the
    21   jury instructions to refer to a singular “alleged antitrust market.” Apple and the
    22   CMs object to all of Qualcomm’s instructions that refer to a singular market on this
    23   basis.
    24            Apple and the CMs also object to Qualcomm’s use of the term “valid”
    25   antitrust market in the first element of this instruction, as compared to Apple and
    26

    27    EXHIBIT G: QUALCOMM’S                  -123-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100484 Page 132
                                    of 206




     1   the CMs’ use of “relevant” antitrust market. The ABA Model Instructions
     2   repeatedly use the term “relevant” markets; therefore, for the sake of consistency
     3   and to minimize juror confusion, this instruction’s first element should be modified
     4   accordingly. This modification would be consistent with Ninth Circuit case law.
     5   See, e.g., Malaney v. UAL Corp., 434 F. App’x 620, 621 (9th Cir. 2011) (referring
     6   to “relevant antitrust market”); E.W. French & Sons, Inc. v. Gen. Portland, Inc., 62
     7   F.3d 1424 (9th Cir. 1995) (“relevant market”).
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                -124-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100485 Page 133
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 47
     2         SECTION 2 OF THE SHERMAN ACT—MONOPOLIZATION—
     3                           MONOPOLY POWER DEFINED
     4         To prove their claims under Section 2 of the Sherman Act, Apple and the
     5   CMs must prove by a preponderance of the evidence that Qualcomm has
     6   monopoly power in a relevant antitrust market. Monopoly power is the power to
     7   control prices, restrict output, and exclude competition in a relevant antitrust
     8   market. More precisely, a firm is a monopolist if it can profitably raise prices
     9   substantially above the competitive level for a significant period of time.
    10   However, possession of monopoly power, in and of itself, is not unlawful.
    11         I will provide further instructions about how you may determine whether
    12   Apple and the CMs have met their burden of proving monopoly power in a
    13   relevant market.
    14

    15

    16   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 104
    17   (2016 Edition)
    18   Given _____________________
    19   Denied ____________________
    20   Withdrawn _________________
    21   Modified ___________________
    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -125-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100486 Page 134
                                    of 206




     1                           APPLE AND CMS’ OBJECTIONS
     2         Apple and the CMs object to this instruction because it improperly describes
     3   monopoly power as being “the power to control prices, restrict output, and exclude
     4   competition,” while Ninth Circuit and Supreme Court case law make clear that
     5   monopoly power is “the power to control prices or exclude competition.” See
     6   Image Tech. Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1202 (9th Cir.
     7   1997) (“Monopoly power is ‘the power to control prices or exclude competition.’”
     8   (emphasis added) (quoting United States v. Grinnell Corp., 384 U.S. 563, 571
     9   (1966));
    10         Apple and the CMs object to this instruction as not making clear the relevant
    11   time period at which the jury must assess whether Qualcomm had monopoly
    12   power. For example, Qualcomm states in this instruction that the jury must find
    13   that “Qualcomm has monopoly power in a relevant antitrust market,” whereas
    14   Apple and the CMs state, in their proposed instructions, that the jury must find that
    15   Qualcomm “possesses or at relevant times possessed monopoly power.” Apple
    16   and the CMs’ modification makes clear to the jury that it must look to the relevant
    17   time periods to determine whether Qualcomm had monopoly power. Qualcomm’s
    18   use of the present tense in its antitrust instructions is legally incorrect. See, e.g.,
    19   L.A. Land Co. v. Brunswick Corp., 6 F.3d 1422, 1425, 1429 n.7 (9th Cir. 1993)
    20   (“The jury could have inferred from the evidence presented, however, that
    21   Brunswick was a desirable supplier at the relevant time.”) (emphasis added); see
    22   also Oahu Gas Service, Inc., v. Pacific Resources, Inc., 838 F.2d 360 (9th Cir.
    23   1988) (affirming a finding of monopoly power measured during the “relevant
    24   period” of alleged exclusionary conduct, despite the fact that a significant number
    25   of competitors entered the market between the time period of exclusionary conduct
    26

    27    EXHIBIT G: QUALCOMM’S                   -126-               CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100487 Page 135
                                    of 206




     1   and the time of trial, by which time the competitive environment had changed due
     2   to the new entrants); Microbix Biosystems, Inc. v. Biowhittaker, Inc., 172 F. Supp.
     3   2d 680, 695 (D. Md. 2000) (dismissing as “without merit” defendant’s argument
     4   that it could not have monopoly power because it had a zero percent market share
     5   at the time of summary judgment) (“[Defendant’s] monopoly power is determined
     6   as of the time the alleged monopolization occurred.”).
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                -127-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100488 Page 136
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 48
     2         SECTION 2 OF THE SHERMAN ACT—MONOPOLIZATION—
     3                        RELEVANT MARKET—GENERAL
     4         Apple and the CMs must prove by a preponderance of the evidence that
     5   Qualcomm had monopoly power in a relevant market. Defining the relevant
     6   market is essential because you are required to make a judgment about whether
     7   Qualcomm has monopoly power in a properly defined economic market. To make
     8   this judgment, you must be able to determine what, if any, economic forces restrain
     9   Qualcomm’s freedom to set prices in the relevant product markets alleged by
    10   Apple and the CMs. The fact that a product is protected by a patent does not alone
    11   create monopoly power in the alleged product market.
    12         The most likely and most important restraining force will be actual and
    13   potential competition from other firms and their products. This includes all firms
    14   and products that act or likely could act as restraints on Qualcomm’s power to set
    15   prices as it pleases because customers could switch to them if Qualcomm sets its
    16   own prices too high. All the firms and products that exert such restraining force
    17   are within what is called the relevant market.
    18         In determining whether Apple and the CMs have met their burden to prove
    19   the relevant market by a preponderance of the evidence, you must consider
    20   whether they have proven a relevant product market.
    21

    22

    23   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 106
    24   (2016 Edition); Illinois Tool Works Inc. v. Indep. Ink, Inc., 547 U.S. 28, 42-43
    25   (2006)
    26

    27    EXHIBIT G: QUALCOMM’S                 -128-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100489 Page 137
                                    of 206




     1   Given _____________________
     2   Denied ____________________
     3   Withdrawn _________________
     4   Modified ___________________
     5                           APPLE AND CMS’ OBJECTIONS
     6         Apple and the CMs object to this instruction because Qualcomm’s addition
     7   of the sentence stating “[t]he fact that a product is protected by a patent does not
     8   alone create monopoly power in the alleged market” misrepresents the scope of
     9   patent law in the context of SEPs and the FRAND commitment. This language
    10   does not appear in the ABA model instruction, and the additional language—
    11   similar to the other additional language regarding patents, discussed supra—is
    12   likely to mislead the jury about the types of patents at issue in this case.
    13         Apple and the CMs also object to this instruction on the grounds that it does
    14   not inform the jury of the relevant markets at issue. It is appropriate to inform the
    15   jury that there are two relevant markets, and to identify them for the jury—the
    16   CDMA chipset market, and the premium LTE chipset market.
    17         Apple and the CMs additionally object to the inclusion of this sentence: “the
    18   views of Apple, the CMs and Qualcomm regarding who their respective
    19   competitors are” as a factor for the jury to consider in evaluating whether various
    20   products are reasonably interchangeable. Apple and the CMs’ competitors are not
    21   particularly relevant to their claims. Accordingly, Apple and the CMs have
    22   proposed the following alternate language for their instructions: “the views of
    23   Apple, the CMs, and Qualcomm regarding who Qualcomm’s competitors are,”
    24   which is more accurate, as the inquiry relates to Qualcomm’s competitors.
    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -129-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100490 Page 138
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 49
     2         SECTION 2 OF THE SHERMAN ACT—MONOPOLIZATION—
     3                          RELEVANT PRODUCT MARKET
     4         The basic idea of a relevant product market is that the products within it are
     5   reasonable substitutes for each other from the buyer’s point of view; that is, the
     6   products compete with each other. In other words, the relevant product market
     7   includes the products that a consumer believes are reasonably interchangeable or
     8   reasonable substitutes for each other. This is a practical test with reference to the
     9   actual behavior of buyers and marketing efforts of sellers. Products need not be
    10   identical or precisely interchangeable as long as they are reasonable substitutes.
    11   Thus, for example, if consumers seeking to cover leftover food for storage
    12   considered certain types of flexible wrapping material—such as aluminum foil,
    13   cellophane, or even plastic containers—to be reasonable alternatives, then all those
    14   products may be in the same relevant product market.
    15         To determine whether products are reasonable substitutes for each other, you
    16   must consider whether a small but significant and non-transitory increase in the
    17   price of one product would result in enough customers switching from that product
    18   to another product such that the price increase would not be profitable. In other
    19   words, will customers accept the price increase or will so many switch to
    20   alternative products that the price increase will be withdrawn? Generally speaking,
    21   a small but significant and non-transitory increase in price is approximately a 5
    22   percent increase in price not due to cost factors. If you find that customers would
    23   switch and that the price increase would not be profitable, then you must conclude
    24   that the products are in the product market. If, on the other hand, you find that
    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -130-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100491 Page 139
                                    of 206




     1   customers would not switch, then you must conclude that the products are not in
     2   the product market.
     3         In evaluating whether various products are reasonably interchangeable or
     4   reasonable substitutes for each other under the price increase test I have just given
     5   you, you may also consider:
     6             consumers’ views on whether the products are interchangeable;
     7             the relationship between the price of one product and sales of another;
     8             the presence or absence of specialized vendors;
     9             the perceptions of either the industry or the public as to whether the
    10                products are in separate markets;
    11             the views of Apple, the CMs and Qualcomm regarding who their
    12                respective competitors are; and
    13             the existence or absence of different customer groups or distribution
    14                channels.
    15         In this case, Apple and the CMs contend that the relevant product markets
    16   are: (1) a market for “CDMA chipsets” and (2) a market for “premium LTE
    17   chipsets.” By contrast, Qualcomm contends that Apple and the CMs have failed to
    18   allege a proper relevant product market. If you find that Apple and the CMs have
    19   proven a relevant product market, then you should continue to evaluate the
    20   remainder of Apple and the CMs’ claims under Section 2 of the Sherman Act.
    21   However, if you find that Apple and the CMs have failed to prove such a market,
    22   then you must find in Qualcomm’s favor on Apple and the CMs’ claims under
    23   Section 2 of the Sherman Act.
    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -131-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100492 Page 140
                                    of 206




     1   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 108
     2   (2016 Edition)
     3   Given _____________________
     4   Denied ____________________
     5   Withdrawn _________________
     6   Modified ___________________
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S              -132-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100493 Page 141
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 50
     2         SECTION 2 OF THE SHERMAN ACT—MONOPOLIZATION—
     3      RELEVANT PRODUCT MARKET—SUPPLY SUBSTITUTABILITY
     4         In deciding whether Apple and the CMs have proven a relevant product
     5   market, you may also consider what the law refers to as “the cross-elasticity of
     6   supply” or, in other words, the extent to which the producers of one product would
     7   be willing to shift their resources, such as intellectual property, manufacturing
     8   facilities, or personnel to producing another product in response to an increase in
     9   the price of the other product. Such producers, to the extent that they exist, can
    10   increase supply and, therefore, drive prices back to competitive levels, defeating
    11   any effort by a would-be monopolist to charge significantly higher prices.
    12         Take two shoe manufacturers, for example. The first manufacturer produces
    13   shoes for women, while the second manufacturer produces shoes for men.
    14   Generally speaking, men’s and women’s shoes are not reasonably interchangeable
    15   and, therefore, might be thought of as being in a separate product markets.
    16   However, it is possible that the men’s shoe manufacturer could quickly shift its
    17   resources to start producing women’s shoes if the women’s shoe manufacturer
    18   raised its prices significantly and vice versa. Although women would not buy
    19   men’s shoes, nor would men buy women’s shoes, the ability of each manufacturer
    20   to alter its production could prevent the other manufacturer from raising prices
    21   significantly. Thus, in this example, men’s and women’s shoes would be included
    22   in the same market.
    23         If, in determining the products in the relevant product market you find that
    24   there are manufacturers that have the ability to alter their production to
    25   manufacture products that can reasonably be substituted for Qualcomm’s chips—
    26

    27    EXHIBIT G: QUALCOMM’S                  -133-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100494 Page 142
                                    of 206




     1   even though they do not presently compete with Qualcomm—you may consider
     2   whether the existence of these potential alternative suppliers can influence the
     3   prices that Qualcomm charges for its product and, if so, that amount of the product
     4   that these suppliers are likely to produce. However, if you find that there are no
     5   others who would switch production to products that would compete with
     6   Qualcomm’s, you may define the market solely on your evaluation of whether the
     7   existing allegedly competing products are reasonable substitutes for each other.
     8

     9

    10   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 112
    11   (2016 Edition)
    12   Given _____________________
    13   Denied ____________________
    14   Withdrawn _________________
    15   Modified ___________________
    16                          APPLE AND CMS’ OBJECTIONS
    17         Apple and CMs object to Qualcomm’s proposed instruction in its entirety
    18   because it incorrectly suggests to the jury that the jury should consider “supply
    19   substitutability” in defining the relevant antitrust market. “As the Supreme Court
    20   has instructed, ‘[t]he outer boundaries of a product market are determined by the
    21   reasonable interchangeability of use or the cross-elasticity of demand between the
    22   product itself and substitutes for it.’” Newcal Indus., Inc. v. Ikon Office Sol., 513
    23   F.3d 1038, 1045 (9th Cir. 2008) (quoting Brown Shoe v. United States, 370 U.S.
    24   294, 325 (1962)). In other words, the focus of the inquiry is on the demand side—
    25   “the extent to which consumers will change their consumption of one product in
    26

    27    EXHIBIT G: QUALCOMM’S                  -134-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100495 Page 143
                                    of 206




     1   response to a price change in another . . . .” Eastman Kodak Co. v. Image Tech.
     2   Servs., Inc., 504 U.S. 451, 469 (1992) (internal citations omitted)).
     3         “The determination of what constitutes the relevant product market hinges,
     4   therefore, on a determination of those products to which consumers will turn, given
     5   reasonable variations in price,” Lucas Auto. Eng., Inc. v. Bridgestone/Firestone,
     6   Inc., 275 F.3d 762, 767 (9th Cir. 2001)—not on whether suppliers try to capitalize
     7   on a price increase by a competitor. Qualcomm’s “Supply Substitutability”
     8   instruction flips this principle on its head by implying that the jury should assess
     9   supply substitutability rather than focusing on the cross-elasticity of demand. As
    10   written, this instruction risks confusing the jury by giving the impression that the
    11   thrust of the relevant-market inquiry is on the supply side rather than on the
    12   demand side, where it properly belongs.
    13   If the Court finds that an instruction as to supply substitutability is proper, Apple
    14   and CMs contend that the appropriate section to include such an instruction is the
    15   section of jury instructions regarding indirect proof of monopoly power—
    16   specifically, on barriers to entry. Qualcomm has omitted the portion of the indirect
    17   proof instruction focused on barriers to entry, and improperly attempts to raise that
    18   issue in the instructions about the relevant market. See Qualcomm’s Proposed
    19   Instruction No. 51. To the extent supply substitutability should be included in the
    20   instructions at all, the Court should instruct the jury on supply substitutability in
    21   conjunction with instructions about various ways the jury might find indirect
    22   evidence of monopoly power.
    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -135-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100496 Page 144
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 51
     2         SECTION 2 OF THE SHERMAN ACT—MONOPOLIZATION—
     3          EXISTENCE OF MONOPOLY POWER—INDIRECT PROOF
     4         If you find that Apple and the CMs have proven a relevant market, then you
     5   should determine whether Qualcomm has monopoly power in that market. As I
     6   instructed you earlier, monopoly power is the power to control prices and exclude
     7   competition in a relevant antitrust market. [Placeholder for description of Apple
     8   and the CMs’ evidence, if any, on monopoly power.] If Apple and the CMs’
     9   evidence establishes that Qualcomm has the power to control prices and exclude
    10   competition in the relevant antitrust market, then you may conclude that
    11   Qualcomm has monopoly power in the market.
    12         [Placeholder for explanation of how the jury may consider Apple and the
    13   CMs’ evidence, if any, on monopoly power, as provided by the ABA Model Jury
    14   Instructions in Civil Antitrust Cases.]
    15         If you find that Qualcomm has monopoly power in the relevant market, then
    16   you must consider the remaining elements of these claims. If you find that
    17   Qualcomm does not have monopoly power, then you must find for Qualcomm and
    18   against Apple and the CMs on these claims.
    19

    20

    21   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 115
    22   (2016 Edition)
    23   Given _____________________
    24   Denied ____________________
    25   Withdrawn _________________
    26

    27    EXHIBIT G: QUALCOMM’S                    -136-         CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100497 Page 145
                                    of 206




     1   Modified ___________________
     2                          APPLE AND CMS’ OBJECTIONS
     3         Apple and the CMs seek to prove their claims through both direct and
     4   indirect proof. Antitrust violations are regularly proven using a combination of
     5   direct and indirect proof, and the factors discussed in the indirect proof instruction
     6   are regularly considered. See, e.g., United States v. Microsoft Corp., 253 F.3d 34,
     7   56-57 (D.C. Cir. 2001) (discussing both indirect proof, including evidence of
     8   market structure and barriers to entry, as well as direct proof, including evidence of
     9   defendant’s restriction of output). Qualcomm, however, has deleted the indirect
    10   proof instruction almost in its entirety—including only placeholders— and
    11   attempts to have the jury focus only on elements of direct proof. It is not clear
    12   what Qualcomm means by “[Placeholder for explanation of how the jury may
    13   consider Apple and the CMs’ evidence, if any, on monopoly power, as provided by
    14   the ABA Model Jury Instructions in Civil Antitrust Cases]” considering that the
    15   ABA Model Jury Instructions include model instructions that Apple and the CMs
    16   have included in their own instructions. Qualcomm’s effort to limit the jury’s
    17   consideration of indirect proof misrepresents the law and would result in a one-
    18   sided, and incorrect, presentation of the forms of proof the jury should consider.
    19         Moreover, this instruction includes an incorrect formulation of monopoly
    20   power: “monopoly power is the power to control prices and exclude competition in
    21   a relevant antitrust market.” As Apple and the CMs noted in an earlier objection, to
    22   accurately reflect the law, this should instead read: “monopoly power is the power
    23   to control prices or exclude competition in a relevant antitrust market.” Image
    24   Tech. Servs. v. Eastman Kodak Co., 125 F.3d 1195, 1202 (9th Cir. 1997)
    25   (“Monopoly power is ‘the power to control prices or exclude competition.’”).
    26

    27    EXHIBIT G: QUALCOMM’S                  -137-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100498 Page 146
                                    of 206




     1         Apple and the CMs therefore respectfully request that the Court adopt its
     2   version of the indirect proof instruction.
     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -138-          CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100499 Page 147
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 52
     2         SECTION 2 OF THE SHERMAN ACT—MONOPOLIZATION—
     3            EXISTENCE OF MONOPOLY POWER—DIRECT PROOF
     4         If you find that Apple and the CMs have proven a relevant market, then you
     5   should determine whether Qualcomm has monopoly power in that market. As I
     6   instructed you earlier, monopoly power is the power to control prices and exclude
     7   competition in a relevant antitrust market. More precisely, a firm is a monopolist
     8   if it can profitably raise or maintain prices substantially above the competitive
     9   level for a significant period of time.
    10         Apple and the CMs have the burden of proving that Qualcomm has the
    11   ability to raise or maintain the prices that it charges for goods in the relevant
    12   market above competitive levels. Apple and the CMs must prove that Qualcomm
    13   has the power to do so by itself—that is, without the assistance of, and despite
    14   competition from, any existing or potential competitors.
    15         Apple and the CMs must also prove that Qualcomm has the power to
    16   maintain prices above a competitive level for a significant period of time. If
    17   Qualcomm attempted to maintain prices above competitive levels, but would lose
    18   so much business to other competitors that the price increase would become
    19   unprofitable and would have to be withdrawn, then Qualcomm does not have
    20   monopoly power.
    21         Similarly, Apple and the CMs must prove that Qualcomm has the ability to
    22   exclude competition. For example, if Qualcomm attempted to maintain prices
    23   above competitive levels, but new competitors could enter the relevant market or
    24   existing competitors could expand their sales and take so much business that the
    25   price increase would become unprofitable and would have to be withdrawn, then
    26

    27    EXHIBIT G: QUALCOMM’S                    -139-            CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100500 Page 148
                                    of 206




     1   Qualcomm does not have monopoly power. The ability to earn high profit margins
     2   or a high rate of return does not necessarily mean that Qualcomm has monopoly
     3   power. Other factors may enable a company without monopoly power to sell at
     4   higher prices or earn higher profit margins than its competitors, such as superior
     5   products or services, low costs, or superior advertising or marketing. However, an
     6   ability to sell at higher prices or earn higher profit margins than other companies
     7   for similar goods or services over a long period of time may be evidence of
     8   monopoly power. By contrast, evidence that Qualcomm would lose a substantial
     9   amount of sales if it raised prices substantially, or that Qualcomm’s profit margins
    10   were low compared to its competitors, or that Qualcomm’s margins go up and
    11   down or are steadily decreasing, might be evidence that Qualcomm does not have
    12   monopoly power.
    13         If you find that Qualcomm has monopoly power in the relevant market, then
    14   you must consider the remaining elements of these claims. If you find that
    15   Qualcomm does not have monopoly power, then you must find for Qualcomm and
    16   against Apple and the CMs on these claims.
    17

    18

    19   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 121
    20   (2016 Edition)
    21   Given _____________________
    22   Denied ____________________
    23   Withdrawn _________________
    24   Modified ___________________
    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -140-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100501 Page 149
                                    of 206




     1                          APPLE AND CMS’ OBJECTIONS
     2         Apple and CMs object to this instruction. This instruction incorrectly
     3   conveys the notion that “monopoly power is the power to control prices and
     4   exclude competition in a relevant antitrust market.” As Apple and the CMs noted
     5   in an earlier objection, this should instead read “monopoly power is the power to
     6   control prices or exclude competition in a relevant antitrust market.” Likewise, this
     7   instruction states that “Apple and the CMs have the burden of proving that
     8   Qualcomm has the ability to raise or maintain the prices,” and that “Similarly,
     9   Apple and the CMs must prove that Qualcomm has the ability to exclude
    10   competition.” Apple and the CMs need only prove one of these two options, and
    11   Apple and the CMs have included language in their proposed instructions that
    12   makes this clear. Image Tech. Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195,
    13   1202 (9th Cir. 1997) (“Monopoly power is ‘the power to control prices or exclude
    14   competition.’” (emphasis added)).
    15         Apple and the CMs also object to this proposed instruction on the ground
    16   that it commits the “Cellophane fallacy,” which is an error of logic that “[t]he
    17   existence of significant substitution in the event of further price increases or even
    18   at the current price does not tell us whether the defendant already exercises
    19   significant market power.” United States v. Oracle Corp., 331 F. Supp. 2d 1098,
    20   1121 (N.D. Cal. 2004) (quoting Eastman Kodak Co. v. Image Tech. Servs., Inc.,
    21   504 U.S. 451, 471 (1992)). Qualcomm’s proposed instruction states that “evidence
    22   that Qualcomm would lose a substantial amount of sales if it raised prices
    23   substantially” might be evidence that Qualcomm does not have monopoly power.
    24   However, this instruction fails to consider the fact that Qualcomm’s prices may
    25   already be pricing as a monopolist. Apple and CM’s proposed instruction attempts
    26

    27    EXHIBIT G: QUALCOMM’S                  -141-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100502 Page 150
                                    of 206




     1   to correct this potential error by stating that “evidence that Qualcomm would lose a
     2   substantial amount of sales if it raised prices substantially above the competitive
     3   level” might be evidence that Qualcomm did not have monopoly power. See
     4   Apple and the CMs’ Proposed Jury Instruction No. 17.
     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -142-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100503 Page 151
                                    of 206




     1           QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 53
     2   SECTION 2 OF THE SHERMAN ACT—MONOPOLIZATION—WILLFUL
     3           ACQUISITION OR MAINTENANCE OF MONOPOLY POWER
     4           The next element Apple and the CMs must prove is that Qualcomm willfully
     5   acquired or maintained monopoly power through anticompetitive acts or practices.
     6   Anticompetitive acts are acts, other than competition on the merits, that have the
     7   effect of preventing or excluding competition or frustrating the efforts of other
     8   companies to compete for customers within the relevant market. Harm to
     9   competition is to be distinguished from harm to a single competitor or group of
    10   competitors, which does not necessarily constitute harm to competition. Some
    11   examples of harm to competition include increased prices, decreased production
    12   levels, and reduced quality.
    13           Mere possession of monopoly power, if lawfully acquired, does not violate
    14   the antitrust laws. The acquisition or maintenance of monopoly power by
    15   supplying better products or services, possessing superior business skills, or
    16   because of luck, is not unlawful.
    17           A monopolist may compete aggressively without violating the antitrust laws,
    18   and a monopolist may charge monopoly prices without violating the antitrust laws.
    19   A monopolist’s conduct only becomes unlawful where it involves anticompetitive
    20   acts.
    21           The difference between anticompetitive conduct and conduct that has a
    22   legitimate business purpose can be difficult to determine. This is because all
    23   companies have a desire to increase their profits and increase their market share.
    24   These goals are an essential part of a competitive marketplace, and the antitrust
    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -143-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100504 Page 152
                                    of 206




     1   laws do not make these goals—or the achievement of these goals—unlawful, as
     2   long as a company does not use anticompetitive means to achieve these goals.
     3         In determining whether Qualcomm’s conduct was anticompetitive or
     4   whether it was legitimate business conduct, you should determine whether the
     5   conduct is consistent with competition on the merits, whether the conduct provides
     6   benefits to consumers, and whether the conduct would make business sense apart
     7   from any effect it has on excluding competition or harming competitors.
     8         For example, suppose there are five firms that make printers for home
     9   computers and that these printers comprised a relevant product market. Suppose
    10   also that Firm A developed a more efficient manufacturing process that allowed it
    11   to sell profitably at a lower price than its competitors. If Firm A grew its market
    12   share and achieved monopoly power by selling profitably at a lower price, it would
    13   not be unlawful for Firm A to achieve monopoly power in this way. Developing
    14   more efficient processes and developing the ability to sell profitably at lower prices
    15   is competition on the merits and benefits consumers, and it therefore is not
    16   anticompetitive conduct even if it has a negative effect on competitors.
    17         Similarly, in the same example, suppose Firm B developed and patented a
    18   revolutionary new printer and consumers so preferred Firm B’s printer that Firm B
    19   achieved monopoly power. It would not be unlawful for Firm B to achieve
    20   monopoly power in this way. Firm B “built a better mousetrap,” which is
    21   competition on the merits and benefits consumers, and it therefore is not
    22   anticompetitive conduct.
    23         By contrast, in the same example, suppose not only that Firm C makes
    24   printers, but also that Firm C is the world’s only manufacturer of computers and
    25   that there are barriers to entry in the computer market such that no other firm will
    26

    27    EXHIBIT G: QUALCOMM’S                 -144-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100505 Page 153
                                    of 206




     1   be able to enter that market. Suppose also that Firm C altered its computers in
     2   such a way that only Firm C’s printers would work with its computers, and that the
     3   alteration does not improve the design of Firm C’s computers or provide any
     4   benefits to competition or consumers. The only effect of the alteration is to
     5   exclude competing printer makers from the marketplace. It would be unlawful for
     6   Firm C to achieve monopoly power in the printer market in this way.
     7         As these examples show, the acts or practices that result in the acquisition or
     8   maintenance of monopoly power must represent something more than the conduct
     9   of business that is part of the normal competitive process or commercial success.
    10   They must represent conduct that has made it very difficult or impossible for
    11   competitors to compete and that was taken for no legitimate business reason. You
    12   may not find that a company willfully acquired or maintained monopoly power
    13   through anticompetitive means if it has acquired or maintained that power solely
    14   through the exercise of superior foresight and skill; or because of natural
    15   advantages such as unique geographic access to raw materials or markets; or
    16   because of economic or technological efficiency, including efficiency resulting
    17   from scientific research; or by obtaining a lawful patent or patents; or because
    18   changes in cost or consumer preference have driven out all but one supplier; or
    19   because the market is so limited that it is impossible to efficiently produce the
    20   product except by a plant large enough to supply the whole demand.
    21         If you find that Apple and the CMs have proven by a preponderance of the
    22   evidence that Qualcomm willfully acquired or maintained monopoly power
    23   through anticompetitive acts, then you must consider whether Apple and the CMs
    24   have proved the remaining elements of these claims. If, however, you find that
    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -145-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100506 Page 154
                                    of 206




     1   Apple and the CMs did not prove this element by a preponderance of the evidence,
     2   then you must find for Qualcomm against Apple and the CMs on these claims.
     3

     4

     5   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 123
     6   (2016 Edition)
     7   Given _____________________
     8   Denied ____________________
     9   Withdrawn _________________
    10   Modified ___________________
    11                           APPLE AND CMS’ OBJECTIONS
    12         Apple and the CMs object to the inclusion of the “five firms” example as
    13   confusing, irrelevant, prejudicial, and likely to mislead the jury. The convoluted
    14   scenarios described in this instruction are not relevant to the facts of this case,
    15   making the examples far more likely to confuse jurors than to aid in their
    16   understanding of the underlying legal issues in this case. The examples offered
    17   show only one way a firm might engage in anticompetitive conduct while
    18   possessing monopoly power, creating a possible perception that the conduct
    19   described in the example is the only way a monopolist might engage in unlawful
    20   conduct. If the “five firms” example were used, the jury could be confused and
    21   substantially misled about the parameters of what it may consider when assessing
    22   whether a company had monopoly power.
    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -146-               CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100507 Page 155
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 54
     2     SECTION 2 OF THE SHERMAN ACT—UNILATERAL REFUSAL TO
     3                            DEAL WITH A COMPETITOR
     4         Under Section 2 of the Sherman Act, ordinarily, a company may deal or
     5   refuse to deal with whomever it pleases, as long as it acts independently. Even a
     6   company with monopoly power in a relevant market has no general duty to
     7   cooperate with its business rivals and ordinarily may refuse to deal with them.
     8         Considering all of the facts and circumstances, you must decide whether any
     9   refusal to deal was motivated solely by an anticompetitive intent. A refusal to deal
    10   with a competitor constitutes anticompetitive conduct only where the refusal is
    11   contrary to the short-run best interest of Qualcomm, and where it makes sense for
    12   Qualcomm only because it harms competitors and helps Qualcomm achieve or
    13   maintain monopoly power in the long run.
    14         A refusal to deal that is based in part on legitimate business reasons does not
    15   violate the antitrust laws, even if it is also motivated by the desire to harm
    16   competitors or does in fact harm competitors. In general, the desire to maintain
    17   monopoly power or to block entry of competitors is not a legitimate business
    18   purpose. A legitimate business purpose is one that benefits the actor regardless of
    19   any harmful effect on competitors, such as a purpose to promote efficiency or
    20   quality, offer a better product or service, or increase short-run profits. In other
    21   words, if the refusal to deal results in or is expected to result in short-run or long-
    22   run benefits to Qualcomm—such as more profits, reduction of costs, a higher
    23   market share, or avoiding the loss of customers—then it is not anticompetitive and
    24   you must find for Qualcomm on this element. On the other hand, if the refusal to
    25   deal hurts Qualcomm in the short-run, and is undertaken only because Qualcomm
    26

    27    EXHIBIT G: QUALCOMM’S                   -147-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100508 Page 156
                                    of 206




     1   expects it to harm competitors and enhance its monopoly power in the long run,
     2   then you must find for Apple and the CMs on this element.
     3         In the patent context, a patent holder’s unilateral refusal to license a patent is
     4   ordinarily not properly viewed as exclusionary conduct. A patent holder’s desire
     5   to exclude others from use of its patented technology without more is a
     6   presumptively valid business justification.
     7

     8

     9   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 129, 219
    10   (2016 Edition)
    11   Given _____________________
    12   Denied ____________________
    13   Withdrawn _________________
    14   Modified ___________________
    15                          APPLE AND CMS’ OBJECTIONS
    16         Apple and the CMs object to this instruction as inapplicable to any claims
    17   involved in this case and therefore highly likely to confuse and mislead the jury.
    18         Qualcomm’s liability under Section 2 of the Sherman Act does not stand or
    19   fall on whether it unlawfully refuses to license competitors, conduct which Apple
    20   and CMs allege is a part of Qualcomm’s overall anticompetitive scheme. Rather,
    21   the anticompetitive conduct alleged must be viewed in the aggregate. See Free
    22   Freehand Corp. v. Adobe Sys., 852 F. Supp. 2d 1171 (N.D. Cal. 2012) (Koh, J.)
    23   (“Thus, the Court analyzes the alleged anticompetitive practices below to
    24   determine whether, in the aggregate, they tend to reduce competition and maintain
    25   Adobe’s monopoly power.”); Anaheim v. So. Cal. Edison Co., 955 F.2d 1373 (9th
    26

    27    EXHIBIT G: QUALCOMM’S                  -148-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100509 Page 157
                                    of 206




     1   Cir. 1992) (“In so doing, we agree that it would not be proper to focus on specific
     2   individual acts of an accused monopolist while refusing to consider their overall
     3   combined effect. At the same time, if all we are shown is a number of perfectly
     4   legal acts, it becomes much more difficult to find overall wrongdoing. Similarly, a
     5   finding of some slight wrongdoing in certain areas need not by itself add up to a
     6   violation. We are not dealing with a mathematical equation. We are dealing with
     7   what has been called the ‘synergistic effect’ of the mixture of the elements.”).
     8   Apple and the CMs object to this instruction as misleading in that it encourages the
     9   jury to view Qualcomm’s refusal to license competitors in isolation rather than as a
    10   piece of a broader anticompetitive scheme.
    11         Furthermore, the last paragraph that Qualcomm added to the Instruction
    12   regarding a patent owner’s conduct is misleading and prejudicial because it does
    13   not acknowledge that the antitrust claims in this case involve SEPs and does not
    14   account for the FRAND commitment Qualcomm undertook by participating in
    15   SSOs. The desire of a SEP owner with a FRAND commitment to exclude others
    16   from use of its patented technology is not a presumptively valid business
    17   justification. This instruction should not be given for the same reason that the
    18   Court should decline to provide Qualcomm’s proposed introduction to the
    19   intersection of patent laws and antitrust laws. In the event that the Court thinks
    20   such an instruction is proper, Apple and CMs request that the following language
    21   be appended to the end of the instruction:
    22         Although companies are usually allowed to refuse to license a patent,
               Qualcomm is a party to agreements by standard-setting organizations,
    23
               which require Qualcomm to license its SEPs on fair, reasonable, and
    24         nondiscriminatory terms. The agreements are policies that require
               Qualcomm to license its SEPs to modem chip suppliers.
    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -149-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100510 Page 158
                                    of 206




     1   Fed. Trade Comm’n v. Qualcomm, 17-cv-00220-LHK, 2018 WL 5848999, at *15
     2   (N.D. Cal. Nov. 6, 2018) (“[A]s a matter of law, the TIA and ATIS IPR policies
     3   both require Qualcomm to license its SEPs to modem chip suppliers.”).
     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S               -150-            CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100511 Page 159
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 55
     2          SECTION 2 OF THE SHERMAN ACT—SHAM LITIGATION
     3         The Constitution ensures the right of everybody, whether acting alone or in
     4   combination or agreement with others, to petition or appeal to the courts for
     5   judicial action, recognizing that when people do so, they will naturally seek
     6   judicial action that favors them and also may be unfavorable to others. The law
     7   provides that the right to use the courts to seek judicial action is an important right,
     8   and that the exercise of that right does not normally violate the antitrust laws.
     9         Qualcomm did not violate the antitrust laws by suing the CMs unless the suit
    10   was a sham. To prove that this litigation is a sham, and that the litigation thus can
    11   be the basis for their antitrust claims, the CMs must prove two things: (1) that
    12   Qualcomm’s suit was objectively baseless; and (2) the baseless suit must have
    13   been an attempt to harass or interfere directly with the business relationships of one
    14   or more competitors through the use of governmental process as opposed to
    15   through the outcome of the suit.
    16         A lawsuit is objectively baseless only if no reasonable litigant could
    17   realistically expect to win. In other words, if someone in Qualcomm’s position
    18   could have had a reasonable belief that there was a realistic chance of winning, the
    19   suit was not objectively baseless.
    20         If you find that Qualcomm’s suit was not objectively baseless, then you do
    21   not need to consider whether Qualcomm’s lawsuit was an attempt to harass or
    22   interfere with the business relationships of one or more competitors. Instead, you
    23   must find for Qualcomm and against the CMs on the CMs’ charges that Qualcomm
    24   violated the Sherman Act by pursuing a lawsuit.
    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -151-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100512 Page 160
                                    of 206




     1         If, however, you find that Qualcomm’s lawsuit was objectively baseless,
     2   then you must determine whether Qualcomm’s primary objective in bringing the
     3   lawsuit was to hurt competitors of Qualcomm by bringing or continuing the
     4   lawsuit regardless of the ultimate outcome of the lawsuit, or whether Qualcomm’s
     5   primary objective was to obtain the relief sought in the suit.
     6         In determining Qualcomm’s purpose, you may consider whatever direct
     7   evidence of Qualcomm’s motivation for bringing the lawsuit is available to you.
     8   Of course, you also may consider circumstantial evidence of Qualcomm’s true
     9   purpose.
    10         If you find that no reasonable person could have realistically expected to
    11   succeed in a suit such as the one Qualcomm brought or maintained against the
    12   CMs, and that Qualcomm’s primary purpose in bringing or continuing it was to
    13   inflict harm on competitors of Qualcomm caused by the suit itself, as opposed to
    14   the relief sought, then you must next consider whether Qualcomm’s actions in
    15   bringing the suit constitute a violation of Section 2 the Sherman Act, that is,
    16   whether the remaining elements of the CMs’ claims have been proven.
    17

    18

    19   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 345-46
    20   (2016 Edition)
    21   Given _____________________
    22   Denied ____________________
    23   Withdrawn _________________
    24   Modified ___________________
    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -152-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100513 Page 161
                                    of 206




     1                          APPLE AND CMS’ OBJECTIONS
     2         Apple and the CMs object to Qualcomm’s proposed instruction on sham
     3   litigation as irrelevant to the case and therefore likely to mislead the jury. This
     4   instruction is prejudicial because it is inapposite. None of the claims or defenses in
     5   this case involves reference to the Noerr Pennington doctrine; nor has any party
     6   alleged that the claims brought in this case or any other adjudicative action fall into
     7   the “sham” exception to that doctrine. See generally Clipper Exxpress v. Rocky
     8   Mountain Motor Tariff Bureau, Inc., 690 F.2d 1240 (9th Cir. 1982). Qualcomm’s
     9   instruction was written for circumstances in which the jury would need to decide
    10   whether a petition in an adjudicative body constitutes a “sham litigation” to
    11   overcome the Noerr Pennington doctrine. Because no party claims application of
    12   Noerr Pennington, and therefore no party is claiming that the claims in this case
    13   constitute “sham litigation,” including this instruction would be confusing and
    14   likely mislead the jury.
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -153-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100514 Page 162
                                    of 206




     1

     2

     3

     4

     5

     6              ANTITRUST LAW CAUSATION AND DAMAGES
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27   EXHIBIT G: QUALCOMM’S            -154-          CASE NO. 3:17-CV-0108-GPC-MDD
         PROPOSED JURY INSTRUCTIONS
    28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100515 Page 163
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 56
     2          CLAYTON ACT SECTION 4 AND THE CARTWRIGHT ACT
     3                  REQUIREMENTS—INJURY AND CAUSATION
     4         If you find that Qualcomm has violated Sections 1 or 2 of the Sherman Act
     5   or Sections 16720 or 16727 of the Cartwright Act, then you must decide if the
     6   CMs are entitled to recover damages from Qualcomm.
     7         The CMs are entitled to recover damages for an injury to their business or
     8   property if they can establish three elements of injury and causation by a
     9   preponderance of the evidence:
    10         1.     The CMs were in fact injured as a result of the alleged violation of
    11                Sections 1 or 2 of the Sherman Act or Sections 16720 or 16727 of the
    12                Cartwright Act;
    13         2.     The alleged illegal conduct was a material cause of the CMs’ injury;
    14                and
    15         3.     The CMs’ injury is an injury of the type that the antitrust laws were
    16                intended to prevent.
    17         The first element is sometimes referred to as “injury in fact” or “fact of
    18   damage.” For the CMs to establish that they are entitled to recover damages, they
    19   must prove that they were injured as a result of Qualcomm’s alleged violation of
    20   the antitrust laws. Proving the fact of damage does not require the CMs to prove
    21   the dollar value of their injury. It requires only that the CMs prove that they were
    22   in fact injured by Qualcomm’s alleged antitrust violation. If you find that the CMs
    23   have established that they were in fact injured, you may then consider the amount
    24   of the CMs’ damages. It is important to understand, however, that injury and
    25   amount of damage are different concepts and that you cannot consider the amount
    26

    27    EXHIBIT G: QUALCOMM’S                 -155-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100516 Page 164
                                    of 206




     1   of damage unless and until you have concluded that the CMs have established that
     2   they were in fact injured.
     3         The CMs must also offer evidence that establishes by a preponderance of the
     4   evidence that Qualcomm’s alleged illegal conduct was a material cause of the
     5   CMs’ injury. This means that the CMs must have proved that some damage
     6   occurred to them as a result of Qualcomm’s alleged antitrust violation, and not
     7   some other cause. The CMs are not required to prove that Qualcomm’s alleged
     8   antitrust violation was the sole cause of their injury; nor need the CMs eliminate all
     9   other possible causes of injury. It is enough if the CMs have proved that the
    10   alleged antitrust violation was a material cause of their injury.
    11         Finally, the CMs must establish that their injury is the type of injury that the
    12   antitrust laws were intended to prevent. This is sometimes referred to as “antitrust
    13   injury.” If the CMs’ injuries were caused by a reduction in competition, acts that
    14   would lead to a reduction in competition, or acts that would otherwise harm
    15   consumers, then the CMs’ injuries are antitrust injuries. On the other hand, if the
    16   CMs’ injuries were caused by heightened competition, the competitive process
    17   itself, or by acts that would benefit consumers, then the CMs’ injuries are not
    18   antitrust injuries and the CMs may not recover damages for those injuries under the
    19   antitrust laws.
    20

    21

    22   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 300-01
    23   (2016 Edition); Judicial Council of California Civil Jury Instructions
    24   (2019 Edition) No. 3440; Kolling v. Dow Jones & Co., 137 Cal. App. 3d 709, 723-
    25   24 (1982)
    26

    27    EXHIBIT G: QUALCOMM’S                  -156-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100517 Page 165
                                    of 206




     1   Given _____________________
     2   Denied ____________________
     3   Withdrawn _________________
     4   Modified ___________________
     5                          APPLE AND CMS’ OBJECTIONS
     6         Apple and the CMs object to Qualcomm’s instruction as incomplete and
     7   therefore likely to confuse or mislead the jury. Given that direct purchasers (the
     8   CMs) and an indirect purchaser (Apple) will be trying their cases against
     9   Qualcomm together, Qualcomm’s proposed instruction is incomplete because it
    10   does not instruct the jury that, when determining whether the CMs have been
    11   injured, the jury may not consider whether the CMs recouped all or part of the
    12   alleged overcharges by passing on any amounts to Apple or their other customers.
    13   Absent such an instruction, there is a real danger that the jury will be confused and,
    14   in contravention of the law, fail to find injury by considering evidence that the
    15   CMs received payments from Apple or its other customers. Qualcomm should not
    16   be allowed to benefit from the jury’s potential confusion.
    17         The law is settled that direct purchasers—such as the CMs—are injured
    18   when they pay “money wrongfully induced,” and their “damages are established
    19   by the amount of the overcharge.” Hawaii v. Standard Oil Co. of Cal., 405 U.S.
    20   251, 262 n.14 (1972). Thus, under Section 4 of the Clayton Act, “courts will not go
    21   beyond the fact of th[e] [overcharge] injury to determine whether the victim of the
    22   overcharge has partially recouped its loss in some other way.” Id.; see also S. Pac.
    23   Co. v. Darnell-Taenzer Lumber Co., 245 U.S. 531, 534 (1918) (“The plaintiffs
    24   suffered losses [in] the amount of the [overcharge] when they paid [it]. Their claim
    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -157-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100518 Page 166
                                    of 206




     1   accrued at once in the theory of the law and it does not inquire into later events.”
     2   (citation omitted)).
     3         As such, evidence that the CMs may have recouped all or part of
     4   Qualcomm’s unlawful overcharges by, among other things, passing on those
     5   overcharges to their customers, including Apple, is legally irrelevant to whether
     6   they suffered injury. Hanover Shoe, Inc. v. United Shoe Mach. Corp., 392 U.S.
     7   481, 494 (1968) (holding that antitrust defendants are prohibited from raising as a
     8   defense that direct purchaser plaintiffs passed-on or otherwise recouped all or some
     9   of defendants’ overcharges by passing-on those overcharges to their customers).
    10   See also, e.g., Meijer, Inc. v. Abbott Labs., 251 F.R.D. 431, 433 (N.D. Cal. 2008)
    11   (“[W]hen a seller overcharges a buyer . . . , the fact that the buyer raises the price
    12   for its own product, thereby passing on the overcharge to its customers and
    13   avoiding a loss in profit, has no bearing on the issue of whether the buyer has
    14   suffered an injury . . . . [D]amages are appropriate to the extent the buyer was
    15   overcharged, and must be measured accordingly.”); In re Apple iPod iTunes
    16   Antitrust Litig., No. C 05-00037, 2011 WL 5864036, at *4 (N.D. Cal. Nov. 22,
    17   2011) (in antitrust action, rejecting defendant’s pass-on-overcharge defense on
    18   motion for class certification); Braintree Labs, Inc. v. McKesson Corp., No. 11-
    19   80233, 2011 WL 5025096, at *3 (N.D. Cal. Oct. 20, 2011) (“The Supreme Court
    20   has made it clear that in an antitrust suit, a plaintiff’s alleged benefit from a
    21   defendant’s anti-competitive behavior because the plaintiff ‘passed on’ any
    22   overcharge is not relevant to whether the plaintiff suffered a cognizable antitrust
    23   injury.” (citation omitted)).
    24         There is nothing improper about clearly instructing the jury that they may
    25   not discount injury or damages to the CMs in light of any recoupment. Such an
    26

    27    EXHIBIT G: QUALCOMM’S                   -158-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100519 Page 167
                                    of 206




     1   instruction is particularly necessary in this case given the nature of the parties’
     2   claims, where evidence of the CMs’ commercial relationship with and payments
     3   from Apple, its customer, will certainly be introduced.
     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -159-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100520 Page 168
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 57
     2     CLAYTON ACT SECTION 4 REQUIREMENTS—INTRODUCTION—
     3                              BUSINESS OR PROPERTY
     4         Apple and the CMs each must establish that the injury it claims to have
     5   suffered was an injury to its business or property. The term “business” includes
     6   any commercial interest or venture. Apple and the CMs have been injured in their
     7   business if you find that they have suffered injury to any of their commercial
     8   interests or enterprises as a result of the alleged antitrust violation. The term
     9   property includes anything of value Apple and the CMs own, possess, or in which
    10   Apple and the CMs have a protectible legal interest. Apple and the CMs have been
    11   injured in their property if you find that anything of value that they own, possess,
    12   or have a legal interest in has been damaged as a result of the alleged antitrust
    13   violation. Apple and the CMs have been injured in their property if you find that
    14   they have paid an inflated price for goods, services, any legal interest of value, or
    15   have lost money as a result of the alleged antitrust violation.
    16

    17

    18   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 303
    19   (2016 Edition); Cal. Bus. & Prof. Code § 16750
    20   Given _____________________
    21   Denied ____________________
    22   Withdrawn _________________
    23   Modified ___________________
    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -160-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100521 Page 169
                                    of 206




     1                           APPLE AND CMS’ OBJECTIONS
     2         Apple objects Qualcomm’s failure to include the proper standard of injury
     3   with respect to Apple. This instruction incorrectly states that “Apple and the CMs
     4   must establish that the injury it claims to have suffered was an injury to its business
     5   or property.” However, as explained supra, because Apple seeks an injunction
     6   pursuant to Clayton Act Section 16, Apple “need only demonstrate a significant
     7   threat of injury” from an impending or contemporary antitrust violation. Zenith
     8   Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 130 (1969). Apple
     9   therefore objects to Qualcomm’s omission of this language from its proposed jury
    10   instructions respectfully refers the Court to Apple and the CMs’ Proposed
    11   Instruction No. 39, which includes the proper respective standards for injury to
    12   business or property.
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -161-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100522 Page 170
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 58
     2          ANTITRUST DAMAGES—INTRODUCTION AND PURPOSE
     3         If you find a violation of the antitrust laws and that this violation caused
     4   injury to the CMs, then you must determine the amount of damages, if any, the
     5   CMs are entitled to recover. Apple does not seek damages for its antitrust claim.
     6         It is important to understand, however, that injury and amount of damages
     7   are different concepts and that you cannot consider the amount of damage unless
     8   and until you have concluded that the CMs have established that they were in fact
     9   injured. The fact that I am giving you instructions concerning the issue of the
    10   CMs’ damages does not mean that I believe the CMs should, or should not, prevail
    11   in this case. If you reach a verdict for Qualcomm on the issue of liability on the
    12   CMs’ antitrust claims, you should not consider the issue of damages for the CMs,
    13   and you may disregard the damages instruction that I am about to give.
    14         The law provides that the CMs should be fairly compensated for all damages
    15   to their business or property that were a direct result or likely consequence of the
    16   conduct that you have found to be unlawful under Sections 1 and 2 of the Sherman
    17   Act and Sections 16720 and 16727 of the Cartwright Act.
    18         Antitrust damages are only compensatory, meaning their purpose is to put an
    19   injured plaintiff as near as possible in the position in which it would have been had
    20   the alleged antitrust violation not occurred. The law does not permit you to award
    21   damages to punish a wrongdoer—what we sometimes refer to as punitive
    22   damages—or to deter particular conduct in the future. Furthermore, you are not
    23   permitted to award to the CMs an amount for attorneys’ fees or the costs of
    24   maintaining this lawsuit.
    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -162-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100523 Page 171
                                    of 206




     1   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 300-01, 304
     2   (2016 Edition)
     3   Given _____________________
     4   Denied ____________________
     5   Withdrawn _________________
     6   Modified ___________________
     7                           APPLE AND CMS’ OBJECTIONS
     8          The CMs object to Qualcomm’s unnecessary and illogical deviation from
     9   the ABA model instruction. Qualcomm has copied over this sentence from
    10   Qualcomm’s “injury and causation” instruction into the second paragraph of this
    11   proposed instruction on damages: “It is important to understand, however, that
    12   injury and amount of damages are different concepts and that you cannot consider
    13   the amount of damage unless and until you have concluded that the CMs have
    14   established that they were in fact injured.” There is no basis for this deviation
    15   from the ABA model instructions, and Qualcomm’s alteration should be rejected.
    16          First, because the sentence also appears in the “injury and causation”
    17   instruction, it is repetitive and superfluous. There is no need to instruct the jury
    18   twice on exactly the same point, and doing so will likely confuse the jury into
    19   believing that it should place greater emphasis on this concept than any other. That
    20   is incorrect.
    21          Second, to the extent that Qualcomm is proposing to move the sentence to a
    22   damages instruction as opposed to an “injury and causation instruction,” Apple and
    23   the CMs also object. There is no reason to alter its placement from where the ABA
    24   has placed it in its model instructions. See ABA Model Instructions at 302. The
    25   statement is proper in that context, whereas it is confusing in the context of
    26

    27    EXHIBIT G: QUALCOMM’S                  -163-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100524 Page 172
                                    of 206




     1   damages (since, as Qualcomm acknowledges, injury and damages are different
     2   concepts). At the point when the jurors would be read this instruction, they will
     3   already have been instructed on their need to find injury, and this instruction just
     4   confusingly backtracks. This sentence belongs in its proper place in the instruction
     5   regarding injury and causation, and the Court should reject Qualcomm’s attempt to
     6   place undue emphasis on an element that stands on equal footing with other
     7   elements.
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -164-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100525 Page 173
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 59
     2      ANTITRUST DAMAGES—BASIS FOR CALCULATING DAMAGES
     3         You are permitted to make just and reasonable estimates in calculating the
     4   CMs’ damages. You are not required to calculate damages with mathematical
     5   certainty or precision. However, the amount of damages must have a reasonable
     6   basis in the evidence and must be based on reasonable, non-speculative
     7   assumptions and estimates. Damages may not be based on guesswork or
     8   speculation. The CMs must prove the reasonableness of each of the assumptions
     9   upon which the damages calculation is based.
    10         If you find that the CMs have provided a reasonable basis for determining
    11   damages, then you may award damages based on a just and reasonable estimate
    12   supported by the evidence.
    13         If you find that the CMs have failed to carry their burden of providing a
    14   reasonable basis for determining damages, then you may not award damages.
    15

    16

    17   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 307
    18   (2016 Edition); Judicial Council of California Civil Jury Instructions
    19   (2019 Edition) No. 3440
    20   Given _____________________
    21   Denied ____________________
    22   Withdrawn _________________
    23   Modified ___________________
    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -165-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100526 Page 174
                                    of 206




     1                           APPLE AND CMS’ OBJECTIONS
     2         It is black-letter law that, when determining whether the extent of the CMs’
     3   damages, the jury may not consider whether the CMs recouped all or part of the
     4   alleged overcharges by passing on any amounts to Apple or their other customers.
     5   The CMs object that Qualcomm’s proposed instruction is incomplete and
     6   confusing because it does not instruct the jury accordingly. Absent such an
     7   instruction, there is a danger that the jury may be confused and, in contravention
     8   with the law, discount its calculations of the CMs’ damages by considering
     9   evidence that the CMs received payments from Apple or its other customers. The
    10   likelihood of jury confusion is particularly high where evidence of Apple’s
    11   payments to, or commercial relationship with, the CMs will be presented to the
    12   jury. Qualcomm should not be allowed to benefit from the jury’s potential
    13   confusion.
    14         The law is settled that direct purchasers—such as the CMs—are injured
    15   when they pay “money wrongfully induced,” and their “damages are established
    16   by the amount of the overcharge.” Hawaii v. Standard Oil Co. of Cal., 405 U.S.
    17   251, 262 n.14 (1972). Thus, under Section 4 of the Clayton Act, “courts will not
    18   go beyond the fact of th[e] [overcharge] injury to determine whether the victim of
    19   the overcharge has partially recouped its loss in some other way.” Id.; see also S.
    20   Pac. Co. v. Darnell-Taenzer Lumber Co., 245 U.S. 531, 534 (1918) (“The
    21   plaintiffs suffered losses [in] the amount of the [overcharge] when they paid [it].
    22   Their claim accrued at once in the theory of the law and it does not inquire into
    23   later events.” (citation omitted)).
    24         As such, evidence that the CMs may have recouped all or part of
    25   Qualcomm’s unlawful overcharges by, among other things, passing on those
    26

    27    EXHIBIT G: QUALCOMM’S                 -166-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100527 Page 175
                                    of 206




     1   overcharges to their customers, including Apple, is legally irrelevant to whether
     2   they suffered injury. Hanover Shoe, Inc. v. United Shoe Mach. Corp., 392 U.S.
     3   481, 494 (1968) (holding that antitrust defendants are prohibited from raising as a
     4   defense that direct purchaser plaintiffs passed-on or otherwise recouped all or some
     5   of defendants’ overcharges by passing-on those overcharges to their customers).
     6   See also, e.g., Meijer, Inc. v. Abbott Labs., 251 F.R.D. 431, 433 (N.D. Cal. 2008)
     7   (“[W]hen a seller overcharges a buyer . . . , the fact that the buyer raises the price
     8   for its own product, thereby passing on the overcharge to its customers and
     9   avoiding a loss in profit, has no bearing on the issue of whether the buyer has
    10   suffered an injury . . . . [D]amages are appropriate to the extent the buyer was
    11   overcharged, and must be measured accordingly.”); In re Apple iPod iTunes
    12   Antitrust Litig., No. C 05-00037, 2011 WL 5864036, at *4 (N.D. Cal. Nov. 22,
    13   2011) (in antitrust action, rejecting defendant’s pass-on-overcharge defense on
    14   motion for class certification); Braintree Labs, Inc. v. McKesson Corp., No. 11-
    15   80233, 2011 WL 5025096, at *3 (N.D. Cal. Oct. 20, 2011) (“The Supreme Court
    16   has made it clear that in an antitrust suit, a plaintiff’s alleged benefit from a
    17   defendant’s anti-competitive behavior because the plaintiff ‘passed on’ any
    18   overcharge is not relevant to whether the plaintiff suffered a cognizable antitrust
    19   injury.” (citation omitted)).
    20         The CMs’ proposed instruction cures the omission in Qualcomm’s proposed
    21   instruction and should be accepted instead.
    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                   -167-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100528 Page 176
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 60
     2        ANTITRUST CLAIMS—CAUSATION AND DISAGGREGATION
     3         If you find that Qualcomm violated the antitrust laws and that the CMs were
     4   injured by that violation, the CMs are entitled to recover for such injury that was
     5   the direct result or likely consequence of the unlawful acts you find. The CMs
     6   bear the burden of showing that their injuries were caused by the alleged antitrust
     7   violation, as opposed to any other factors. If you find that the CMs’ alleged
     8   injuries were caused in part by the alleged antitrust violation and in part by other
     9   factors, then you may award damages only for that portion of the CMs’ alleged
    10   injuries that was caused by the alleged antitrust violation. The CMs may only
    11   recover for damages caused by the alleged antitrust violation.
    12         The CMs bear the burden of proving damages by a preponderance of the
    13   evidence, including apportioning damages between lawful and unlawful causes. If
    14   you find that the CMs were injured by the alleged antitrust violation, and there is a
    15   reasonable basis to apportion the CMs’ alleged injury between lawful and unlawful
    16   causes, then you may award damages.
    17         If you find that the CMs’ alleged injuries were caused by factors other than
    18   the alleged antitrust violation, then you must return a verdict for Qualcomm. If
    19   you find that there is no reasonable basis to apportion the CMs’ alleged injury
    20   between lawful and unlawful causes, or that apportionment can only be
    21   accomplished through speculation or guesswork, then you may not award any
    22   damages at all.
    23

    24

    25   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 310-11
    26

    27    EXHIBIT G: QUALCOMM’S                 -168-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100529 Page 177
                                    of 206




     1   (2016 Edition); Judicial Council of California Civil Jury Instructions
     2   (2019 Edition) No. 3440; County of Tuolumne v. Sonora Cmty. Hosp., 236 F.3d
     3   1148, 1160 (9th Cir. 2001)
     4   Given _____________________
     5   Denied ____________________
     6   Withdrawn _________________
     7   Modified ___________________
     8                           APPLE AND CMS’ OBJECTIONS
     9         The CMs object on the basis that Qualcomm’s jury instruction is incomplete
    10   and likely to confuse the jury, who may be led to believe that the CMs are required
    11   to apportion the CMs’ alleged injury among various anticompetitive activities.
    12   That is not the law, and the CMs’ proposed instruction on this point is clarifying
    13   and avoids the potential for confusion among the jurors, given that the CMs allege
    14   that Qualcomm engaged in a multi-faceted but interrelated scheme, with each of
    15   the parts making possible and reinforcing the effects of the others. The CMs’
    16   proposed addition to this instruction simply clarifies that if the jury finds
    17   Qualcomm violated the antitrust laws, and if it finds the CMs were injured, that the
    18   jury need not engage in parsing out the CMs’ injury among Qualcomm’s different
    19   anticompetitive acts. This is consistent with the notes to the model instructions
    20   which state that the CMs “need not allocate damages among those acts found to be
    21   unlawful.” Id. at 314 Notes (citing LePage’s Inc. v. 3M, 324 F.3d 141, 166 (3d
    22   Cir. 2003) and MCI Commc’ns Corp. v. AT&T, 708 F.2d 1081, 1163 (7th Cir.
    23   1983)).
    24         The duty of the jury in complicated antitrust cases is “to look at the whole
    25   picture and not merely at the individual figures in it,” and thus to give the plaintiffs
    26

    27    EXHIBIT G: QUALCOMM’S                  -169-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100530 Page 178
                                    of 206




     1   “the full benefit of their proof without tightly compartmentalizing the various
     2   factual components.” Cont’l Ore Co. v. Union Carbide & Carbon Corp. 370 U.S.
     3   690, 699 (1962) (quotation omitted). Thus, as the Ninth Circuit stated in a case
     4   involving multiple theories for a Section 2 violation, “it would not be proper to
     5   focus on specific individual acts of an accused monopolist while refusing to
     6   consider their overall combined effect.” City of Anaheim v. S. Cal. Edison Co.,
     7   955 F.2d 1373, 1376 (9th Cir. 1992). Courts thus do not require allocation of
     8   damages to particular anticompetitive acts. MCI Commc’ns Corp., 708 F.2d at
     9   1161. This rule prevents defendants from evading liability due to the complexity
    10   of their schemes: “Not requiring strict disaggregation of damages among the
    11   various unlawful acts of the defendant serves to prevent a defendant from profiting
    12   from his own wrongdoing and makes sense when damages arise from a series of
    13   unlawful acts intertwined with one another.” Id. (citing Bigelow v. RKO Radio
    14   Pictures, Inc., 327 U.S. 251, 264-65 (1946) (“It would be an inducement to make
    15   wrongdoing so effective and complete in every case as to preclude any recovery,
    16   by rendering the measure of damages uncertain.”). The CMs’ requested instruction
    17   follows this reasoning, the Supreme Court’s decisions, and the Note to the Model
    18   Rule. The additional sentence will prevent confusion among the jurors, and the
    19   Court should adopt it.
    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -170-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100531 Page 179
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 61
     2             CAUSATION AND DAMAGES—DAMAGES FOR TYING
     3                                  ARRANGEMENTS
     4         If you determine that there was an unlawful tying arrangement that caused
     5   some injury to the CMs, you must next consider the extent of the CMs’ damages.
     6   The CMs’ damages are measured by the difference between the price the CMs
     7   actually paid for the tied product and tying products and the sum of the prices at
     8   which the tied and tying products could have been obtained on the open market in
     9   the absence of the tie.
    10         You may award damages to the CMs only if the amount the CMs actually
    11   paid for both the tying and tied products is more than the combined fair market
    12   value of both the tying and tied products. For example, if Qualcomm discounted
    13   the price of the tying product, such that the price of the package was equal to or
    14   less than the fair market value of the package, the CMs are not entitled to recover
    15   damages, even if the price assigned to the tied product was greater than the price at
    16   which that product could have been obtained separately.
    17

    18

    19   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 313
    20   (2016 Edition); County of Tuolumne v. Sonora Cmty. Hosp., 236 F.3d 1148, 1160
    21   (9th Cir. 2001)
    22   Given _____________________
    23   Denied ____________________
    24   Withdrawn _________________
    25   Modified ___________________
    26

    27    EXHIBIT G: QUALCOMM’S                 -171-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100532 Page 180
                                    of 206




     1
                                APPLE AND CMS’ OBJECTIONS
               The CMs object on the basis that this instruction is incomplete, since it
     2
         focuses solely on tying damages. It does not instruct the jury on the measure of
     3
         damages relating to the CMs’ challenge to Qualcomm’s conduct as an
     4
         unreasonable restraint of trade under the rule of reason pursuant to Section 1, nor
     5
         does it instruct the jury on the measure of damages on the CMs’ monopolization
     6
         claim against Qualcomm under Section 2. The CMs’ proposed jury instructions
     7
         cure these defects, and should be adopted by the Court instead.
     8
               The CMs also object on the basis that Qualcomm asserts that damages in a
     9
         tying case are measured by reference to the “combined fair market value of both
    10
         the tying and tied products,” and that some offset against the overcharge on the tied
    11
         product must be taken into account when determining damages. Not so. Rather, it
    12
         is the law in the Ninth Circuit (and elsewhere) that damages are calculated only by
    13
         reference to the overcharge on the tied product. “Under ordinary circumstances,
    14
         [plaintiff’s] injury and damage, if any, would be the difference between the price
    15
         they paid for the [tied product] and what they might have been compelled to pay
    16
         for comparable goods.” Gray v. Shell Oil Co., 469 F.2d 742, 751 (9th Cir. 1972);
    17
         see also Pogue v. Int’l Indus., Inc., 524 F.2d 342, 344-45 (6th Cir. 1975) (“the
    18
         ordinary measure of damages would be the difference between the price actually
    19
         paid for the tied product and the price at which the product could have been
    20
         obtained on the open market”); Bell v. Cherokee Aviation Corp., 660 F.2d 1123,
    21
         1133 (6th Cir. 1981) (same); Northern v. McGraw-Edison Co., 542 F.2d 1336,
    22
         1347 (8th Cir. 1976) (same) (citing Siegel v. Chicken Delight, Inc., 448 F.2d 43, 52
    23
         (9th Cir. 1971); Carpa, Inc. v. Ward Foods, Inc., 536 F.2d 39 (5th Cir. 1976)
    24
         (same). This flows from the recognition that “[i]n the typical tying arrangement,
    25
         the victim’s injury lies in the higher prices that must be paid for the tied product as
    26

    27    EXHIBIT G: QUALCOMM’S                  -172-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100533 Page 181
                                    of 206




     1   a result of the seller’s economic power in the tying product market.” Pogue, 524
     2   F.2d at 344.
     3         The “package” measure that Qualcomm endorses, which includes taking into
     4   account any offset against the overcharge by the amount that the tying product
     5   price might rise in the absence of the tie, is the exception rather than the rule. It is
     6   also an exception that is inapplicable to the present circumstances. Qualcomm’s
     7   measure of damages may be appropriate where a seller has charged nothing (or a
     8   heavily discounted price) for the tying product, but has exploited the tying product
     9   through a substantial overcharge on the tied products. For example, in Siegel v.
    10   Chicken Delight, Inc., a franchiser granted franchises rights without collecting any
    11   direct franchise fees or royalties, but instead required franchisees to purchase
    12   certain tied products at inflated prices. The Ninth Circuit held that, under those
    13   circumstances, the defendant was entitled to an offset for reasonable value of the
    14   tying product given that there was no understanding the tying items (i.e. franchise
    15   rights) were to be given free of charge. Id. at 52. This is not the case here, where
    16   Qualcomm disavowed any discounting on the tying product to take into account
    17   the price of the tied product and indeed as alleged by the CMs, charges a
    18   supracompetitive price for the tying products.
    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                   -173-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100534 Page 182
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 62
     2            CAUSATION AND DAMAGES—MULTIPLE PLAINTIFFS
     3         If you award damages, you will be asked what sum of money would fairly
     4   and reasonably compensate each CM. If you find that more than one CM is
     5   entitled to recover damages, exercise caution to be sure that each CM is awarded
     6   damages only for its own injuries.
     7

     8

     9   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 326
    10   (2016 Edition); County of Tuolumne v. Sonora Cmty. Hosp., 236 F.3d 1148, 1160
    11   (9th Cir. 2001); Judicial Council of California Civil Jury Instructions
    12   (2019 Edition) No. 3933
    13   Given _____________________
    14   Denied ____________________
    15   Withdrawn _________________
    16   Modified ___________________
    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -174-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100535 Page 183
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 63
     2        CAUSATION AND DAMAGES—PLAINTIFFS’ PARTICIPATION
     3         A party who is of equal guilt in an unlawful contract to restrain trade cannot
     4   claim that it has been wronged by other parties who assisted or collaborated with it
     5   in the contract to restrain trade. If you find that the CMs were co-initiators of a
     6   contract to restrain trade or equally responsible for the acts of a contract to restrain
     7   trade, then the CMs are not entitled to recover damages for that period of time in
     8   which the CMs remained a party to the contract to restrain trade.
     9         However, the CMs are not prevented from collecting damages for injuries
    10   caused by an unlawful contract to restrain trade merely because that the CMs may
    11   have participated in the contract to restrain trade, so long as the CMs are not an
    12   equal participant in the contract to restrain trade. If you find that the CMs are an
    13   equal participant in the alleged unlawful scheme, the CMs are barred from
    14   collecting any damages. If you find that the CMs are a party to an unlawful
    15   contract to restrain trade but not an equal participant, you must consider both the
    16   benefits and the losses that the CMs realized as a result of that contract to restrain
    17   trade, and you may award damages only for that amount by which the losses
    18   exceeded the benefits.
    19

    20

    21   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 327
    22   (2016 Edition); County of Tuolumne v. Sonora Cmty. Hosp., 236 F.3d 1148, 1160
    23   (9th Cir. 2001)
    24   Given _____________________
    25   Denied ____________________
    26

    27    EXHIBIT G: QUALCOMM’S                  -175-               CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100536 Page 184
                                    of 206




     1   Withdrawn _________________
     2   Modified ___________________
     3                          APPLE AND CMS’ OBJECTIONS
     4          The CMs object to Qualcomm’s “equal guilt” instruction in its entirety. It is
     5   inappropriate for this case, and should be entirely excluded. There is no colorable
     6   argument Qualcomm can advance to support a theory that the CMs collaborated
     7   with Qualcomm to violate the antitrust laws, or that they were somehow equal
     8   partners in Qualcomm’s scheme. But this is what the law requires to find that an
     9   “equal guilt” defense applies. For example, Columbia Nitrogen Co. v. Royster Co.,
    10   451 F.2d 3, 15-16 (4th Cir. 1971), a case cited in the Notes of the very model
    11   instructions referenced by Qualcomm, ruled that “when parties of substantially
    12   equal economic strength mutually participate in the formulation and execution of
    13   the scheme and bear equal responsibility for the consequent restraint of trade, each
    14   is barred from seeking treble damages from the other.” And in Perma Life
    15   Mufflers, Inc. v. International Parts Corp., the Supreme Court rejected the defense
    16   where plaintiffs were, as the CMs are here, involuntary participants in “illegal
    17   arrangements formulated and carried out by others.” 392 U.S. 134, 139 (1968),
    18   overruled on other grounds by Copperweld Corp. v. Indep. Tube Corp., 467 U.S.
    19   752 (1984). This is true even though plaintiffs sought the agreements
    20   “enthusiastically” since plaintiffs accepted the restraints “solely because their
    21   acquiescence was necessary to obtain an otherwise attractive business
    22   opportunity.” Id. There, as here, the plaintiffs were not “active participants” in the
    23   anticompetitive acts, because “the illegal scheme was thrust upon them.” Id. at
    24   141.
    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -176-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100537 Page 185
                                    of 206




     1         The Supreme Court has denied the appropriateness of this defense in almost
     2   all cases except where a plaintiff’s “truly complete involvement and participation
     3   in a monopolistic scheme” might bar its cause of action. Perma Life, 392 U.S. at
     4   140 (emphasis added); see also ABA Model Jury Instructions in Civil Antitrust
     5   Cases at 330 (citing South-East Coal Co. v. Consolidation Coal Co., 434 F.2d 767,
     6   784 (6th Cir. 1970) for the proposition that a plaintiff “cannot recover if he was ‘a
     7   co-initiator of the conspiracy and equally responsible therefor’” (emphasis
     8   added)). Qualcomm cannot argue with a straight face that is the case here, where
     9   there is no allegation, and indeed there could be none, that the CMs participated
    10   equally in the formulation of Qualcomm’s commercial or licensing strategy in any
    11   way. This instruction would thus only encourage the jury to reach a verdict
    12   contrary to law, and should be denied in its entirety.
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -177-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100538 Page 186
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 64
     2                  DAMAGES ON MULTIPLE LEGAL THEORIES
     3         Each item of damages may be awarded only once, regardless of the number
     4   of legal theories alleged. The CMs may recover damages for allegedly excessive
     5   royalties only once under any of their legal theories.
     6

     7

     8   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     9   No. 3934
    10   Given _____________________
    11   Denied ____________________
    12   Withdrawn _________________
    13   Modified ___________________
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -178-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100539 Page 187
                                    of 206




     1

     2

     3

     4

     5

     6                          AFFIRMATIVE DEFENSES
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27   EXHIBIT G: QUALCOMM’S            -179-          CASE NO. 3:17-CV-0108-GPC-MDD
         PROPOSED JURY INSTRUCTIONS
    28   WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100540 Page 188
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 65
     2                  AFFIRMATIVE DEFENSES ARE NOT EVIDENCE
     3         I will now instruct you about the parties’ affirmative defenses. An
     4   “affirmative defense” is a party’s assertion of facts and arguments that, if true,
     5   would defeat another party’s claim. You must not interpret the fact that a party has
     6   asserted an affirmative defense as an admission of guilt or as evidence for any
     7   purpose. You must consider affirmative defenses to claims that you find to have
     8   been proved.
     9         For example, Alex claims Bob hit him. Bob denies it and says that, even if
    10   Bob hit Alex, Alex consented. A jury in that case must first determine whether
    11   Bob hit Alex. If the jury finds that Bob did not hit Alex, then the jury would not
    12   consider the affirmative defense of consent. If the jury finds that Bob hit Alex,
    13   then the jury would consider the affirmative defense of consent.
    14

    15

    16   Affirmative Defense, Black’s Law Dictionary (10th ed. 2014)
    17   Given _____________________
    18   Denied ____________________
    19   Withdrawn _________________
    20   Modified ___________________
    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -180-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100541 Page 189
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 66
     2                        AFFIRMATIVE DEFENSE—WAIVER
     3         As I will explain below, Qualcomm, Apple and the CMs each claim that
     4   they did not have to perform certain contract obligations because the other party to
     5   the contract gave up its right to performance of these obligations. This defense is
     6   called a waiver.
     7         To succeed, the party asserting waiver must prove both of the following by
     8   clear and convincing evidence:
     9         1.     That the other party knew the party asserting this defense was
    10                required to perform; and
    11         2.     That the other party freely and knowingly gave up its right to have the
    12                party asserting this defense perform these obligations.
    13         A waiver may be oral or written or may arise from conduct that shows that
    14   the other party gave up that right.
    15         If the party asserting this defense proves that the other party gave up its right
    16   to performance of these obligations, then the party asserting this defense was not
    17   required to perform these obligations.
    18         Qualcomm claims that Apple gave up its right to have Qualcomm perform
    19   under the BCPA. Qualcomm further claims that the CMs gave up their right to
    20   have Qualcomm perform its ETSI FRAND commitment with respect to the CMs
    21   and to perform under the SULAs.
    22         Apple claims that Qualcomm gave up its right to have Apple perform under
    23   the BCPA and the 2013 SOW and its right to recover against Apple for unjust
    24   enrichment and tortious interference.
    25

    26

    27    EXHIBIT G: QUALCOMM’S                   -181-            CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100542 Page 190
                                    of 206




     1         The CMs claim that Qualcomm gave up its right to have them perform under
     2   their SULAs and MSAs.
     3         You should not consider this defense with respect to any claim by any party
     4   unless the claim is identified in this instruction.
     5

     6

     7   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
     8   No. 336
     9   Given _____________________
    10   Denied ____________________
    11   Withdrawn _________________
    12   Modified ___________________
    13                           APPLE AND CMS’ OBJECTIONS
    14         Apple and the CMs object to Qualcomm’s proposed instruction on waiver.
    15   Qualcomm’s waiver instruction closely tracks CACI No. 336, but the instruction as
    16   written fails to account for the proper scope of the “waiver” defense, which applies
    17   more broadly than just to contract claims. Apple and CMs maintain that the jury
    18   should be instructed on waiver as a defense to non-breach of contract claims, such
    19   as Qualcomm’s Count I (tortious interference) and Count VIII (unjust enrichment),
    20   as well as the other claims. Under California law, “waiver requires the intentional
    21   relinquishment of a known right upon knowledge of the facts.” In re D.J., No
    22   B257573, 2015 WL 1142954, at *7 (Cal. Ct. App. Mar. 12, 2015). “Known
    23   right[s]” are not limited to those a party might assert under contract law. See, e.g.,
    24   Outboard Marine Corp. v. Sup. Ct., 124 Cal. Rptr. 852, 859 (Cal Ct. App. 1975)
    25   (“The doctrine of waiver is generally applicable to all the rights and privileged to
    26

    27    EXHIBIT G: QUALCOMM’S                   -182-            CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100543 Page 191
                                    of 206




     1   which a person is legally entitled, including those conferred by statute . . . .”); In re
     2   GVF Cannery, Inc., 202 B.R. 140, 144 (N.D. Cal. 1996) (applying California
     3   waiver doctrine to statutory rights). Therefore, Apple and the CMs have proposed
     4   an alternative version of this instruction that makes clear that it applies more
     5   broadly.
     6         Apple and the CMs also object to this instruction, as well as all other
     7   affirmative defense instructions other than Statute of Limitations and Failure to
     8   Mitigate, on the grounds that the affirmative defenses associated with each cause
     9   of action should not be referenced only at the end of the instructions. Apple and the
    10   CMs propose that the affirmative defenses that all parties assert in connection with
    11   each cause of action should be identified earlier in the instructions, closer to the
    12   recitations of the elements of the instructions. Otherwise, the jury may not fully
    13   understand that it should consider the affirmative defenses in connection with the
    14   various causes of action. Apple and the CMs have proposed this approach in its
    15   instructions, and requests that the Court adopt this approach. Apple and the CMs
    16   agree that affirmative defenses that relate to damages, such as Statute of
    17   Limitations and Failure to Mitigate, may be included at the end of the instructions.
    18         Apple and the CMs further object to the narrative descriptions of how the
    19   parties assert the defense of waiver in connection with their claims. These
    20   descriptions are incorrect and misstate the applicability of the waiver defense to
    21   Apple and the CMs’ claims. The Court should adopt Apple and the CMs’
    22   approach, which is to identify generally the affirmative defenses asserted by the
    23   parties in connection with each cause of action, without any narration.To the extent
    24   Qualcomm has omitted any defense asserted by Apple or the CMs from its
    25   proposed affirmative defense instructions, and the Court adopts Qualcomm’s
    26

    27    EXHIBIT G: QUALCOMM’S                   -183-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100544 Page 192
                                    of 206




     1   approach to the proposed instructions, Apple and the CMs reserve the right to
     2   request additions or other modifications to these instructions to reflect the defenses
     3   they assert
     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -184-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100545 Page 193
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 67
     2                AFFIRMATIVE DEFENSE—UNJUST ENRICHMENT
     3         Apple, Qualcomm and the CMs contend that certain claims against them are
     4   barred by the doctrine of unjust enrichment.
     5         To establish this defense, the party asserting the defense must prove by a
     6   preponderance of the evidence that:
     7         1.     Recovery by the party asserting the claim constitutes a benefit the
     8                party asserting the claim receives from the party asserting the defense;
     9                and
    10         2.     The retention of the benefit by the party asserting the claim at the
    11                expense of the party asserting the defense would be unjust.
    12         Qualcomm contends that the doctrine of unjust enrichment bars the CMs’
    13   claims for violation of the Sherman Act § 2, violation of the Sherman Act § 1,
    14   violation of the Cartwright Act, breach of FRAND, breach of the covenant of good
    15   faith and fair dealing implied in FRAND, negligent misrepresentation and breach
    16   of the SULAs.
    17         Apple contends that the doctrine of unjust enrichment bars Qualcomm’s
    18   claim for unjust enrichment.
    19         The CMs contend that the doctrine of unjust enrichment bars Qualcomm’s
    20   claims for breach of the SULAs and breach of the MSAs.
    21

    22

    23   See In re Nat’l W. Life Ins. Deferred Annuities Litig., 268 F.R.D. 652, 668 (S.D.
    24   Cal. 2010)
    25   Given _____________________
    26

    27    EXHIBIT G: QUALCOMM’S                 -185-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100546 Page 194
                                    of 206




     1   Denied ____________________
     2   Withdrawn _________________
     3   Modified ___________________
     4                           APPLE AND CMS’ OBJECTIONS
     5         Apple and the CMs object to this instruction as a misstatement of law and
     6   irrelevant for the jury’s consideration.
     7         First, Qualcomm has included jury instructions on unjust enrichment on the
     8   grounds that unjust enrichment claims are jury triable as of right. But unjust
     9   enrichment is an equitable claim that is for the Court, not the jury. (Apple and the
    10   CMs maintain that an advisory jury is appropriate and unjust enrichment claims
    11   should be presented to an advisory jury—Qualcomm’s position is that only claims
    12   with a jury right should be tried to a jury). The Ninth Circuit has held that the
    13   “cause of action for ‘unjust enrichment’” is “synonymous with ‘restitution.’”
    14   Astiana v. Hain Celestial Group, Inc., 783 F.3d 753, 762 (9th Cir. 2015); see also
    15   Chauffeurs, Teamsters and Helpers, Local No. 391 v. Terry, 494 U.S. 558, 570
    16   (1999); Shum v. Intel Corp., 630 F. Supp. 2d 1063, 1078 (N.D. Cal. 2009) (“There
    17   is little doubt that unjust enrichment is an equitable claim.”).
    18         Second, unjust enrichment is not properly asserted as an affirmative defense.
    19   Okada v. Whitehead, No. 815CV01449JLSKES, 2017 WL 1237969, at *5 (C.D.
    20   Cal. Apr. 4, 2017), aff'd, No. 17-56007, 2019 WL 92486 (9th Cir. Jan. 3, 2019)
    21   (“Unjust Enrichment: Whitehead raises the affirmative defense of “unjust
    22   enrichment,” but he provides no authorities holding that unjust enrichment is an
    23   affirmative defense under California law. Even if it were, it would fail for the
    24   reasons provided in subsection B below.”). Qualcomm’s citation, In re Nat’l W.
    25   Life Ins. Deferred Annuities Litig., 268 F.R.D. 652, 668 (S.D. Cal. 2010), does not
    26

    27    EXHIBIT G: QUALCOMM’S                     -186-           CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100547 Page 195
                                    of 206




     1   state that unjust enrichment is an affirmative defense. Unjust enrichment is a form
     2   of recovery as Apple has noted in previous briefing before this Court, it is not a
     3   stand alone cause of action, let alone an affirmative defense.
     4          Moreover, Qualcomm’s statement of the defense indicates that it wants to
     5   instruct the jury that it could decide not to award damages to a defendant under a
     6   legally cognizable theory because it would be unjust. Qualcomm identifies no case
     7   that stands for the proposition that a jury can be told that it can refuse to award
     8   damages because the damages award would be unjust.
     9   Lastly, Qualcomm’s instruction misstates the elements of an unjust enrichment
    10   theory of recovery. To the extent the Court determines it is appropriate to instruct
    11   the jury on an affirmative defense of unjust enrichment, Apple and the CMs
    12   request that the Court instruct the jury using the elements of unjust enrichment set
    13   forth in their Instruction No. 100.
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                  -187-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100548 Page 196
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 68
     2           AFFIRMATIVE DEFENSE—STATUTE OF LIMITATIONS
     3         Apple, Qualcomm and the CMs contend that certain claims against them
     4   were not filed within the time set by law. The party asserting this defense must
     5   prove the claim was untimely by a preponderance of the evidence.
     6         To succeed on this defense with respect to Apple’s claim under Section 2 of
     7   the Sherman Act, Qualcomm must prove that some or all of Apple’s claimed harm
     8   occurred before January 20, 2013. To succeed on this defense with respect to each
     9   of the CMs’ claims, Qualcomm must prove that some or all of the CMs’ claimed
    10   harm occurred before May 17, 2013.
    11         To succeed on this defense with respect to Qualcomm’s claim for tortious
    12   interference, Apple must prove that some or all of Qualcomm’s claimed harm
    13   occurred before January 20, 2015.
    14         To succeed on this defense with respect to each of Qualcomm’s claims, the
    15   CMs must prove that some or all of Qualcomm’s claimed harm occurred before
    16   May 17, 2013.
    17         The statute of limitations may be a partial defense, allowing recovery for
    18   damages that took place after the date set by law but preventing recovery for
    19   damages that took place before the date set by law.
    20         If you find that all of Apple’s claimed harm from Qualcomm occurred
    21   before January 20, 2013, then Apple should not be allowed any recovery. If you
    22   find that some, but not all, of Apple’s claimed harm from Qualcomm occurred
    23   before January 20, 2013, then Apple should only be allowed to recover for the
    24   portion of harm that took place after January 20, 2013.
    25

    26

    27    EXHIBIT G: QUALCOMM’S                -188-               CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100549 Page 197
                                    of 206




     1          If you find that all of the CMs’ claimed harm from Qualcomm occurred
     2   before May 17, 2013, then the CMs should not be allowed any recovery. If you
     3   find that some, but not all, of the CMs’ claimed harm from Qualcomm occurred
     4   before May 17, 2013, then the CMs should only be allowed to recover for the
     5   portion of harm that took place after May 17, 2013.
     6          If you find that all of Qualcomm’s claimed harm from Apple for tortious
     7   interference occurred before January 20, 2015, then Qualcomm should not be
     8   allowed any recovery. If you find that some, but not all, of Qualcomm’s claimed
     9   harm from Apple for tortious interference occurred before January 20, 2015, then
    10   Qualcomm should only be allowed to recover for the portion of harm that took
    11   place after January 20, 2015.
    12          If you find that all of Qualcomm’s claimed harm from the CMs occurred
    13   before May 17, 2013, then Qualcomm should not be allowed any recovery. If you
    14   find that some, but not all, of Qualcomm’s claimed harm from the CMs occurred
    15   before May 17, 2013, then Qualcomm should only be allowed to recover for the
    16   portion of harm that took place after May 17, 2013.
    17          You should not consider this defense with respect to any claim by any party
    18   unless it is identified in this instruction.
    19

    20

    21   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
    22   No. 338; Order Granting In Part And Denying In Part Apple’s Motion For Partial
    23   Summary Judgment On Second Amended Counterclaim For Tortious Interference
    24   With Contract As Time-Barred (ECF 729)
    25   Given _____________________
    26

    27    EXHIBIT G: QUALCOMM’S                    -189-         CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100550 Page 198
                                    of 206




     1   Denied ____________________
     2   Withdrawn _________________
     3   Modified ___________________
     4                           APPLE AND CMS’ OBJECTIONS
     5         Apple and the CMs object to Qualcomm’s instruction as incomplete,
     6   confusing, and incorrect.
     7         First, Qualcomm’s instruction states that Apple must prove that it is not
     8   liable for tortious interference that occurred prior to January 20, 2015. But the
     9   Court already ruled that any tortious interference that occurred prior to January 20,
    10   2015, is barred by the statute of limitations. See Order Granting in Part and
    11   Denying in Part Apple’s Mot. for Summary Judgment at 2, Nov. 08, 2018 (ECF
    12   No. 729). Therefore, the Court should adopt Apple’s approach, which is to instruct
    13   the jury that the Court has already found that Qualcomm cannot recover for
    14   tortious interference that predates January 20, 2015. Qualcomm’s instruction also
    15   fails to note that, under the four-year statute of limitations for breach of contract
    16   claims, Qualcomm is barred from recovering for any harm, including damages for
    17   such harm, that Apple proves occurred prior to January 20, 2013. Second,
    18   Qualcomm fails to include the three-year statute of limitations applicable to its
    19   unjust enrichment claims. California Code of Civil Procedure § 338(d); Fed.
    20   Deposit Ins. Corp. v. Dintino, 84 Cal. Rptr. 3d 38, 50-52 (Cal. Ct. App. 2008).
    21   Among other things, not including these instructions may cause juror confusion
    22   and imply there is no limit on the damages that can be awarded against Apple.
    23         Qualcomm’s instruction also is incorrect with respect to the statute of
    24   limitations for breach of FRAND commitments. As stated in Apple and the CMs’
    25   instruction, a party must bring a claim for breach of FRAND commitment within
    26

    27    EXHIBIT G: QUALCOMM’S                  -190-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100551 Page 199
                                    of 206




     1   five years, not four years, of the alleged breach. See Apple and the CMs’ Proposed
     2   Instruction No. 127. This statute of limitations applies to the CMs’ claim that
     3   Qualcomm breached its FRAND commitments (CMs’ Count V).
     4         Apple and the CMs further object to the organization of this instruction. As
     5   compared to Apple and the CMs’ proposed instructions, Qualcomm’s failure to use
     6   topical headers to indicate the types of claims (breach of contract, unjust
     7   enrichment, tortious interference) to which the statutes of limitations apply, makes
     8   this instruction confusing.
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -191-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100552 Page 200
                                    of 206




     1         QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 69
     2           AFFIRMATIVE DEFENSE—RATIFICATION, AGREEMENT,
     3                            ACQUIESCENCE OR CONSENT
     4           Qualcomm claims that if it did not perform its obligations under the BCPA,
     5   Apple ratified this non-performance. Qualcomm also claims that if it did not
     6   perform its obligations under the SULAs and/or satisfy its ETSI FRAND
     7   commitment with respect to the CMs, the CMs ratified this non-performance.
     8           Apple claims that if it did not perform its obligations under the BCPA and/or
     9   the 2013 SOW, Qualcomm ratified this non-performance. Apple further claims
    10   that if it tortiously interfered with Qualcomm’s SULAs with the CMs, Qualcomm
    11   ratified this tortious interference.
    12           The CMs claim that if they did not perform under the SULAs and/or the CM
    13   MSAs, Qualcomm ratified this non-performance.
    14           To succeed on the defense of ratification, the party claiming ratification
    15   must show by a preponderance of the evidence that the other party knew and
    16   approved of the breach of the relevant contract.
    17           You should not consider this defense with respect to any claim by any party
    18   unless it is identified in this instruction.
    19

    20

    21   Changzhou AMEC E. Tools & Equip. Co., Ltd. v. E. Tools & Equip., Inc.,
    22   No. EDCV 11-00354 VAP (DTBx), 2012 WL 3106620, at *17 (C.D. Cal. July 30,
    23   2012)
    24   Given _____________________
    25   Denied ____________________
    26

    27    EXHIBIT G: QUALCOMM’S                    -192-            CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100553 Page 201
                                    of 206




     1   Withdrawn _________________
     2   Modified ___________________
     3                           APPLE AND CMS’ OBJECTIONS
     4         Apple and the CMs incorporate by reference their objection to the waiver
     5   instruction, where Apple and the CMs object to (1) the inclusion of all affirmative
     6   defenses at the end of the instructions and (2) the narrative descriptions of the
     7   parties’ assertions of the affirmative defenses.
     8         Moreover, Apple and the CMs object to this instruction on the grounds that
     9   ratification, acquiescence, and consent are separate defenses. See Aikins v. Tosco
    10   Refining Co., 1999 WL 179686, at *4 (N.D. Cal. Mar. 26, 1999) (explaining
    11   ratification under California law); Marsh v. Lott, 105 P. 968 (Cal. 1909)
    12   (discussing acquiescence to breach of contract); Sanchez v. Sanchez, 2012 WL
    13   6678223, at *5 n.3 (S.D. Cal. 2012) (Curiel, J.) (discussing consent as a defense to
    14   intentional torts). Separate defenses warrant separate instructions. Although
    15   Qualcomm purports to offer an instruction on “ratification, agreement,
    16   acquiescence or consent,” its instruction discusses solely ratification. Qualcomm’s
    17   approach, by omitting instructions on acquiescence and consent, is confusing and
    18   risks prejudice to Apple and the CMs. Apple and the CMs ask that the Court adopt
    19   Apple’s proposed instruction for acquiescence. Apple and the CMs further ask that
    20   the Court adopt Apple’s proposed instruction for consent, which is based directly
    21   on California law. See Cal. Civ. Code § 3515.
    22         Additionally, Apple and the CMs object to Qualcomm’s instruction on the
    23   ground that it does not reflect the appropriate “test for ratification” under
    24   California law that is discussed in its authority. See Changzhou AMEC E. Tools &
    25   Equip. Co., Ltd. v. E. Tools & Equip., Inc., No. EDCV 11-00354 VAP (DTBx),
    26

    27    EXHIBIT G: QUALCOMM’S                  -193-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100554 Page 202
                                    of 206




     1   2012 WL 3106620, at *17 (C.D. Cal. July 30, 2012). Apple and the CMs’
     2   instruction better reflects this test. See Apple and the CMs’ Proposed Instruction
     3   No. 117 (citing Aikins, 1999 WL 179686, at *4).
     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                 -194-             CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100555 Page 203
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 70
     2     AFFIRMATIVE DEFENSE—FAILURE TO MITIGATE (BREACH OF
     3                 CONTRACT AND TORTIOUS INTERFERENCE)
     4         If Qualcomm breached the BCPA with respect to Apple or if Qualcomm
     5   breached the SULAs or its ETSI FRAND commitment with respect to the CMs and
     6   the breach caused harm, Apple and the CMs are not entitled to recover damages for
     7   harm that Qualcomm proves by a preponderance of the evidence Apple and the
     8   CMs could have avoided with reasonable efforts or expenditures. You should
     9   consider the reasonableness of Apple and the CMs’ efforts in light of the
    10   circumstances facing them at the time, including their ability to make the efforts or
    11   expenditures without undue risk or hardship. If Apple and the CMs made
    12   reasonable efforts to avoid harm, then your award should include reasonable
    13   amounts that they spent for this purpose.
    14         If Apple tortiously interfered with Qualcomm’s SULAs with the CMs and
    15   the tortious interference caused harm, Qualcomm is not entitled to recover
    16   damages for harm that Apple proves by a preponderance of the evidence
    17   Qualcomm could have avoided with reasonable efforts or expenditures. You
    18   should consider the reasonableness of Qualcomm’s efforts in light of the
    19   circumstances facing it at the time, including its ability to make the efforts or
    20   expenditures without undue risk or hardship. If Qualcomm made reasonable
    21   efforts to avoid harm, then your award should include reasonable amounts that it
    22   spent for this purpose.
    23         If the CMs breached the SULAs or the CM MSAs and the breach caused
    24   harm, Qualcomm is not entitled to recover damages for harm that the CMs prove
    25   by a preponderance of the evidence Qualcomm could have avoided with
    26

    27    EXHIBIT G: QUALCOMM’S                  -195-              CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100556 Page 204
                                    of 206




     1   reasonable efforts or expenditures. You should consider the reasonableness of
     2   Qualcomm’s efforts in light of the circumstances facing it at the time, including its
     3   ability to make the efforts or expenditures without undue risk or hardship. If
     4   Qualcomm made reasonable efforts to avoid harm, then your award should include
     5   reasonable amounts that it spent for this purpose.
     6          You should not consider this defense with respect to any claim by any party
     7   unless it is identified in this instruction.
     8

     9

    10   Compare Judicial Council of California Civil Jury Instructions (2019 Edition)
    11   No. 358
    12   Given _____________________
    13   Denied ____________________
    14   Withdrawn _________________
    15   Modified ___________________
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                    -196-          CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100557 Page 205
                                    of 206




     1        QUALCOMM’S REQUESTED CLOSING INSTRUCTION NO. 71
     2              AFFIRMATIVE DEFENSE—ANTITRUST MITIGATION
     3         The CMs may not recover damages for any portion of their injuries with
     4   respect to the Sherman Act or the Cartwright Act that they could have avoided
     5   through the exercise of reasonable care and prudence. The CMs are not entitled to
     6   increase any damages through inaction. The law requires an injured party to take
     7   all reasonable steps it can to avoid further injury and thereby reduce its loss. If the
     8   CMs failed to take reasonable steps available to them, and the failure to take those
     9   steps resulted in greater harm to the CMs than they would have suffered had they
    10   taken those steps, then the CMs may not recover any damages for that part of the
    11   injury they could have avoided.
    12         Qualcomm has the burden of proof on this issue. Qualcomm must prove by
    13   a preponderance of the evidence that the CMs:
    14         1.     acted unreasonably in failing to take specific steps to minimize or
    15                limit their losses;
    16         2.     that the failure to take those specific steps resulted in their losses
    17                being greater than they would have been had they taken such steps;
    18                and
    19         3.     the amount by which the CMs’ loss would have been reduced had the
    20                CMs taken those steps.
    21         In determining whether the CMs failed to take reasonable measures to limit
    22   their damages, you must remember that the law does not require the CMs to take
    23   every conceivable step that might reduce their damages. The evidence must show
    24   that the CMs failed to take commercially reasonable measures that were open to
    25   them. Commercially reasonable measures mean those measures that a prudent
    26

    27    EXHIBIT G: QUALCOMM’S                  -197-               CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
Case 3:17-cv-00108-GPC-MDD Document 884-7 Filed 02/23/19 PageID.100558 Page 206
                                    of 206




     1   businessperson in the CMs’ position would likely have adopted, given the
     2   circumstances as they appeared at that time. The CMs should be given wide
     3   latitude in deciding how to handle the situation, so long as what the CMs did was
     4   not unreasonable in light of the existing circumstances.
     5          You should not consider this defense with respect to any claim by any party
     6   unless it is identified in this instruction.
     7

     8

     9   Compare ABA Model Jury Instructions in Civil Antitrust Cases at 324
    10   (2016 Edition)
    11   Given _____________________
    12   Denied ____________________
    13   Withdrawn _________________
    14   Modified ___________________
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27    EXHIBIT G: QUALCOMM’S                    -198-            CASE NO. 3:17-CV-0108-GPC-MDD
          PROPOSED JURY INSTRUCTIONS
    28    WITH OBJECTIONS
